Exhibit 10.5
Hotel Monaco
 
TARIFF BUILDING ASSOCIATES, L.P.,
as Borrower
to
FIRST AMERICAN TITLE INSURANCE COMPANY,
as Trustee for the benefit of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FIXTURE FILING
 

     
 
  Dated: February 23, 2007
 
   
 
  PREPARED BY AND UPON RECORDATION RETURN TO:
 
   
 
  Proskauer Rose llp
 
  1585 Broadway
 
  New York, New York 10036
 
   
 
  Attention: David J. Weinberger, Esq.

     
 

 



--------------------------------------------------------------------------------



 



     THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE
FILING (the “Security Instrument”) is made as of the 23rd day of February, 2007,
by TARIFF BUILDING ASSOCIATES, L.P., having its chief executive office at 222
Kearny Street, Suite 200, San Francisco, California 94018 (hereinafter referred
to as “Borrower”), to FIRST AMERICAN TITLE INSURANCE COMPANY having an address
at 1801 K Street, NW, Suite 200-K, Washington, DC 20006 (hereinafter referred to
as “Trustee” for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, having an
address at Wachovia Bank, National Association, Commercial Real Estate Services,
8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262 (hereinafter
referred to as “Lender”).
W I T N E S S E T H:
     WHEREAS, Lender has authorized a loan (hereinafter referred to as the
“Loan”) to Borrower in the maximum principal sum of THIRTY-FIVE MILLION AND
NO/100 DOLLARS ($35,000,000.00) (hereinafter referred to as the “Loan Amount”),
which Loan is evidenced by that certain promissory note, dated the date hereof
(together with any supplements, amendments, modifications or extensions thereof,
hereinafter referred to as the “Note”) given by Borrower, as maker, to Lender,
as payee;
     WHEREAS, in consideration of the Loan, Borrower has agreed to make payments
in amounts sufficient to pay and redeem, and provide for the payment and
redemption of the principal of, premium, if any, and interest on the Note when
due;
     WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the issuance of the Note and for the deposit, deed and pledge by
Borrower with, and the creation of a security interest in favor of, Lender, as
security for Borrower’s obligations to Lender from time to time pursuant to the
Note and the other Loan Documents;
     WHEREAS, Borrower and Lender intend these recitals to be a material part of
this Security Instrument; and
     WHEREAS, all things necessary to make this Security Instrument the valid
and legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.
     NOW THEREFORE, to secure the payment of the principal of, prepayment
premium (if any) and interest on the Note and all other obligations, liabilities
or sums due or to become due under this Security Instrument, the Note or any
other Loan Document, including, without limitation, interest on said
obligations, liabilities or sums (said principal, premium, interest and other
sums being hereinafter referred to as the “Debt”), and the performance of all
other covenants, obligations and liabilities of Borrower pursuant to the Loan
Documents, Borrower has executed and delivered this Security Instrument; and
Borrower has irrevocably granted, and by these presents and by the execution and
delivery hereof does hereby irrevocably grant, bargain, sell, alien, demise,
release, convey, assign, transfer, deed, hypothecate, pledge, set over, warrant,
mortgage and confirm to Trustee, forever in trust WITH POWER OF SALE, all right,
title and interest of Borrower, if any, in and to all of the following property,
rights, interests and estates, to the greatest extent assignable by law:

 



--------------------------------------------------------------------------------



 



     (a) the plot(s), piece(s) or parcel(s) of real property described in
Exhibit A attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);
     (b) (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
any of the Improvements, and the goodwill associated therewith;
     (c) all easements, servitudes, rights-of-way, strips and gores of land,
streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, ditches, ditch rights, reservoirs and reservoir rights, air
rights and development rights, lateral support, drainage, gas, oil and mineral
rights, tenements, hereditaments and appurtenances of any nature whatsoever, in
any way belonging, relating or pertaining to the Premises or the Improvements
and the reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Borrower
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;
     (d) all machinery, equipment, systems, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures, Inventory (as hereinafter defined) and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor (including, but not limited to, all plumbing,
lighting and elevator fixtures, office furniture, beds, bureaus, chiffonniers,
chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting,
drapes, draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment, inventory and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, and used in connection with the
Premises or the Improvements, or appurtenant thereto, and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now

2



--------------------------------------------------------------------------------



 



or hereafter located upon, or in, and used in connection with the Premises or
the Improvements or appurtenant thereto, (hereinafter, all of the foregoing
items described in this paragraph (d) are collectively called the “Equipment”),
all of which, and any replacements, modifications, alterations and additions
thereto, to the extent permitted by applicable law, shall be deemed to
constitute fixtures (the “Fixtures”), and are part of the real estate and
security for the payment of the Debt and the performance of Borrower’s
obligations. To the extent any portion of the Equipment is not real property or
fixtures under applicable law, it shall be deemed to be personal property, and
this Security Instrument shall constitute a security agreement creating a
security interest therein in favor of Lender under the UCC;
     (e) all awards or payments, including interest thereon, which may hereafter
be made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
     (f) all leases, tenancies, franchises, licenses and permits, Property
Agreements and other agreements affecting the use, enjoyment or occupancy of the
Premises, the Improvements, the Fixtures, or the Equipment or any portion
thereof now or hereafter entered into, whether before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code and all
reciprocal easement agreements, license agreements (hereinafter collectively
referred to as the “Leases”), together with all receivables, revenues, rentals,
credit card receipts, receipts and all payments received which relate to the
rental, lease, franchise and use of space at the Premises and rental and use of
guest rooms or meeting rooms or banquet rooms or recreational facilities or
bars, beverage or food sales, vending machines, mini-bars, room service,
telephone, video and television systems, electronic mail, internet connections,
guest laundry, bars, the provision or sale of other goods and services, and all
other payments received from guests or visitors of the Premises, and other items
of revenue, receipts or income as identified in the Uniform System of Accounts
(as hereinafter defined), all cash or security deposits, lease termination
payments, advance rentals and payments of similar nature and guarantees or other
security held by, or issued in favor of, Borrower in connection therewith to the
extent of Borrower’s right or interest therein and all remainders, reversions
and other rights and estates appurtenant thereto, and all base, fixed,
percentage or additional rents, and other rents, oil and gas or other mineral
royalties, and bonuses, issues, profits and rebates and refunds or other
payments made by any Governmental Authority from or relating to the Premises,
the Improvements, the Fixtures or the Equipment plus all rents, common area
charges and other payments now existing or hereafter arising, whether paid or
accruing before or after the filing by or against Borrower of any petition for
relief under the Bankruptcy Code (the “Rents”) and all proceeds from the sale or
other disposition of the Leases and the right to receive and apply the Rents to
the payment of the Debt subject in all events to the provisions hereof;
     (g) all proceeds of and any unearned premiums on any insurance policies
covering the Premises, the Improvements, the Fixtures, the Rents or the
Equipment, including, without

3



--------------------------------------------------------------------------------



 



limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Premises, the
Improvements, the Fixtures or the Equipment and all refunds or rebates of
Impositions, and interest paid or payable with respect thereto;
     (h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Escrow Accounts, the Central Account, the
Rent Account, and the Sub-Accounts and all monies and investments deposited or
to be deposited in such accounts;
     (i) all accounts receivable, contract rights, franchises, interests, estate
or other claims, both at law and in equity, now existing or hereafter arising,
and relating to the Premises, the Improvements, the Fixtures or the Equipment,
not included in Rents;
     (j) all now existing or hereafter arising claims against any Person with
respect to any damage to the Premises, the Improvements, the Fixtures or the
Equipment, including, without limitation, damage arising from any defect in or
with respect to the design or construction of the Improvements, the Fixtures or
the Equipment and any damage resulting therefrom;
     (k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Borrower to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;
     (l) all intangible property now or hereafter relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Borrower), logos, building
names and goodwill to the greatest extent assignable pursuant to the terms
thereof;
     (m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment, to the greatest
extent assignable pursuant to the terms thereof;
     (n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
     (o) the right, in the name of and on behalf of Borrower, to appear in and
defend any now existing or hereafter arising action or proceeding brought with
respect to the Premises, the Improvements, the Fixtures or the Equipment and to
commence any action or proceeding to

4



--------------------------------------------------------------------------------



 



protect the interest of Lender in the Premises, the Improvements, the Fixtures
or the Equipment to the greatest extent permitted pursuant to the terms of this
Security Instrument;
     (p) the Ground Lease and the leasehold estate created thereby, together
with all modifications, extensions and renewals of the Ground Lease and all
credits, deposits, options, privileges and rights of Borrower as tenant under
the Ground Lease including, without limitation, the right to renew or extend the
Ground Lease for a succeeding term or terms to the extent set forth therein; and
     (q) all proceeds, products, substitutions and accessions (including claims
and demands therefor) of each of the foregoing.
     All of the foregoing items (a) through (q), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.
     TO HAVE AND TO HOLD the above granted and described Property unto Trustee,
in trust, for the proper use and benefit of Lender, and the successors and
assigns of Lender, forever.
     PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.
     AND Borrower covenants with and warrants to Lender that:
ARTICLE I: DEFINITIONS
     Section 1.01. Certain Definitions.
     For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:
     (i) the capitalized terms defined in this Section have the meanings
assigned to them in this Section, and include the plural as well as the
singular;
     (ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and
     (iii) the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Security Instrument as a whole and not to any
particular Section or other subdivision.
     “Adjusted Net Income” shall mean trailing twelve (12) month Operating
Income minus trailing twelve (12) month Operating Expenses. The Adjusted Net
Income shall be calculated by Borrower and shall be subject to the reasonable
review and approval of Lender.

5



--------------------------------------------------------------------------------



 



     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
     “Annual Budget” shall mean an annual budget submitted by Borrower to Lender
in accordance with the terms of Section 2.09 hereof.
     “Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.
     “Appraiser” shall mean the Person who prepared the Appraisal.
     “Approved Annual Budget” shall mean, for purposes of Section 5.05 hereof,
any Annual Budget for which Lender has not issued written notice of objections
to the amount of specific line items within thirty (30) days following the
receipt thereof pursuant to Section 2.09, which objections shall be in Lender’s
reasonable discretion. Borrower shall not be required to alter the Annual Budget
as a result of any such objections by Lender, but in the event Lender is
required to fund Operating Expenses in accordance with the terms of Section 5.05
hereof, Lender shall only be required to disburse Operating Expenses to the
extent Lender did not object to the same, taking into account those amounts
already expended for such Operating Expenses during such Fiscal Year.
     “Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities having a senior
executive with at least seven (7) years’ experience in the management of hotels
of the same class and quality as the Improvements, and which manage not less
than five (5) such hotel properties having an aggregate number of hotel rooms of
not less than five hundred (500) hotel rooms.
     “Approved Manager Transfer” shall mean any change of control in the
ownership of Manager following which (i) Kimpton Group Holding LLC, a Delaware
limited liability company, continues to control Manager or (ii) whereby Manager
is controlled by a Person or an Affiliate thereof previously approved by Lender
in writing.
     “Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.
     “Assignment” shall mean the Assignment of Leases and Rents and Security
Deposits of even date herewith relating to the Property given by Borrower to
Lender, as the same may be modified, amended or supplemented from time to time.
     “Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.
     “Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time
to time.
     “Basic Carrying Costs” shall mean the sum of the following costs associated
with the Property: (a) Real Estate Taxes, (b) insurance premiums and (c) ground
rents.

6



--------------------------------------------------------------------------------



 



     “Basic Carrying Costs Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.06 hereof.
     “Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs. “Basic
Carrying Costs Monthly Installment” shall also include, if required by Lender, a
sum of money which, together with such monthly installments, will be sufficient
to make the payment of each such Basic Carrying Cost at least thirty (30) days
prior to the date initially due. Should such Basic Carrying Costs not be
ascertainable at the time any monthly deposit is required to be made, the Basic
Carrying Costs Monthly Installment shall be determined by Lender in its
reasonable discretion on the basis of the aggregate Basic Carrying Costs for the
prior Fiscal Year or month or the prior payment period for such cost. As soon as
the Basic Carrying Costs are fixed for the then current Fiscal Year, month or
period, the next ensuing Basic Carrying Costs Monthly Installment shall be
adjusted to reflect any deficiency or surplus in prior monthly payments. If at
any time during the term of the Loan Lender reasonably determines that there
will be insufficient funds in the Basic Carrying Costs Escrow Account to make
payments when they become due and payable, Lender shall have the right to adjust
the Basic Carrying Costs Monthly Installment such that there will be sufficient
funds to make such payments, which determination shall be based on projections
of those amounts of Basic Carrying Costs as are reasonably expected to become
due and payable during the relevant Fiscal Year. Notwithstanding the foregoing,
provided that no Event of Default has occurred and is continuing, (a) if
Borrower delivers proof reasonably satisfactory to Lender that the insurance
required hereunder is maintained pursuant to a blanket policy and each
installment of the annual insurance premiums relating to the insurance required
pursuant to Section 3.01 hereof has been paid in full prior to the applicable
due date thereof, the Basic Carrying Costs Monthly Installment shall not include
any amount allocable to insurance premiums and (b) if Borrower delivers proof
reasonably satisfactory to Lender that all ground rent due under the Ground
Lease has been paid in full prior to the applicable due date thereof, the Basic
Carrying Costs Monthly Installment shall not include any amounts allocable to
ground rent.
     “Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 into which the Basic
Carrying Costs Monthly Installments shall be deposited.
     “Borrower” shall mean Borrower named herein and any successor to the
obligations of Borrower.
     “Borrower Account” shall have the meaning set forth in Section 5.01 hereof.
     “Borrower’s Knowledge” or words of similar effect shall mean the actual
knowledge of Borrower or knowledge after making all due inquiry of the
Property’s general manager, assistant general manager and Gregory J. Wolkom.
     “Business Day” shall mean any day other than (a) a Saturday or Sunday, or
(b) a day on which banking and savings and loan institutions in the State of New
York or the State of North Carolina are authorized or obligated by law or
executive order to be closed, or at any time during

7



--------------------------------------------------------------------------------



 



which the Loan is an asset of a Securitization, the cities, states and/or
commonwealths used in the comparable definition of “Business Day” in the
Securitization documents.
     “Capital Expenditures” shall mean for any period, the amount expended for
items capitalized under GAAP including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements.
     “Cash Expenses” shall mean for any period, (x) the operating expenses
(excluding Capital Expenditures) for the Property as set forth in an Approved
Annual Budget to the extent that such expenses are actually incurred by Borrower
minus (y) payments into the Basic Carrying Costs Sub-Account, the Debt Service
Payment Sub-Account and the Recurring Replacement Reserve Sub-Account (to the
extent such sums are for the payment of sums set forth as operating expenses in
the Approved Annual Budget).
     “Central Account” shall mean an Eligible Account, maintained at the Bank,
in the name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.
     “Closing Date” shall mean the date of the Note.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.
     “Condemnation Proceeds” shall mean all of the proceeds in respect of any
Taking or purchase in lieu thereof.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.
     “Control” means, when used with respect to any specific Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities, beneficial interests, by contract or otherwise.
The definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”
     “CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”). If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been made. If at any time during the term of this
Security Instrument the CPI shall no longer be published by the Bureau, then any
comparable index issued by the Bureau or similar agency of the United States
issuing similar indices shall be used in lieu of the CPI.

8



--------------------------------------------------------------------------------



 



     “Credit Card Company” shall have the meaning set forth in Section 5.01
hereof.
     “Credit Card Payment Direction Letter” shall have the meaning set forth in
Section 5.01 hereof.
     “Debt” shall have the meaning set forth in the Recitals hereto.
     “Debt Service” shall mean the amount of interest and principal payments due
and payable in accordance with the Note during an applicable period.
     “Debt Service Coverage” shall mean the quotient obtained by dividing
Adjusted Net Income by the sum of the (a) aggregate payments of interest,
principal and all other sums due for such specified period under the Note
(determined as of the date the calculation of Debt Service Coverage is required
or requested hereunder) but in all events excluding any payouts of principal due
at maturity and (b) aggregate payments of interest, principal and all other sums
due for such specified period pursuant to the terms of subordinate or mezzanine
financing, if any, then affecting or related to the Property or, if Debt Service
Coverage is being calculated in connection with a request for consent to any
subordinate or mezzanine financing, then proposed.
     “Debt Service Payment Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Required Debt Service Payment shall be deposited.
     “Default” shall mean any Event of Default or event which would constitute
an Event of Default if all requirements in connection therewith for the giving
of notice, the lapse of time, and the happening of any further condition, event
or act, had been satisfied.
     “Default Rate” shall mean the lesser of (a) the highest rate allowable at
law and (b) five percent (5%) above the interest rate set forth in the Note.
     “Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.
     “Development Laws” shall mean all applicable subdivision, zoning,
environmental protection, wetlands protection, or land use laws or ordinances,
and any and all applicable rules and regulations of any Governmental Authority
promulgated thereunder or related thereto.
     “Disclosure Document” shall mean a prospectus, prospectus supplement,
private placement memorandum, or similar offering memorandum or offering
circular, in each case in preliminary or final form, used to offer securities in
connection with a Securitization.
     “Dollar” and the sign “$” shall mean lawful money of the United States of
America.
     “Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such

9



--------------------------------------------------------------------------------



 



account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times
(or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest rating
category at all times or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a state chartered depository
institution is subject to regulations substantially similar to 12 C.F.R. §
9.10(b), having in either case a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal and state
authority, or otherwise acceptable (as evidenced by a written confirmation from
each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. Eligible
Accounts may bear interest. The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.
     “Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.
     “Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.
     “Environmental Problem” shall mean any of the following:
     (a) the presence of any Hazardous Material on, in, under, or above all or
any portion of the Property other than substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar in size and type
to the Property for the purpose of cleaning or other maintenance or operations
and otherwise in compliance with all Environmental Statutes;
     (b) the release or threatened release of any Hazardous Material from or
onto the Property other than substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar in size and type to the
Property for the purpose of cleaning or other maintenance or operations and
otherwise in compliance with all Environmental Statutes;
     (c) the violation or threatened violation of any Environmental Statute with
respect to the Property; or

10



--------------------------------------------------------------------------------



 



     (d) the failure to obtain or to abide by the terms or conditions of any
permit or approval required under any Environmental Statute with respect to the
Property.
A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.
     “Environmental Report” shall mean, collectively, all environmental audit
reports for the Property and any supplements or updates thereto, previously
delivered to Lender in connection with the Loan.
     “Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or conditions of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.
     “Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
     “ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section

11



--------------------------------------------------------------------------------



 



302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code of which Borrower or Guarantor is a member.
     “Escrow Account” shall mean each of the Engineering Escrow Account, the
Basic Carrying Costs Escrow Account, the Recurring Replacement Reserve Escrow
Account, the Operation and Maintenance Expense Escrow Account and the Management
Fee Escrow Account, each of which shall be an Eligible Account or book entry
sub-account of an Eligible Account.
     “Event of Default” shall have the meaning set forth in Section 13.01
hereof.
     “Extraordinary Expense” shall mean an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget or allotted for in
the Recurring Replacement Reserve Sub-Account.
     “First Payment Date” shall mean, if the Closing Date is prior to the
Payment Date of the month in which the Closing Date occurs, the Payment Date in
the month in which the Closing Date occurs, or, if the Closing Date is on or
subsequent to the Payment Date in the month in which the Closing Date occurs,
the Payment Date in the month following the month in which the Loan is initially
funded.
     “Fiscal Year” shall mean the twelve (12) month period commencing on January
1 and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender.
     “Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
     “Franchise Agreement” shall mean any franchise or license agreement
relating to the branding or operation of the Premises or any other agreement
pursuant to which a franchise system, reservation system or brand affiliation is
made available to the hotel operator of the Premises, together with all renewals
and replacements thereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America, as of the date of the applicable financial report,
consistently applied.
     “General Partner” shall mean, if Borrower is a partnership, each general
partner of Borrower and, if Borrower is a limited liability company, each
managing member of Borrower and in each case, each general partner or managing
member of such general partner or managing member, unless the general partner of
Borrower is a corporation or Delaware limited liability company, in each case,
which is a Single Purpose Entity.
     “Governmental Authority” shall mean, with respect to any Person, any
federal or State government or other political subdivision thereof and any
entity, including any regulatory or administrative authority or court,
exercising executive, legislative, judicial, regulatory or

12



--------------------------------------------------------------------------------



 



administrative or quasi-administrative functions of or pertaining to government,
and any arbitration board or tribunal, in each case having jurisdiction over
such applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
     “Ground Lease” shall mean the lease or leases of, or other interest in, the
Premises more particularly described on Exhibit G hereto, together with all
exhibits and renewals, modifications and extensions thereto.
     “Ground Lessor” shall mean the Person which holds the interest of lessor
under the Ground Lease.
     “Guarantor” shall mean any Person guaranteeing, in whole or in part, the
obligations of Borrower under the Loan Documents which shall initially be
Kimpton Development Opportunity Fund, L.P., a California limited partnership.
     “Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
molds, spores and fungus which may pose a risk to human health or the
environment or any other substance or material as defined in or regulated by any
Environmental Statutes.
     “Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Borrower (including, without
limitation, all franchise, single business or other taxes imposed on Borrower
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender, (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Property, or any part thereof, or the leasing or use of the
Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by Borrower.
     “Improvements” shall have the meaning set forth in granting clause (b) of
this Security Instrument.
     “Indemnified Parties” shall have the meaning set forth in Section 12.01
hereof.

13



--------------------------------------------------------------------------------



 



     “Independent” shall mean, when used with respect to any Person, a Person
who (a) is in fact independent, (b) does not have any direct financial interest
or any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not affiliated with Borrower or any Affiliate of Borrower or
any constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above. Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same is Independent within
the meaning hereof.
     “Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.
     “Insolvency Opinion” shall have the meaning set forth in
Section 2.02(g)(xix).
     “Institutional Lender” shall mean any of the following Persons: (a) any
bank, savings and loan association, savings institution, trust company or
national banking association, acting for its own account or in a fiduciary
capacity, (b) any charitable foundation, (c) any insurance company or pension
and/or annuity company, (d) any fraternal benefit society, (e) any pension,
retirement or profit sharing trust or fund within the meaning of Title I of
ERISA or for which any bank, trust company, national banking association or
investment adviser registered under the Investment Advisers Act of 1940, as
amended, is acting as trustee or agent, (f) any investment company or business
development company, as defined in the Investment Company Act of 1940, as
amended, (g) any small business investment company licensed under the Small
Business Investment Act of 1958, as amended, (h) any broker or dealer registered
under the Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from each Rating Agency.
     “Insurance Proceeds” shall mean all of the proceeds received under the
insurance policies required to be maintained by Borrower pursuant to Article III
hereof.
     “Insurance Requirements” shall mean all terms of any insurance policy
required by this Security Instrument, all requirements of the issuer of any such
policy, and all regulations and then current standards applicable to or
affecting the Property or any use or condition thereof, which may, at any time,
be recommended by the Board of Fire Underwriters, if any, having jurisdiction
over the Property, or such other Person exercising similar functions.
     “Interest Accrual Period” shall mean the period commencing on the Closing
Date through and including the tenth (10th) day of March 2007 and, thereafter,
each one (1) month period,

14



--------------------------------------------------------------------------------



 



which shall commence on the eleventh (11th) day of each calendar month and end
on and include the tenth (10th) day of the next occurring calendar month.
     “Interest Rate” shall have the meaning set forth in the Note.
     “Interest Shortfall” shall mean any shortfall in the amount of interest
required to be paid with respect to the Loan Amount on any Payment Date.
     “Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other expenses, supplies and similar
items, as defined in the Uniform System of Accounts.
     “Late Charge” shall have the meaning set forth in Section 13.09 hereof.
     “Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
     “Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgement, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
     “Lender” shall mean the Lender named herein and its successors or assigns.
     “Loan” shall have the meaning set forth in the Recitals hereto.
     “Loan Amount” shall have the meaning set forth in the Recitals hereto.
     “Loan Documents” shall mean this Security Instrument, the Note, the
Assignment, and any and all other agreements, instruments, certificates or
documents executed and delivered by Borrower or any Affiliate of Borrower in
connection with the Loan, together with any supplements, amendments,
modifications or extensions thereof.
     “Loan Year” shall mean each 365 day period (or 366 day period if the month
of February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).
     “Lockout Expiration Date” shall have the meaning set forth in Section 15.01
hereof.
     “Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.

15



--------------------------------------------------------------------------------



 



     “Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of
such tenant where such tenant, together with such Affiliate, leases, in the
aggregate, greater than 5,000 square feet.
     “Management Agreement” shall have the meaning set forth in Section 7.02
hereof.
     “Management Fee Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.11 hereof relating to the payment of the Required
Management Fee.
     “Management Fee Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required
Management Fee shall be deposited.
     “Manager” shall mean the Person, other than Borrower, which manages the
Property on behalf of Borrower.
     “Material Adverse Effect” shall mean any event or condition that has a
material adverse effect on (a) the Property, (b) the business, prospects,
profits, management, operations or condition (financial or otherwise) of
Borrower, (c) the enforceability, validity, perfection or priority of the lien
of any Loan Document or (d) the ability of Borrower to perform any obligations
under any Loan Document.
     “Maturity”, when used with respect to the Note, shall mean the Maturity
Date set forth in the Note or such other date pursuant to the Note on which the
final payment of principal, and premium, if any, on the Note becomes due and
payable as therein or herein provided, whether at Stated Maturity or by
declaration of acceleration, or otherwise.
     “Maturity Date” shall mean the Maturity Date set forth in the Note.
     “Monthly Debt Service Payment” shall mean a monthly payment of principal
and interest in an amount equal to that which is required pursuant to the Note.
     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.
     “Net Capital Expenditures” shall mean for any period the amount by which
Capital Expenditures during such period exceed reimbursements for such items
during such period from any fund established pursuant to the Loan Documents.
     “Net Operating Income” shall mean in each Fiscal Year or portion thereof
during the term hereof, Operating Income less Operating Expenses.
     “Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses,

16



--------------------------------------------------------------------------------



 



including, without limitation, all attorneys’ fees and disbursements and any
brokerage fees, if applicable, incurred by Lender in connection with the
exercise of such remedies, including the sale of such Property after a
foreclosure against the Property.
     “New Lease” shall have the meaning set forth in Section 2.05 hereof.
     “Note” shall have the meaning set forth in the Recitals hereto.
     “OFAC List” shall mean the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
     “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed on behalf of Borrower by an authorized representative
of Borrower which states that the items set forth in such certificate are true,
accurate and complete in all material respects.
     “Operating Expenses” shall mean, in each Fiscal Year or portion thereof
during the term hereof, all expenses directly attributable to the operation,
repair and/or maintenance of the Property including, without limitation,
(a) Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees payable under
the Management Agreement and four percent (4%) of annual gross operating income
for the Property, (d) costs attributable to the operation, repair and
maintenance of the systems for heating, ventilating and air conditioning the
Improvements and actually paid for by Borrower and (e) any other amounts
designated as operating expenses or “Out-of-Pocket Costs” in the Management
Agreement, including without limitation amounts sufficient for the operation,
maintenance and repair of the Property in accordance with the Approved Manager
Standard for the ownership and operation of the Property, including without
limitation all compensation of employees, costs of supplies and Inventory,
amounts payable to vendors and suppliers. Operating Expenses shall not include
interest, principal and premium, if any, due under the Note or otherwise in
connection with the Debt, income taxes, extraordinary capital improvement costs,
any non-cash charge or expense such as depreciation or amortization or any item
of expense otherwise includable in Operating Expenses which is paid directly by
any tenant except real estate taxes paid directly to any taxing authority by any
tenant.
     “Operating Income” shall mean, in each Fiscal Year or portion thereof
during the term hereof, all revenue derived by Borrower arising from the
Property including, without limitation, room revenues, meeting and banquet room
revenue, items sold from guestrooms, sales from shops, sales from restaurants,
parking revenues, vending machines revenues, beverage revenues, food revenues,
and packaging revenues, rental revenues (whether denominated as basic rent,
additional rent, escalation payments, electrical payments or otherwise) and
other fees, charges and amounts from income generating activities connected with
the Property, such as income from vending machines, health club memberships,
service charges, exhibit or sales space, all revenues for providing telephone
services, and all rents or other fees payable by tenants, licensees and
concessionaires or payable pursuant to Leases or otherwise in connection with
the Property, and business interruption, rent or other similar insurance
proceeds. Operating Income shall not include (a) Insurance Proceeds (other than
proceeds of rent, business interruption or

17



--------------------------------------------------------------------------------



 



other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), or interest accrued on such Condemnation Proceeds,
(b) proceeds of any financing, (c) proceeds of any sale, exchange or transfer of
the Property or any part thereof or interest therein, (d) capital contributions
or loans to Borrower or an Affiliate of Borrower, (e) any item of income
otherwise includable in Operating Income but paid directly by any tenant to a
Person other than Borrower except for real estate taxes paid directly to any
taxing authority by any tenant, (f) any other extraordinary, non-recurring
revenues as reasonably determined by Lender, (g) Rent paid by or on behalf of
any lessee under a Space Lease which is the subject of any proceeding or action
relating to its bankruptcy, reorganization or other arrangement pursuant to the
Bankruptcy Code or any similar federal or state law or which has been
adjudicated a bankrupt or insolvent unless such Space Lease, as applicable, has
been affirmed by the trustee in such proceeding or action, (h) Rent paid by or
on behalf of any lessee under a Lease the demised premises of which are not
occupied either by such lessee or by a sublessee thereof; (i) Rent paid by or on
behalf of any lessee under a Lease in whole or partial consideration for the
termination of any Lease, or (j) sales tax rebates from any Governmental
Authority.
     “Operation and Maintenance Expense Escrow Account” shall mean the Escrow
Account maintained pursuant to Section 5.09 hereof relating to the payment of
Operating Expenses (exclusive of Basic Carrying Costs).
     “Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account
of the Central Account established pursuant to Section 5.02 hereof into which
sums allocated for the payment of Cash Expenses, Net Capital Expenditures and
approved Extraordinary Expenses shall be deposited.
     “Payment Date” shall mean, with respect to each month, the eleventh (11th)
calendar day in such month, or if such day is not a Business Day, the next
following Business Day.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
under ERISA, or any successor thereto.
     “Permitted Encumbrances” shall have the meaning set forth in
Section 2.05(a) hereof.
     “Permitted Liens” shall mean, with respect to the Property, collectively,
(a) the liens created by this Security Instrument and the other Loan Documents,
(b) all liens and other matters disclosed on the title insurance policy insuring
the lien of this Security Instrument, (c) liens, if any, for Impositions imposed
by any Governmental Authority not yet delinquent or being contested in good
faith and by appropriate proceedings in accordance with the Loan Documents, (d)
mechanic’s or materialmen’s liens, if any, being contested in good faith and by
appropriate proceedings in accordance with the Loan Documents, (e) rights of
existing and future tenants pursuant to Space Leases entered into in accordance
with this Security Instrument, (f) liens relating to equipment financing which
are incurred in the ordinary course of business in connection with the ownership
of the Property in an amount not to exceed two percent (2%) of the Loan Amount
and (g) such other title and survey exceptions as Lender has approved or may

18



--------------------------------------------------------------------------------



 



approve in writing in Lender’s reasonable discretion, all of which (other than
the liens of the type set forth in clauses (a) and (b) above) are subordinate to
the lien of this Security Instrument.
     “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Plan” shall mean an employee benefit or other plan established or
maintained by Borrower, Guarantor or any ERISA Affiliate during the five-year
period ended prior to the date of this Security Instrument or to which Borrower,
Guarantor or any ERISA Affiliate makes, is obligated to make or has, within the
five year period ended prior to the date of this Security Instrument, been
required to make contributions (whether or not covered by Title IV of ERISA or
Section 302 of ERISA or Section 401(a) or 412 of the Code), other than a
Multiemployer Plan.
     “Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.
     “Principal Amount” shall mean the Loan Amount as such amount may be reduced
from time to time pursuant to the terms of this Security Instrument, the Note or
the other Loan Documents.
     “Principal Payments” shall mean all payments of principal made pursuant to
the terms of the Note.
     “Prohibited Person” shall mean any Person and/or any Affiliate thereof
identified on the OFAC List or any other Person or foreign country or agency
thereof with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
     “Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.
     “Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, parking agreements, party wall agreements
or other instruments affecting the Property, but not including any brokerage
agreements, management agreements, service contracts, Space Leases or the Loan
Documents.
     “Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc.,
and Moody’s Investors Service, Inc. (“Moody’s”), and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.

19



--------------------------------------------------------------------------------



 



     “Real Estate Taxes” shall mean all real estate taxes, assessments
(including, without limitation, all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Security
Instrument), water, sewer or other rents and charges, and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property (including
all interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a lien upon the Property or any part thereof or any estate, right, title or
interest therein.
     “Realty” shall have the meaning set forth in Section 2.05(b) hereof.
     “Recurring Replacement Expenditures” shall mean expenditures related to
capital repairs, replacements and improvements performed at the Property from
time to time.
     “Recurring Replacement Reserve Escrow Account” shall mean the Escrow
Account maintained pursuant to Section 5.08 hereof relating to the payment of
Recurring Replacement Expenditures.
     “Recurring Replacement Reserve Monthly Installment” shall mean the amount
per month equal to four percent (4%) of the trailing twelve (12) month gross
revenues of the Property divided by twelve (12) which shall initially be the
amount set forth on Exhibit B attached hereto and made a part hereof (the
“Initial Recurring Installments”).
     “Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.
     “Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).
     “Rent Account” shall mean an Eligible Account maintained at a bank
reasonably acceptable to Lender in the name of Lender or its successors or
assigns (as secured party) as may be designated by Lender, and Borrower.
     “Rents” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
     “Rent Roll” shall have the meaning set forth in Section 2.05 (o) hereof.
     “Required Debt Service Coverage” shall mean a Debt Service Coverage of not
less than 1.2:1.
     “Required Debt Service Payment” shall mean, as of any Payment Date, (a) the
amount of interest and principal then due and payable pursuant to the Note,
together with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any,

20



--------------------------------------------------------------------------------



 



paid in accordance therewith plus (b) reasonable out-of-pocket fees incurred by
Lender in connection with its administration and servicing of the Central
Account.
     “Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.
     “Required Management Fee” shall mean, as of any Payment Date, 4% of the
gross revenues of the Property for the prior calendar month.
     “Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.
     “RevPAR” shall mean the average revenues per available room per day.
     “RevPAR Yield Index” shall mean the percentage amount determined by
dividing the RevPAR of the Property by the RevPAR of the Property’s Competitive
Set as set forth by Smith Travel Research (“STR”) as the Property’s Competitive
Set is reasonably determined by Lender or if STR is no longer publishing, a
successor reasonably acceptable to Lender.
     “Securities Act” shall mean the Securities Act of 1933, as the same shall
be amended from time to time.
     “Securitization” shall mean a public or private offering of securities by
Lender or any of its Affiliates or their respective successors and assigns which
are collateralized, in whole or in part, by this Security Instrument.
     “Security Instrument” shall mean this Security Instrument as originally
executed or as it may hereafter from time to time be supplemented, amended,
modified or extended by one or more indentures supplemental hereto.
     “Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.
     “Single Purpose Entity” shall mean a corporation, partnership, joint
venture, limited liability company, trust or unincorporated association, which
is formed or organized solely for the purpose of holding, directly, an ownership
interest in the Property or, with respect to General Partner, holding an
ownership interest in and managing a Person which holds an ownership interest in
the Property, does not engage in any business unrelated to, with respect to
Borrower, the Property and, with respect to General Partner, its interest in
Borrower, does not have any assets other than those related to, with respect to
Borrower, its interest in the Property and, with respect to General Partner, its
interest in Borrower, or any indebtedness other than as permitted by this
Security Instrument or the other Loan Documents, has its own separate books and
records and has its own accounts, in each case which are separate and apart from
the books and records and accounts of any other Person, holds itself out as
being a Person separate and apart from any other Person and which otherwise
satisfies the criteria of the Rating Agency, as in effect on the Closing Date,
for a special-purpose bankruptcy-remote entity.
     “Solvent” shall mean, as to any Person, that (a) the sum of the assets of
such Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has

21



--------------------------------------------------------------------------------



 



sufficient capital with which to conduct its business as presently conducted and
as proposed to be conducted and (c) such Person has not incurred debts, and does
not intend to incur debts, beyond its ability to pay such debts as they mature.
For purposes of this definition, “debt” means any liability on a claim, and
“claim” means (a) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (b) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed in accordance with GAAP at the amount which, in light of all
the facts and circumstances existing at the time, represents the amount which
can reasonably be expected to become an actual or matured liability.
     “Space Leases” shall mean any Lease or sublease thereunder (including,
without limitation, any Major Space Lease) or any other agreement providing for
the use and occupancy of a portion of the Property as the same may be amended,
renewed or supplemented (other than occupancy agreements entered into with hotel
guests, banquet facilities and meeting rooms in the ordinary course of business
for a period of less than ninety (90) consecutive days in the aggregate or seven
(7) consecutive days with respect to meeting rooms and banquet facilities).
     “State” shall mean any of the states which are members of the United States
of America.
     “Stated Maturity”, when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable.
     “Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.
     “Substantial Casualty” shall have the meaning set forth in Section 3.04
hereof.
     “Taking” shall mean a condemnation or taking pursuant to the lawful
exercise of the power of eminent domain.
     “Transfer” shall mean the conveyance, assignment, sale, mortgaging,
encumbrance, pledging, hypothecation, granting of a security interest in,
granting of options with respect to, or other disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) all or any portion of any legal
or beneficial interest (a) in all or any portion of the Property (other than
furniture, fixtures, equipment and other personal property which has become
obsolete or unfit for use provided such furniture, fixtures and equipment is
promptly replaced with furniture, fixtures or equipment, as applicable, of equal
value and utility pursuant to Section 8.01(e) hereof or furniture, fixtures and
equipment which is no longer useful in the management, operation or maintenance
of the property); (b) if Borrower is a corporation or, if Borrower is a
partnership and any General Partner, is a corporation, in the stock of Borrower
or any General Partner; (c) in Borrower (or any trust of which Borrower is a
trustee); or (d) if Borrower is a limited or general partnership, joint venture,
limited liability company, trust, nominee trust, tenancy in common or other
unincorporated form of business association or form of ownership interest, in
any Person having

22



--------------------------------------------------------------------------------



 



a legal or beneficial ownership in Borrower, excluding any legal or beneficial
interest in any constituent limited partner, if Borrower is a limited
partnership, or in any non-managing member, if Borrower is a limited liability
company, unless such interest would, or together with all other direct or
indirect interests in Borrower which were previously transferred, aggregate 49%
or more of the partnership or membership, as applicable, interest in Borrower or
would result in any Person who, as of the Closing Date, did not own, directly or
indirectly, 49% or more of the partnership or membership, as applicable,
interest in Borrower, owning, directly or indirectly, 49% or more of the
partnership or membership, as applicable, interest in Borrower and excluding any
legal or beneficial interest in any General Partner unless such interest would,
or together with all other direct or indirect interest in the General Partner
which were previously transferred, aggregate 49% or more of the partnership or
membership, as applicable, interest in the General Partner (or result in a
change in control of the management of the General Partner from the individuals
exercising such control immediately prior to the conveyance or other disposition
of such legal or beneficial interest). “Transfer” shall also include, without
limitation to the foregoing, the following: (a) an installment sales agreement
wherein Borrower agrees to sell the Property or any part thereof or any interest
therein for a price to be paid in installments, (b) an agreement by Borrower
leasing all or substantially all of the Property to one or more Persons pursuant
to a single or related transactions (outside of rentals of meeting rooms,
banquet facilities or hotel rooms in the ordinary course of business), or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rent, (c) any
instrument subjecting the Property to a condominium regime or transferring
ownership to a cooperative corporation, and (d) the dissolution or termination
of Borrower or the merger or consolidation of Borrower with any other Person.
Notwithstanding the foregoing or anything to the contrary contained in any other
Loan Document, “Transfer” shall not include any sale, transfer, conveyance or
assignment of any direct or indirect legal or beneficial ownership interest in
Borrower, or any mortgaging, encumbrance, pledging, hypothecation or granting of
a security interest in any indirect ownership interest in any limited partner of
Borrower, provided, in each case, that Kimpton Group Holding LLC, a Delaware
limited liability company (“KGH”) continues to Control Borrower and that, in the
event that any Person (a “Principal Transferee”) who does not, as of the Closing
Date, own or Control, directly or indirectly, 49% or more of the stock,
partnership interest or membership interest, as applicable, in Borrower
acquires, directly or indirectly, 49% or more of the stock, partnership or
membership interest, as applicable, in Borrower as a result of such transfer,
conveyance, assignment, sale, mortgaging, encumbrance, pledging, hypothecation
or granting of a security interest, Lender shall be furnished an opinion, in
form and substance and from counsel reasonably satisfactory to Lender,
substantially similar to the Insolvency Opinion which discusses the substantive
non-consolidation of Borrower with the Principal Transferee in the event of a
bankruptcy, insolvency or similar proceeding relating to the Principal
Transferee and provided, further, that, in the event that any Person who does
not, as of the Closing Date, own or Control, directly or indirectly, 20% or more
of the stock partnership interest or membership interest, as applicable, in
Borrower acquires, directly or indirectly, 20% or more of the stock, partnership
interest or membership interest, as ap plicable, in Borrower as a result of such
transfer, conveyance, assignment, sale, mortgaging, encumbrance, pledging,
hypothecation or granting of a security interest, Lender shall be entitled to
approve such Person, which approval shall not be unreasonably withheld and shall
be granted or withheld in accordance with Lender’s

23



--------------------------------------------------------------------------------



 



then standard criteria with respect to approving borrowers for loans similar to
the Loan which are to be included in a Securitization.
     “Trustee” shall mean the Person or Persons identified in this Security
Instrument as the trustee hereunder and its or their successors and assigns.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State in which the Realty is located; provided, however, that if
by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection or priority of the security interest in any item or
portion of the collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State in which the Realty is located
(“Other UCC State”), “UCC” means the Uniform Commercial Code as in effect in
such Other UCC State for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or priority.
     “Uniform System of Accounts” shall mean the Uniform System of Accounts for
the Lodging Industry, 9th Revised Edition, Educational Institute of the American
Hotel and Motel Association and Hotel Association of New York City (1996), as
from time to time amended.
     “Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments and (c) any Net Proceeds.
     “Use Requirements” shall mean any and all building codes, permits,
certificates of occupancy or compliance, laws, regulations, or ordinances
(including, without limitation, health, pollution, fire protection, medical and
day-care facilities, waste product and sewage disposal regulations),
restrictions of record, easements, reciprocal easements, declarations or other
agreements affecting the use of the Property or any part thereof.
     “Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.
     “Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.
     “Yield Maintenance Premium” shall have the meaning set forth in
Section 15.01 hereof.
ARTICLE II: REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER
     Section 2.01. Payment of Debt. Borrower will pay the Debt at the time and
in the manner provided in the Note and the other Loan Documents, all in lawful
money of the United States of America in immediately available funds.

24



--------------------------------------------------------------------------------



 



     Section 2.02. Representations, Warranties and Covenants of Borrower.
Borrower represents and warrants to and covenants with Lender:
          (a) Organization and Authority. Borrower (i) is a limited liability
company, general partnership, limited partnership or corporation, as the case
may be, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation, (ii) has all requisite power and authority
and has or has caused Manager to obtain all necessary licenses and permits to
own and operate the Property and to carry on its business as now conducted and
as presently proposed to be conducted and (iii) is duly qualified, authorized to
do business and in good standing in the jurisdiction where the Property is
located and in each other jurisdiction where the conduct of its business or the
nature of its activities makes such qualification necessary. If Borrower is a
limited liability company, limited partnership or general partnership, each
general partner or managing member, as applicable, of Borrower which is a
corporation is duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation.
          (b) Power. Borrower and, if applicable, each General Partner has full
power and authority to execute, deliver and perform, as applicable, the Loan
Documents to which it is a party, to make the borrowings thereunder, to execute
and deliver the Note and to grant to Lender a first, prior, perfected and
continuing lien on and security interest in the Property, subject only to the
Permitted Encumbrances.
          (c) Authorization of Borrowing. The execution, delivery and
performance of the Loan Documents to which Borrower is a party, the making of
the borrowings thereunder, the execution and delivery of the Note, the grant of
the liens on the Property pursuant to the Loan Documents to which Borrower is a
party and the consummation of the Loan are within the powers of Borrower and
have been duly authorized by Borrower and, if applicable, the General Partners,
by all requisite action (and Borrower hereby represents that no approval or
action of any member, limited partner or shareholder, as applicable, of Borrower
is required to authorize any of the Loan Documents to which Borrower is a party
or if such authorization is required, it has been obtained) and will constitute
the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with their terms, except as enforcement may be stayed or
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
considered in proceedings at law or in equity) and will not (i) violate any
provision of its partnership agreement or partnership certificate or certificate
of incorporation or by-laws, or operating agreement, certificate of formation or
articles of organization, as applicable, or, to its knowledge, any law,
judgment, order, rule or regulation of any court, arbitration panel or other
Governmental Authority, domestic or foreign, or other Person affecting or
binding upon Borrower or the Property, or (ii) violate any provision of any
indenture, agreement, mortgage, deed of trust, contract or other instrument to
which Borrower or, if applicable, any General Partner is a party or by which any
of their respective property, assets or revenues are bound, or be in conflict
with, result in an acceleration of any obligation or a breach of or constitute
(with notice or lapse of time or both) a default or require any payment or
prepayment under, any such indenture, agreement, mortgage, deed of trust,
contract or other instrument, or (iii) result in the creation or

25



--------------------------------------------------------------------------------



 



imposition of any lien, except those in favor of Lender as provided in the Loan
Documents to which it is a party.
          (d) Consent. Neither Borrower nor, if applicable, any General Partner,
is required to obtain any consent, approval or authorization from, or to file
any declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Security Instrument, the Note or the other Loan Documents which has not
been so obtained or filed.
          (e) Interest Rate. The rate of interest paid under the Note and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Legal Requirement.
          (f) Other Agreements. Borrower is not a party to nor is otherwise
bound by any agreements or instruments which, individually or in the aggregate,
are reasonably likely to have a Material Adverse Effect. Neither Borrower nor,
if applicable, any General Partner, is in violation of its organizational
documents or other restriction or any agreement or instrument by which it is
bound, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or Governmental Authority, or any Legal Requirement, in each
case, applicable to Borrower or the Property, except for such violations that
would not, individually or in the aggregate, have a Material Adverse Effect.
          (g) Maintenance of Existence. (i) Borrower and, if applicable, each
General Partner at all times since their formation have been duly formed and
existing at all times and at all times have preserved and shall preserve and has
kept and shall keep in full force and effect their existence as a Single Purpose
Entity, it being acknowledged by Lender that, although Borrower and General
Partner conducted themselves in accordance with the provisions of this
Section 2.02(g) since their formation, prior to the Loan the organizational
documents of Borrower and General Partner did not contain all of the covenants
as set forth in this Section 2.02(g).
     (ii) Borrower and, if applicable, each General Partner, at all times since
their organization have complied, and will continue to comply, with the
provisions of its certificate of limited partnership and agreement of limited
partnership or certificate of incorporation and by-laws or articles of
organization, certificate of formation and operating agreement, as applicable,
and the laws of its jurisdiction of organization relating to partnerships,
corporations or limited liability companies, as applicable.
     (iii) Borrower and, if applicable, each General Partner have done or caused
to be done and will do all things necessary to observe organizational
formalities and preserve their existence and Borrower and, if applicable, each
General Partner will not amend, modify or otherwise change any material
provisions contained in the certificate of limited partnership and agreement of
limited partnership or certificate of incorporation and by-laws or articles of
organization, certificate of formation and operating agreement, as applicable,
or other organizational documents of Borrower and, if applicable, each General
Partner (it being acknowledged that all provisions relating to the requirements
of any Person to be a Single Purpose Entity shall be deemed material).

26



--------------------------------------------------------------------------------



 



     (iv) Borrower and, if applicable, each General Partner, have at all times
accurately maintained, and will continue to accurately maintain, their
respective financial statements, accounting records and other partnership,
company or corporate documents separate from those of any other Person, have
filed and will file their own tax returns or, if Borrower and/or, if applicable,
General Partner is part of a consolidated group for purposes of filing tax
returns, Borrower and, General Partner, as applicable, have been shown and will
be shown as separate members of such group. Borrower and, if applicable, each
General Partner have not at any time since their formation commingled, and will
not commingle, their respective assets with those of any other Person and each
has maintained and will maintain their assets in such a manner such that it will
not be costly or difficult to segregate, ascertain or identify their individual
assets from those of any other Person. Borrower and, if applicable, each General
Partner has not permitted and will not permit any Affiliate independent access
to their bank accounts provided that Borrower has granted Manager the ability to
sign checks from its accounts. Borrower and, if applicable, each General Partner
have at all times since their formation accurately maintained and utilized, and
will continue to accurately maintain and utilize, their own separate bank
accounts, payroll and separate books of account, stationery, invoices and
checks.
     (v) Borrower and, if applicable, each General Partner, have at all times
paid, and will continue to pay, their own liabilities from their own separate
assets and each has allocated and charged and shall each allocate and charge
fairly and reasonably any overhead which Borrower and, if applicable, any
General Partner, shares with any other Person, including, without limitation,
for office space and services performed by any employee of another Person.
     (vi) Borrower and, if applicable, each General Partner, have at all times
identified themselves, and will continue to identify themselves, in all dealings
with the public, under their own names and as separate and distinct entities and
have corrected and shall correct any known misunderstanding regarding their
status as separate and distinct entities. Borrower and, if applicable, each
General Partner, have not at any time identified themselves, and will not
identify themselves, as being a division of any other Person.
     (vii) Borrower and, if applicable, each General Partner, have been at all
times, and will continue to be, adequately capitalized in light of the nature of
their respective businesses.
     (viii) Borrower and, if applicable, each General Partner, (A) have not
owned, do not own and will not own any assets or property other than, with
respect to Borrower, the Property and any incidental personal property necessary
for the ownership, management or operation of the Property and, with respect to
General Partner, if applicable, its interest in Borrower, (B) have not engaged
and will not engage in any business other than the ownership, management and
operation of the Property or, with respect to General Partner, if applicable,
its interest in Borrower, (C) other than debt secured by the Property being paid
in full on the Closing Date (the “Previous Loan”), have not incurred and will

27



--------------------------------------------------------------------------------



 



not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than, with respect to Borrower, (X) the Loan
and (Y) unsecured trade and operational debt which (1) is not evidenced by a
note, (2) is incurred in the ordinary course of the operation of the Property,
(3) does not exceed in the aggregate four percent (4%) of the Loan Amount, and
(4) is, unless being contested in accordance with the terms of this Security
Instrument, paid prior to the earlier to occur of the sixtieth (60th) day after
the date incurred and the date when due, (D) other than the pledge securing the
Previous Loan which shall be released on the Closing Date, have not pledged and
will not pledge their assets for the benefit of any other Person, and (E) have
not made and will not make any loans or advances to any Person (including any
Affiliate).
     (ix) Neither Borrower nor, if applicable, any General Partner will change
its name or principal place of business.
     (x) Neither Borrower nor, if applicable, any General Partner has, and
neither of such Persons will have, any subsidiaries (other than, with respect to
General Partner, Borrower).
     (xi) Borrower has preserved and maintained and will preserve and maintain
its existence as a California limited partnership and all material rights,
privileges, tradenames and franchises. General Partner, if applicable, has
preserved and maintained and will preserve and maintain its existence as a
Delaware limited liability company and all material rights, privileges,
tradenames and franchises.
     (xii) Neither Borrower, nor, if applicable, any General Partner, has merged
or consolidated with, and neither will merge or consolidate with, and neither
has sold all or substantially all of its respective assets to any Person, and
neither will sell all or substantially all of its respective assets to any
Person, and neither has liquidated, wound up or dissolved itself (or suffered
any liquidation, winding up or dissolution) and neither will liquidate, wind up
or dissolve itself (or suffer any liquidation, winding up or dissolution).
Neither Borrower, nor, if applicable, any General Partner has acquired, nor will
acquire any business or assets from, or capital stock or other ownership
interest of, or be a party to any acquisition of, any Person.
     (xiii) Borrower and, if applicable, each General Partner, have not at any
time since their formation assumed, guaranteed or held themselves out to be
responsible for, and will not assume, guarantee or hold themselves out to be
responsible for the liabilities or the decisions or actions respecting the daily
business affairs of their partners, shareholders or members or any predecessor
company, corporation or partnership, each as applicable, any Affiliates, or any
other Persons. Borrower and, if applicable, each General Partner, have not at
any time since their formation acquired, and will not acquire, obligations or
securities of its partners or shareholders, members or any predecessor company,
corporation or partnership, each as applicable, or any Affiliates (other than,
with respect to General Partner, its interest in Borrower). Borrower and, if
applicable, each General Partner, have not at any time (other than on
arms-length market terms) since their formation made, and will not make, loans
to its partners, members or shareholders or any predecessor company, corporation
or partnership, each as applicable,

28



--------------------------------------------------------------------------------



 



or any Affiliates of any of such Persons. Borrower and, if applicable, each
General Partner, have no knowledge of any contingent liabilities that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, nor do they have any material financial liabilities under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Person is a party or by which it is otherwise bound
other than under the Loan Documents.
     (xiv) Borrower and, if applicable, each General Partner, have not at any
time since their formation entered into and was not a party to, and, will not
enter into or be a party to, any transaction with its Affiliates, members,
partners or shareholders, as applicable, or any Affiliates thereof except in the
ordinary course of business of such Person on terms which are no less favorable
to such Person than would be obtained in a comparable arm’s length transaction
with an unrelated third party.
     (xv) If Borrower is a limited partnership or a limited liability company,
the General Partner shall be a corporation or limited liability company whose
sole asset is its interest in Borrower and the General Partner will at all times
comply, and will cause Borrower to comply, with each of the representations,
warranties, and covenants contained in this Section 2.02(g) as if such
representation, warranty or covenant was made directly by such General Partner.
     (xvi) Borrower shall at all times cause there to be at least one duly
appointed member of the board of directors or board of managers or other
governing board or body, as applicable (an “Independent Director”), of, if
Borrower is a corporation, Borrower, and, if Borrower is a limited partnership,
of the General Partner, and if Borrower is a limited liability company, of the
General Partner or of Borrower, provided that such Independent Director may, for
purposes hereof, be a member of the General Partner rather than of the board of
directors of the General Partner, reasonably satisfactory to Lender who shall
not have been at the time of such individual’s appointment, and may not be or
have been at any time (A) a shareholder, officer, director, attorney, counsel,
partner, member or employee of Borrower or any of the foregoing Persons or
Affiliates thereof, (B) a customer or creditor of, or supplier or service
provider (other than a supplier of registered agent or registered office
services) to, Borrower or any of its shareholders, partners, members or their
Affiliates, (C) a member of the immediate family of any Person referred to in
(A) or (B) above or (D) a Person Controlling, Controlled by or under common
Control with any Person referred to in (A) through (C) above.
     (xvii) General Partner and, if applicable, Borrower, shall not cause or
permit the board of directors or board of managers or other governing board or
body, as applicable, of General Partner or, if applicable, Borrower, to take any
action which, under the terms of any certificate of incorporation, by-laws,
limited liability company agreement, operating agreement, certificate of
formation or articles of organization requires a vote of the board of directors
or board of managers or other governing board or body of the General Partner,
or, if applicable, Borrower, unless at the time of such action there shall be at
least one member who is an Independent Director.

29



--------------------------------------------------------------------------------



 



     (xviii) Borrower and, if applicable, each General Partner has paid and
shall pay the salaries of their own employees and has maintained and shall
maintain a sufficient number of employees in light of their contemplated
business operations.
     (xix) Borrower shall, and shall cause its Affiliates to, and Borrower has
and has caused its Affiliates to, conduct its business so that the assumptions
made with respect to Borrower and, if applicable, each General Partner, in that
certain opinion letter relating to substantive non-consolidation dated the date
hereof (the “Insolvency Opinion”) delivered in connection with the Loan has been
and shall be true and correct in all material respects.
     (xx) Borrower shall not enter into any franchise agreement without Lender’s
prior written consent.
     Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower is a Delaware single member limited liability company which
satisfies the single purpose bankruptcy remote entity requirements of each
Rating Agency for a single member limited liability company, the foregoing
provisions of this Section 2.02(g) shall not apply to the General Partner.
     (h) No Defaults. No Default or Event of Default has occurred and is
continuing or would occur as a result of the consummation of the transactions
contemplated by the Loan Documents. Borrower is not in default in the payment or
material performance of any of its Contractual Obligations in any respect.
     (i) Consents and Approvals. Borrower and, if applicable, each General
Partner, have obtained or made all necessary (i) consents, approvals and
authorizations, and registrations and filings of or with all Governmental
Authorities and (ii) consents, approvals, waivers and notifications of partners,
stockholders, members, creditors, lessors and other nongovernmental Persons, in
each case, which are required to be obtained or made by Borrower or, if
applicable, the General Partner, in connection with the execution and delivery
of, and the performance by Borrower of its obligations under, the Loan
Documents.
     (j) Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
     (k) Compliance with Law. (i) Except as previously disclosed to Lender in
the Disclosure Schedule, Borrower has received no written notice of violation of
any Legal Requirements and (ii) except for such violations which would not,
individually or in the aggregate, have a Material Adverse Effect, Borrower is in
compliance in all material respects with all Legal Requirements to which it or
the Property is subject, including, without limitation, all Environmental
Statutes, the Occupational Safety and Health Act of 1970, the Americans with

30



--------------------------------------------------------------------------------



 



Disabilities Act and ERISA. No portion of the Property has been or will be
purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and to Borrower’s knowledge, no illegal activities are being
conducted at or from the Property.
     (l) Financial Information. All financial data that has been delivered by
Borrower to Lender in connection with the Loan (i) is true, complete and correct
in all material respects, (ii) accurately represents the financial condition and
results of operations of the Persons covered thereby as of the date on which the
same shall have been furnished, and (iii) in the case of audited financial
statements, has been prepared in accordance with GAAP and the Uniform System of
Accounts (or such other accounting basis as is reasonably acceptable to Lender)
throughout the periods covered thereby. As of the date hereof, neither Borrower
nor, if applicable, any General Partner, has any contingent liability, liability
for taxes or other unusual or forward commitment not reflected in such financial
statements delivered to Lender. Since the date of the last financial statements
delivered by Borrower to Lender except as otherwise disclosed in such financial
statements or notes thereto, there has been no change in the assets, liabilities
or financial position of Borrower nor, if applicable, any General Partner, or in
the results of operations of Borrower, in each case which would have a Material
Adverse Effect. Neither Borrower nor, if applicable, any General Partner, has
incurred any obligation or liability, contingent or otherwise not reflected in
such financial statements which would have a Material Adverse Effect.
     (m) Transaction Brokerage Fees. Borrower has not dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Security Instrument. All
brokerage fees, commissions and other expenses payable in connection with the
transactions contemplated by the Loan Documents have been paid in full by
Borrower contemporaneously with the execution of the Loan Documents and the
funding of the Loan. Borrower hereby agrees to indemnify and hold Lender
harmless for, from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from (i) a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein or (ii) any breach of the foregoing
representation. The provisions of this subsection (m) shall survive the
repayment of the Debt.
     (n) Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of “purchasing” or “carrying” any “margin stock” within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
     (o) Pending Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Borrower, threatened against or affecting Borrower or
the Property in any court or before any Governmental Authority which if
adversely determined either individually or collectively has or is reasonably
likely to have a Material Adverse Effect.
     (p) Solvency; No Bankruptcy. Each of Borrower and, if applicable, the
General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from

31



--------------------------------------------------------------------------------



 



bankruptcy, reorganization or arrangement proceedings or a general assignment
for the benefit of creditors and is not contemplating the filing of a petition
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Person’s assets or property and Borrower has no
knowledge of any Person contemplating the filing of any such petition against it
or, if applicable, the General Partner. None of the transactions contemplated
hereby will be or have been made with an intent to hinder, delay or defraud any
present or future creditors of Borrower and Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Borrower’s assets do not, and immediately upon consummation of the transaction
contemplated in the Loan Documents will not, constitute unreasonably small
capital to carry out its business as presently conducted or as proposed to be
conducted. Borrower does not intend to, nor believes that it will, incur debts
and liabilities beyond its ability to pay such debts as they may mature.
     (q) Use of Proceeds. The proceeds of the Loan shall be applied by Borrower
to, inter alia, (i) satisfy certain mortgage loans presently encumbering all or
a part of the Property, (ii) pay certain transaction costs incurred by Borrower
in connection with the Loan, (iii) fund the Escrow Accounts as required by this
Security Instrument, and (iv) make distributions to the partners of Borrower. No
portion of the proceeds of the Loan will be used for family, personal,
agricultural or household use.
     (r) Tax Filings. Borrower and, if applicable, each General Partner, have
filed all federal, state and local tax returns required to be filed and have
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower and, if applicable, the
General Partners. Borrower and, if applicable, the General Partners, believe
that their respective tax returns properly reflect the income and taxes of
Borrower and said General Partner, if any, for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.
     (s) Not Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
     (t) ERISA. (i) The assets of Borrower and Guarantor are not and will not
become treated as “plan assets”, whether by operation of law or under
regulations promulgated under ERISA. If any Person having a legal or beneficial
ownership interest in Borrower is using (or is deemed under ERISA to be using)
“plan assets”, Borrower will qualify as a “real estate operating company” within
the meaning of 29 C.F.R. §2510.3-101(e) at all times that the Loan is
outstanding. Each Plan and Welfare Plan, and, to the knowledge of Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, its terms and the
applicable provisions of ERISA, the Code and any other applicable Legal
Requirement, and no event or condition has occurred and is continuing as to
which Borrower would be under an obligation to furnish a report to Lender under
clause (ii)(A) of this Section. Other than an application for a favorable
determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare Plan
under which Borrower, Guarantor or any ERISA Affiliate, directly or

32



--------------------------------------------------------------------------------



 



indirectly (through an indemnification agreement or otherwise), could be subject
to any material risk of liability under Section 409 or 502(i) of ERISA or
Section 4975 of the Code. No Welfare Plan provides or will provide benefits,
including, without limitation, death or medical benefits (whether or not
insured) with respect to any current or former employee of Borrower, Guarantor
or any ERISA Affiliate beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by fully paid up insurance
or (C) severance benefits.
     (ii) Borrower will furnish to Lender as soon as possible, and in any event
within ten (10) days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan, Welfare Plan
or Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC (or any
other relevant Governmental Authority)) by Borrower or an ERISA Affiliate with
respect to such event or condition, if such report or notice is required to be
filed with the PBGC or any other relevant Governmental Authority:
     (A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;
     (B) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
     (C) the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;
     (D) the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by Borrower or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

33



--------------------------------------------------------------------------------



 



     (E) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within thirty (30) days;
     (F) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections; or
     (G) the imposition of a lien or a security interest in connection with a
Plan.
     (iii) Borrower shall not knowingly engage in or permit any transaction in
connection with which Borrower, Guarantor or any ERISA Affiliate could be
subject to either a civil penalty or tax assessed pursuant to Section 502(i) or
502(l) of ERISA or Section 4975 of the Code, permit any Welfare Plan to provide
benefits, including without limitation, medical benefits (whether or not
insured), with respect to any current or former employee of Borrower, Guarantor
or any ERISA Affiliate beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by paid up insurance or
otherwise or (C) severance benefits, permit the assets of Borrower or Guarantor
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, or permit
any ERISA Affiliate to adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, any employee
benefit plan (including, without limitation, any employee welfare benefit plan)
or other plan, policy or arrangement, except for normal increases in the
ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower,
Guarantor or any ERISA Affiliate.
     (u) Labor Matters. No organized work stoppage or labor strike is pending or
threatened by employees or other laborers at the Property and neither Borrower
nor Manager (i) except as otherwise disclosed in writing to Lender, is involved
in or threatened with any labor dispute, grievance or litigation relating to
labor matters involving any employees and other laborers at the Property,
including, without limitation, violation of any federal, state or local labor,
safety or employment laws (domestic or foreign) and/or charges of unfair labor
practices or discrimination complaints; (ii) has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act or the Railway
Labor Act; or (iii) is a party to, or bound by, any collective bargaining
agreement or union contract with respect to employees and other laborers at the
Property and no such agreement or contract is currently being negotiated by
Borrower, Manager or any of their Affiliates.
     (v) Borrower’s Legal Status. Borrower’s exact legal name that is indicated
on the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were

34



--------------------------------------------------------------------------------



 



identified by Borrower to Lender and contained in this Security Instrument, are
true, accurate and complete. Borrower (i) will not change its name, its place of
business or, if more than one place of business, its chief executive office, or
its mailing address or organizational identification number if it has one
without giving Lender at least thirty (30) days prior written notice of such
change, (ii) if Borrower does not have an organizational identification number
and later obtains one, Borrower shall promptly notify Lender of such
organizational identification number and (iii) will not change its type of
organization, jurisdiction of organization or other legal structure.
     (w) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower, General Partner, any Guarantor, or any Person who owns any
equity interest in or Controls Borrower, General Partner or any Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Borrower has implemented procedures, approved by Borrower and, if
applicable, General Partner, to ensure that no Person who now or hereafter owns
an equity interest in Borrower or General Partner is a Prohibited Person or
Controlled by a Prohibited Person, (ii) no proceeds of the Loan will be used to
fund any operations in, finance any investments or activities in or make any
payments to, Prohibited Persons, and (iii) none of Borrower, General Partner, or
any Guarantor are in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. No tenant under a Space Lease at the Property
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and, to Borrower’s knowledge, no tenant at the Property is owned or
Controlled by a Prohibited Person. Borrower has determined that Manager has
implemented procedures, approved by Borrower, to ensure that no tenant under a
Space Lease at the Property is a Prohibited Person or owned or Controlled by a
Prohibited Person.
     Section 2.03. Further Acts, etc. Borrower will, at the cost of Borrower,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages or deeds of trust, as
applicable, assignments, notices of assignments, transfers and assurances as
Lender or Trustee shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring, and confirming unto Lender and
Trustee the property and rights hereby mortgaged, given, granted, bargained,
sold, alienated, enfeoffed, conveyed, confirmed, pledged, assigned and
hypothecated, or which Borrower may be or may hereafter become bound to convey
or assign to Lender and Trustee , or for carrying out or facilitating the
performance of the terms of this Security Instrument or for filing, registering
or recording this Security Instrument and, on demand, will execute and deliver
and hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments to
evidence more effectively the lien hereof upon the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of protecting, perfecting, preserving and realizing upon the interests granted
pursuant to this Security Instrument and to effect the intent hereof, all as
fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that Lender shall lawfully do or cause to be done by virtue hereof;
provided, however, that Lender shall not exercise such power of attorney

35



--------------------------------------------------------------------------------



 



unless and until Borrower fails to take the required action within the five
(5) Business Day time period stated above unless the failure to so exercise,
could, in Lender’s reasonable judgment, result in a Material Adverse Effect.
Upon (a) receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, (b) receipt of an indemnity of Lender related to losses resulting
solely from the issuance of a replacement note or other applicable Loan Document
and (c) in the case of any such mutilation, upon surrender and cancellation of
such Note or other applicable Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other applicable Loan Document, dated the date of
such lost, stolen, destroyed or mutilated Note or other Loan Document in the
same principal amount thereof and otherwise of like tenor.
     Section 2.04. Recording of Security Instrument, etc. Borrower forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, will cause this Security Instrument, and any security instrument
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully protect the lien or security
interest hereof upon, and the interest of Lender in, the Property. Borrower will
pay all filing, registration or recording fees, and all expenses incident to the
preparation, execution and acknowledgment of this Security Instrument, any
mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any mortgage or deed of trust, as
applicable, supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, except where prohibited by law
to do so, in which event Lender may declare the Debt to be immediately due and
payable. Borrower shall hold harmless and indemnify Lender and Trustee, and
their successors and assigns, against any liability incurred as a result of the
imposition of any tax on the making and recording of this Security Instrument.
     Section 2.05. Representations, Warranties and Covenants Relating to the
Property. Borrower represents and warrants to and covenants with Lender with
respect to the Property as follows:
     (a) Lien Priority. This Security Instrument is a valid and enforceable
first lien on the Property, free and clear of all encumbrances and liens having
priority over the lien of this Security Instrument, except for the items set
forth as exceptions to or subordinate matters in the title insurance policy
insuring the lien of this Security Instrument, none of which, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by this Security Instrument, materially affect the value or
marketability of the Property as presently utilized, impair the use or operation
of the Property for the use currently being made thereof or impair Borrower’s
ability to pay its obligations in a timely manner (such items being the
“Permitted Encumbrances”).
     (b) Title. Borrower has, subject only to the Permitted Encumbrances, good,
insurable and marketable leasehold title to the Premises, Improvements and
Fixtures, other than Tenant’s

36



--------------------------------------------------------------------------------



 



Property (as defined in the Ground Lease) and good, insurable and marketable fee
simple title to Tenant’s Property (the Premises, together with the Improvements
and such portion of Tenant’s Property as constitutes fixtures are referred to
collectively as the “Realty”) and to all easements and rights benefiting the
Realty and has the right, power and authority to mortgage, encumber, give,
grant, bargain, sell, alien, enfeoff, convey, confirm, pledge, assign, and
hypothecate the Property. Borrower will preserve its interest in and title to
the Property and will forever warrant and defend the same to Lender against any
and all claims made by, through or under Borrower and will forever warrant and
defend the validity and priority of the lien and security interest created
herein against the claims of all Persons whomsoever claiming by, through or
under Borrower. The foregoing warranty of title shall survive the foreclosure of
this Security Instrument and shall inure to the benefit of and be enforceable by
Lender in the event Lender acquires title to the Property pursuant to any
foreclosure. In addition, except for a right of first refusal as set forth in
the Management Agreement which is subordinate to the Security Instrument, there
are no outstanding options or rights of first refusal to purchase the Property
or Borrower’s ownership thereof.
     (c) Taxes and Impositions. All taxes and other Impositions and governmental
assessments due and owing in respect of, and affecting, the Property have been
paid. Borrower has paid all Impositions which constitute special governmental
assessments in full, except for those assessments which are permitted by
applicable Legal Requirements to be paid in installments, in which case all
installments which are due and payable have been paid in full. There are no
pending, or to Borrower’s knowledge, proposed special or other assessments for
public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.
     (d) Casualty; Flood Zone. The Realty is in good repair and free and clear
of any damage, destruction or casualty (whether or not covered by insurance)
that would materially affect the value of the Realty or the use for which the
Realty was intended. There exists no structural or other material defects or,
except as disclosed in the property condition report relating to the Property
which was prepared by IVI Due Diligence, Inc. and delivered to Lender in
connection with the origination of the Loan, damages in or to the Property and
Borrower has not received any written notice from any insurance company or
bonding company of any material defect or inadequacies in the Property, or any
part thereof, which would materially and adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
No portion of the Premises is located in an “area of special flood hazard,” as
that term is defined in the regulations of the Federal Insurance Administration,
Department of Housing and Urban Development, under the National Flood Insurance
Act of 1968, as amended (24 CFR § 1909.1) or Borrower has obtained the flood
insurance required by Section 3.01(a)(vi) hereof. The Premises either does not
lie in a 100 year flood plain that has been identified by the Secretary of
Housing and Urban Development or any other Governmental Authority or, if it
does, Borrower has obtained the flood insurance required by Section 3.01(a)(vi)
hereof.
     (e) Completion; Encroachment. All Improvements necessary for the use and
operation of the Premises, including, without limitation, all Improvements which
were included for purposes of determining the appraised value of the Property in
the Appraisal, have been

37



--------------------------------------------------------------------------------



 



completed and none of said Improvements lie outside the boundaries and building
restriction lines of the Premises, except to the extent otherwise disclosed to
Lender pursuant to any title insurance policy insuring the lien of this Security
Instrument or on any survey certified to Lender in connection with the Loan.
Except as set forth in the title insurance policy insuring the lien of this
Security Instrument, no improvements on adjoining properties encroach upon the
Premises.
     (f) Separate Lot. The Premises are taxed separately without regard to any
other real estate and constitute a legally subdivided lot under all applicable
Legal Requirements (or, if not subdivided, no subdivision or platting of the
Premises is required under applicable Legal Requirements), and for all purposes
may be mortgaged, encumbered, conveyed or otherwise dealt with as an independent
parcel. The Property does not benefit from any tax abatement or exemption.
     (g) Use. The existence of all Improvements, the present use and operation
thereof and the access of the Premises and the Improvements to all of the
utilities and other items referred to in paragraph (k) below are in compliance
in all material respects with all Leases affecting the Property and all
applicable Legal Requirements, including, without limitation, Environmental
Statutes, Development Laws and Use Requirements. Except as previously disclosed
to Lender in the Disclosure Schedule, Borrower has not received any notice from
any Governmental Authority alleging any uncured violation relating to the
Property of any applicable Legal Requirements. In the event that Borrower has
received any written notices from any Governmental Authority alleging an uncured
violation relating to the Property or any applicable Legal Requirement, no such
violation could have a Material Adverse Effect.
     (h) Licenses and Permits. Borrower currently holds and will continue to
hold all certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals of any Governmental Authority or any other Person which
are material for the lawful occupancy and operation of the Realty or which are
material to the ownership or operation of the Property or the conduct of
Borrower’s business. All such certificates of occupancy, licenses,
registrations, permits, consents, franchises and approvals are current and in
full force and effect.
     (i) Intentionally Omitted.
     (j) Property Proceedings. There are no actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened in any court or before any
Governmental Authority or arbitration board or tribunal (i) relating to (A) the
zoning of the Premises or any part thereof, (B) any certificates of occupancy,
licenses, registrations, permits, consents or approvals issued with respect to
the Property or any part thereof, (C) the condemnation of the Property or any
part thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated with their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or Space
Leases or Property Agreements or (iii) which might (A) affect the validity or
priority of

38



--------------------------------------------------------------------------------



 



any Loan Document or (B) have a Material Adverse Effect. Borrower has no
knowledge of any facts or circumstances which could reasonably be expected to
give rise to any actions, suits or proceedings described in the preceding
sentence.
     (k) Utilities. The Premises has all necessary legal access to water, gas
and electrical supply, storm and sanitary sewerage facilities, other required
public utilities (with respect to each of the aforementioned items, by means of
either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting the
Premises or through permanent insurable easements benefiting the Premises), fire
and police protection, parking, and means of direct access between the Premises
and public highways over recognized curb cuts (or such access to public highways
is through private roadways which may be used for ingress and egress pursuant to
permanent insurable easements).
     (l) Mechanics’ Liens. The Property is free and clear of any mechanics’
liens or liens in the nature thereof, and no rights are outstanding that under
law could give rise to any such liens, any of which liens are or may be prior
to, or equal with, the lien of this Security Instrument, except those which are
insured against by the title insurance policy insuring the lien of this Security
Instrument.
     (m) Intentionally Omitted.
     (n) Insurance. The Property is insured in accordance with the requirements
set forth in Article III hereof.
     (o) Space Leases.
     (i) Borrower has delivered a true, correct and complete schedule of all
Space Leases as of the date hereof, if any, which accurately and completely sets
forth in all material respects, for each such Space Lease, the following
(collectively, the “Rent Roll”): the name and address of the tenant with the
name, title and telephone number of the contact person of such tenant; the base
rent and percentage rent payable; all additional rent and pass-through
obligations; and the security deposit held thereunder and the location of such
deposit.
     (ii) Each Space Lease constitutes the legal, valid and binding obligation
of Borrower and, to the knowledge of Borrower, is enforceable against the tenant
thereof. No default exists, or with the passing of time or the giving of notice
would exist, (A) under any Major Space Lease (if any) or (B) under any other
Space Leases which would, in the aggregate, have a Material Adverse Effect.
     (iii) No tenant under any Space Lease has, as of the date hereof, paid Rent
more than thirty (30) days in advance, and the Rents under such Space Leases
have not been waived, released, or otherwise discharged or compromised.
     (iv) All work to be performed by Borrower under the Space Leases has been
substantially performed, all contributions to be made by Borrower to the tenants

39



--------------------------------------------------------------------------------



 



thereunder have been made except for any held-back amounts, and all other
conditions precedent to each such tenant’s obligations thereunder have been
satisfied.
     (v) Except as previously disclosed to Lender in writing, there are no
options to terminate any Space Lease.
     (vi) Each tenant under a Major Space Lease (if any) has entered into
occupancy of the demised premises to the extent required under the terms of its
Major Space Lease (if any), and each such tenant is open and conducting business
with the public in the demised premises. To the knowledge of Borrower, after due
inquiry, each tenant under a Lease other than a Major Space Lease has entered
into occupancy of its demised premises under its Lease to the extent required
under the terms of its Lease.
     (vii) Borrower has delivered to Lender true, correct and complete copies of
all Space Leases.
     (viii) Each Space Lease is in full force and effect and, except as
previously disclosed in writing to Lender, to Borrower’s knowledge, has not
(i) been assigned by the tenant thereunder, or (ii) modified, supplemented or
amended in any way. Borrower has not assigned its interest in any Space Lease
except pursuant to the terms hereof.
     (ix) To Borrower’s knowledge, each tenant under each Space Lease is free
from bankruptcy, reorganization or arrangement proceedings or a general
assignment for the benefit of creditors.
     (x) No Space Lease provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.
     (p) Property Agreements.
     (i) Borrower has delivered to Lender true, correct and complete copies of
all Property Agreements.
     (ii) No Property Agreement provides any party thereto with the right to
obtain a lien or encumbrance upon the Property superior to the lien of this
Security Instrument.
     (iii) No default exists or with the passing of time or the giving of notice
or both would exist under any Property Agreement which would, individually or in
the aggregate, have a Material Adverse Effect.
     (iv) Borrower has not received or given any written communication which is
outstanding which alleges that a default exists or, with the giving of notice or
the lapse of time, or both, would exist under the provisions of any Property
Agreement.
     (v) No condition exists whereby Borrower or any future owner of the
Property may be required to purchase any other parcel of land which is subject
to any Property Agreement or which gives any Person a right to purchase, or
right of first refusal with

40



--------------------------------------------------------------------------------



 



respect to, the Property, except for a right of first refusal as set forth in
the Management Agreement which is subordinate to the Security Instrument.
     (vi) To the knowledge of Borrower, no offset or any right of offset exists
respecting continued contributions to be made by any party to any Property
Agreement except as expressly set forth therein. Except as previously disclosed
to Lender in writing, no material exclusions or restrictions on the utilization,
leasing or improvement of the Property (including non-compete agreements) exists
in any Property Agreement.
     (q) Personal Property. Borrower has delivered to Lender a depreciation
schedule of the personal property, if any, owned by Borrower and located upon
the Property or used in connection with the use or operation of the Realty which
is true, correct and complete in all material respects and Borrower represents
that it has good and marketable title to all such personal property, free and
clear of any liens, except for liens created under the Loan Documents and liens
which describe the equipment and other personal property owned by tenants.
     (r) Leasing Brokerage and Management Fees. Except as previously disclosed
to Lender in writing or as set forth in the Management Agreement, there are no
brokerage fees or commissions payable by Borrower with respect to the leasing of
space at the Property and there are no management fees payable by Borrower with
respect to the management of the Property.
     (s) Security Deposits. Borrower is in compliance with all Legal
Requirements relating to such security deposits as to which failure to comply
might, individually or in the aggregate, have a Material Adverse Effect.
     (t) Intentionally Omitted.
     (u) Representations Generally. The representations and warranties contained
in this Security Instrument, and the review and inquiry made on behalf of
Borrower therefor, have all been made by Persons having the requisite expertise
and knowledge to provide such representations and warranties. No representation,
warranty or statement of fact made by or on behalf of Borrower in this Security
Instrument or in any certificate, document or schedule furnished to Lender
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein or herein
not misleading (which may be to Borrower’s knowledge where so provided herein).
There are no facts presently known to Borrower which have not been disclosed to
Lender which would, individually or in the aggregate, have a Material Adverse
Effect nor as far as Borrower can reasonably foresee might, individually or in
the aggregate, have a Material Adverse Effect.
     (v) Ground Leases.
     (i) Borrower is not prohibited under the Ground Lease from assigning its
interest in any condemnation award which Borrower is entitled to receive
pursuant to the Ground Lease.
     (ii) Borrower has the right, without approval or consent of Ground Lessor
but with fifteen (15) days prior notice to Ground Lessor, to assign the Ground
Lease or any

41



--------------------------------------------------------------------------------



 



interest therein or sublease part or all of the Premises to one or more
Affiliate(s) (as defined in the Ground Lease) to the extent not prohibited by
the Anti-Assignment Acts (as defined in the Ground Lease) and provided that the
transferee is not an Excluded Contractor (as defined in the Ground Lease).
Borrower has the right to sublease or otherwise encumber, all or any part of the
Premises and encumber the Ground Lease and the leasehold estate created thereby
with the consent of Ground Lessor, which consent is not permitted to be
unreasonably withheld, conditioned or delayed.
     (iii) If any default by Borrower shall occur under the Ground Lease, Lender
is entitled under the Ground Lease to receive notice of such default from Ground
Lessor and an additional opportunity to cure any such default which is
susceptible of cure by Lender, which in the case of any non-monetary default
susceptible of cure by Lender, includes the right of Lender or its designee to
acquire possession of the Premises by means of foreclosure of this Security
Instrument or by other means and to become the lessee under the Ground Lease.
Subject to the limitations set forth in Section 18.5.2 of the Ground Lease, so
long as Lender has agreed to effectuate a cure and is proceeding to cure any
such non-monetary default within applicable notice and grace periods and no
monetary default remains uncured beyond any applicable notice and grace periods
to which Borrower and Lender are entitled, Ground Lessor may not terminate the
Ground Lease.
     (iv) The Ground Lease is in full force and effect and has not been modified
or supplemented. The Ground Lease cannot be cancelled solely by Ground Lessor
and requires Borrower’s consent for all modifications.
     (v) All rents (including additional rents and other charges) reserved for
in the Ground Lease and payable prior to the date hereof have been paid.
     (vi) No party to the Ground Lease is in default of any obligation such
party has thereunder and no event has occurred which, with the giving of notice
or the lapse of time, or both, would constitute such a default.
     (vii) No notice or other written or oral communication has been provided to
any party under the Ground Lease which alleges that, as of the date hereof,
either a default exists or with the passage of time will exist under the
provisions of such Ground Lease.
     (viii) If there shall be a Taking of the fee title to the Premises, subject
to amounts which are applied to restoration, Borrower is entitled under the
Ground Lease to receive such portion of the award for such Taking as equals the
value of Borrower’s estate under the Ground Lease and improvements made by
Borrower, provided, that, in the event of a Taking for a temporary period,
Borrower is entitled to receive the entire amount of any award made (whether
paid by way of damages, rent or otherwise), unless the period of governmental
occupancy extends beyond the then remaining term of the Ground Lease, in which
caase the award for the Premises shall be apportioned between Ground Lessor and
Borrower as of the date of termination of the term and, in such apportionment,
Ground Lessor is entitled to receive the full amount, if any, of any portion of
such award, which represents compensation specifically awarded for the cost of

42



--------------------------------------------------------------------------------



 



restoration of the Premises at the termination of any such temporary taking. If
there shall be a casualty under a Ground Lease, either there is an obligation to
use insurance proceeds for a full restoration or Borrower is entitled to receive
such portion of such proceeds as equals the value of the Improvements.
     (ix) Subject to Sections 15.5, 18.1 and 18.2 of the Ground Lease, the
Ground Lease may be assigned from time to time with the consent of Ground
Lessor, which consent is not permitted to be unreasonably withheld, conditioned
or delayed.
     (x) Ground Lessor does not have the right to terminate the Ground Lease
following a default by the Borrower thereunder unless Lender, after receipt of
notice from Ground Lessor, fails to cure such default within the time periods
provided in the Ground Lease. Provided that no monetary default under the Ground
Lease remains uncured beyond any applicable notice and grace periods to which
Borrower and Lender are entitled, the Ground Lease may not be terminated by
Ground Lessor by reason of any default by Borrower which is not susceptible of
cure by Lender and that solely arises from the status of Tenant and therefore
cannot be cured by a leasehold mortgagee (as opposed to breaches relating to the
condition or operation of the Premises).
     (xi) If the Ground Lease is terminated by reason of a default by Borrower,
Lender or its designee is entitled under the Ground Lease to enter into a new
lease (the “New Lease”) with Ground Lessor for the remainder of the term of the
Ground Lease upon the same base rent and additional rent and other terms,
covenants, conditions and agreements as are contained in the Ground Lease,
provided, that in partial consideration for the new lease, the Lender or its
designee is obligated under the Ground Lease to pay to Ground Lessor all amounts
necessary to cure any breach that can be cured by the payment of money, and all
monetary amounts due under the terms of the Ground Lease from the date of such
termination through the date the New Lease commences, and to commence and
diligently pursue the cure of any other breach as provided in Section 18.5 of
the Ground Lease, and provided, further, that, Lender’s right to enter into such
New Lease is subject to the Anti-Assignment Acts.
     (w) Liquor License. All licenses, permits, approvals and consents which are
required for the sale and service of alcoholic beverages on the Premises have
been obtained from the applicable Governmental Authorities.
     (x) Credit Card Companies. The only Credit Card Company that serves as a
credit card clearing bank is Wells Fargo Merchant Services.
     Section 2.06. Removal of Lien. (a) Borrower shall, at its expense, maintain
this Security Instrument as a first lien on the Property and shall keep the
Property free and clear of all liens and encumbrances of any kind and nature
other than the Permitted Encumbrances. Borrower shall, within ten (10) days
following the filing thereof, promptly discharge of record, by bond or
otherwise, any such liens and, promptly upon request by Lender, shall deliver to
Lender evidence reasonably satisfactory to Lender of the discharge thereof.

43



--------------------------------------------------------------------------------



 



     (b) Without limitation to the provisions of Section 2.06(a) hereof,
Borrower shall (i) pay, from time to time when the same shall become due, all
claims and demands of mechanics, materialmen, laborers, and others which, if
unpaid, could reasonably be expected to result in, or permit the creation of, a
lien on the Property or any part thereof, (ii) cause to be removed of record (by
payment or posting of bond or settlement or otherwise) any mechanics’,
materialmens’, laborers’ or other lien on the Property, or any part thereof, or
on the revenues, rents, issues, income or profit arising therefrom, and (iii) in
general, do or cause to be done, without expense to Lender, everything
reasonably necessary to preserve in full the lien of this Security Instrument.
If Borrower fails to comply with the requirements of this Section 2.06(b), then,
upon ten (10) Business Days’ prior notice to Borrower, Lender may, but shall not
be obligated to, pay any such lien, and Borrower shall, within ten (10) Business
Days after Lender’s demand therefor, reimburse Lender for all sums so expended,
together with interest thereon at the Default Rate from the date advanced, all
of which shall be deemed part of the Debt. Nothing contained herein shall be
deemed a consent or request of Lender, express or implied, by inference or
otherwise, to the performance of any alteration, repair or other work by any
contractor, subcontractor or laborer or the furnishing of any materials by any
materialmen in connection therewith.
     (c) Notwithstanding the foregoing, Borrower may contest any lien (other
than a lien relating to non-payment of Impositions, the contest of which shall
be governed by Section 4.04 hereof) of the type set forth in subparagraph
(b)(ii) of this Section 2.06 provided that, following prior notice to Lender
(i) Borrower is contesting the validity of such lien with due diligence and in
good faith and by appropriate proceedings, without cost or expense to Lender or
any of its agents, employees, officers, or directors, (ii) Borrower shall
preclude the collection of, or other realization upon, any contested amount from
the Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Borrower, (iv) such
contest by Borrower shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Borrower shall not subject Lender, Trustee or
Borrower to the risk of civil or criminal liability (other than the civil
liability of Borrower for the amount of the lien in question), (vi) such lien is
subordinate to the lien of this Security Instrument, (vii) Borrower has not
consented to such lien, (viii) Borrower has given Lender prompt notice of the
filing of such lien and the bonding thereof by Borrower and, upon request by
Lender from time to time, notice of the status of such contest by Borrower
and/or confirmation of the continuing satisfaction of the conditions set forth
in this Section 2.06(c), (ix) Borrower shall promptly pay the obligation secured
by such lien upon a final determination of Borrower’s liability therefor, and
(x) Borrower shall deliver to Lender cash, a bond or other security acceptable
to Lender equal to 125% of the contested amount pursuant to collateral
arrangements reasonably satisfactory to Lender.
     Section 2.07. Cost of Defending and Upholding this Security Instrument
Lien. If any action or proceeding is commenced to which Lender or Trustee is
made a party relating to the Loan Documents and/or the Property or Lender’s or
Trustee’s interest therein or in which it becomes necessary to defend or uphold
the lien of this Security Instrument or any other Loan Document, Borrower shall,
on written demand, reimburse Lender and/or Trustee, as applicable, for all
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Lender and/or Trustee, as applicable, in connection
therewith, and such sum,

44



--------------------------------------------------------------------------------



 



together with interest thereon at the Default Rate from and after such demand
until fully paid, shall constitute a part of the Debt.
     Section 2.08. Use of the Property. Borrower will use, or cause to be used,
the Property for such use as is permitted pursuant to the Ground Lease and
applicable Legal Requirements including, without limitation, under the
certificate of occupancy applicable to the Property, and which is required by
the Loan Documents. Borrower shall not suffer or permit the Property or any
portion thereof to be used by the public, any tenant, or any Person not subject
to a Lease, in a manner as is reasonably likely to impair Borrower’s title to
the Property, or in such manner as may give rise to a claim or claims of adverse
usage or adverse possession by the public, or of implied dedication of the
Property or any part thereof.
     Section 2.09. Financial Reports. (a) Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
GAAP and The Uniform System of Accounts (or such other accounting basis
reasonably acceptable to Lender) consistently applied, proper and accurate
books, tax returns, records and accounts reflecting (i) all of the financial
affairs of Borrower and Guarantor and (ii) all items of income and expense in
connection with the operation of the Property or in connection with any
services, equipment or furnishings provided in connection with the operation
thereof, whether such income or expense may be realized by Borrower or by any
other Person whatsoever, excepting lessees unrelated to and unaffiliated with
Borrower who have leased from Borrower portions of the Premises for the purpose
of occupying the same. Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
tax returns, records and accounts at the office of Borrower or other Person
maintaining such books, tax returns, records and accounts and to make such
copies or extracts thereof as Lender shall desire, provided that (i) Borrower
shall have a right to have a representative present at all times and (ii) Lender
shall do so in a manner so as to avoid disruption to the operation of the Hotel
or to Manager’s management thereof. After the occurrence and during the
continuation of an Event of Default, Borrower shall pay any reasonable costs and
expenses incurred by Lender to examine Borrower’s and Guarantor’s accounting
records with respect to the Property, as Lender shall determine to be necessary
or appropriate in the protection of Lender’s interest.
     (b) Borrower will furnish Lender (i) annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower and Guarantor and
(ii) on a quarterly basis, within forty-five (45) days following the end of each
fiscal quarter of Borrower, with a complete copy of Borrower’s financial
statement consistently applied covering (i) all of the financial affairs of
Borrower and Guarantor, as applicable, and (ii) the operation of the Property
for such Fiscal Year or fiscal quarters, as applicable, and containing a
statement of revenues and expenses, a statement of assets and liabilities and a
statement of Borrower’s equity. Each annual financial statement of Guarantor
shall be audited by an Independent certified public accountant that is
reasonably acceptable to Lender in accordance with GAAP and The Uniform System
of Accounts (or such other accounting basis reasonably acceptable to Lender).
Together with the financial statements required to be furnished pursuant to this
Section 2.09(b), Borrower shall furnish to Lender (A) an Officer’s Certificate
certifying as of the date thereof (1) that the financial statements accurately
represent the results of operations and financial condition of Borrower,
Guarantor, if applicable, and the Property all in accordance with GAAP and The

45



--------------------------------------------------------------------------------



 



Uniform System of Accounts (or such other accounting basis reasonably acceptable
to Lender) consistently applied, provided that Lender acknowledges that
Borrower’s quarterly financial statements do not include any footnote
disclosures, and (2) whether there exists a Default under the Note or any other
Loan Document executed and delivered by Borrower, and if such event or
circumstance exists, the nature thereof, the period of time it has existed and
the action then being taken to remedy such event or circumstance and (B) upon
request of Lender with the financial statements delivered pursuant to
Section 2.09(b)(ii) above, a statement showing (1) the Adjusted Net Income
(subject to verification by Lender in its reasonable discretion) and (2) the
calculation of the Debt Service Coverage.
     (c) When requested by Lender, Borrower will furnish Lender monthly, within
thirty (30) days following the end of each month, with a true, complete and
correct income and expense statement with respect to the Property in the form
attached hereto as Exhibit C and made a part hereof calculated on an accrual
basis, showing (i) all income and expenses with respect to the Property and
(ii) year-to-date summaries of such cash receipts, payments and disbursements,
together with a certification of Borrower stating that such income and expense
statement is true, complete and correct in all material respects and a list of
all litigation and proceedings affecting Borrower or the Property in which the
amount involved is $500,000 or more, if not covered by insurance (or $1,000,000
or more whether or not covered by insurance). Lender hereby agrees and
acknowledges that the form of cash flow statement used by Borrower as of the
Closing Date and attached as Exhibit C shall be satisfactory to Lender which
Lender agrees and acknowledges may not be in accordance with GAAP.
     (d) Intentionally Omitted.
     (e) Borrower will furnish Lender annually, to the extent not included in
any other annual report delivered by Borrower to Lender within twenty (20) days
following the end of each year and within twenty (20) days following receipt of
such request therefor, with a true, complete and correct rent roll for the
Property, including a list of which tenants are in default under their
respective Leases, dated as of the date of Lender’s request, identifying each
tenant, the monthly rent and additional rent, if any, payable by such tenant,
the expiration date of such tenant’s Lease, the security deposit, if any, held
by Borrower under the Lease, the space covered by the Lease, each tenant that
has filed a bankruptcy, insolvency, or reorganization proceeding since delivery
of the last such rent roll, and the arrearages for such tenant, if any, and , if
requested by Lender, a summary of the material terms of the Leases, including,
without limitation, the dates of occupancy, the dates of expiration, any Rent
concessions, work obligations or other inducements granted to the tenants
thereunder, and any renewal options, and such rent roll shall be accompanied by
an Officer’s Certificate, dated as of the date of the delivery of such rent
roll, certifying that such rent roll is true, correct and complete in all
material respects as of its date.
     (f) Borrower shall furnish to Lender, within thirty (30) days after
Lender’s request therefor, with such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.
     (g) To the extent any security deposits with respect to the Space Leases is
then held by Manager or Borrower, Borrower shall cause Manager to furnish to
Lender, within thirty (30) days following the end of each year and within thirty
(30) days of Lender’s request, provided

46



--------------------------------------------------------------------------------



 



that Lender may not make more than two (2) requests per year unless an Event of
Default exists, in which event no such limit shall apply, a schedule of tenant
security deposits for such month, together with a statement of Manager as to the
amount of any security deposits and that such tenant security deposits are being
held in accordance with all Legal Requirements.
     (h) Borrower will furnish Lender annually, within one hundred twenty
(120) days after the end of each Fiscal Year, with a report setting forth
(i) the Net Operating Income for such Fiscal Year, (ii) the average occupancy
rate of the Property during such Fiscal Year, (iii) the capital repairs,
replacements and improvements performed at the Property during such Fiscal Year
and the aggregate Recurring Replacement Expenditures made in connection
therewith, and (iv) the balance contained in each of the Escrow Accounts as of
the end of such Fiscal Year (which balance Lender shall provide upon Borrower’s
written request therefor).
     (i) Intentionally Omitted.
     (j) Borrower will furnish Lender monthly, within thirty (30) days following
the end of each month, or with respect to STR Reports, within sixty (60) days
following the end of each month, an occupancy summary for the Property setting
forth the occupancy rates, average daily room rates, RevPAR Yield Index (to the
extent available), RevPAR (to the extent available) and room revenues for each
month of the preceding calendar year, as well as annual averages of the same,
and, if requested by Lender, advance booking information (excluding customer
names) and such other information as may customarily be reflected thereon or
reasonably requested by Lender, together with all franchise inspection reports
and STR Reports received by Borrower during the preceding month.
     (k) Borrower shall and shall cause Guarantor to furnish to Lender annually,
within ninety (90) days after the end of each Fiscal Year, a statement of net
worth of the Guarantor.
     (l) Borrower shall submit to Lender an Annual Budget not later than thirty
(30) days prior to the commencement of each Fiscal Year or, with respect to the
Fiscal Year in which the Closing Date occurs, within sixty (60) days of the
Closing Date, in form reasonably satisfactory to Lender setting forth in
reasonable detail budgeted monthly operating income and monthly operating
capital and other expenses for the Property. Each Annual Budget shall contain,
among other things, management fees, third party service fees, and other
expenses as Borrower may reasonably determine.
     (m) In the event that Borrower fails to deliver any of the financial
statements, reports or other information required to be delivered to Lender
pursuant to this Section 2.09 on or prior to their due dates, if any such
failure shall continue for ten (10) days following notice thereof from Lender,
Borrower shall pay to Lender an administrative fee in the amount of One Thousand
Dollars ($1,000) for each due date with respect to which such a failure occurs
(and not on a per-item basis). Borrower agrees that such administrative fee
(i) is a fair and reasonable fee necessary to compensate Lender for its
additional administrative costs and increased costs relating to Borrower’s
failure to deliver the aforementioned statements, reports or other items as and
when required hereunder and (ii) is not a penalty.

47



--------------------------------------------------------------------------------



 



     Section 2.10. Litigation. Borrower will give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which could reasonably have a Material Adverse Effect.
     Section 2.11. Updates of Representations. Borrower shall deliver to Lender
within ten (10) Business Days of the request of Lender an Officer’s Certificate
updating all of the representations and warranties contained in this Security
Instrument and the other Loan Documents and certifying that all of the
representations and warranties contained in this Security Instrument and the
other Loan Documents, as updated pursuant to such Officer’s Certificate, are
true, accurate and complete as of the date of such Officer’s Certificate or
shall set forth the exceptions to representations and/or warranties in
reasonable detail, as applicable, and, upon Lender’s request for further
information with respect to such exceptions, shall provide Lender such
additional information as Lender may reasonably request. Notwithstanding the
foregoing, provided that no Event of Default has occurred and is continuing,
Borrower shall not be required to deliver the foregoing Officer’s Certificate
more than three (3) times during the term of the Loan and, subsequent to a
Securitization, in no event more than one (1) time in any calendar year.
     Section 2.12. Ground Lease. (a) Borrower will comply in all material
respects with the terms and conditions of the Ground Lease. Borrower will not do
or permit anything to be done, the doing of which, or refrain from doing
anything, the omission of which, will impair or tend to impair the security of
the Premises under the Ground Lease or will be grounds for declaring a
forfeiture of the Ground Lease.
     (b) Borrower shall enforce the Ground Lease and will not terminate, modify,
cancel, change, supplement, alter or amend the Ground Lease, or waive, excuse,
condone or in any way release or discharge Ground Lessor of or from any of the
material covenants and conditions to be performed or observed by Ground Lessor.
Borrower does hereby bargain, sell, assign and set over to Lender, all of
Borrower’s interests in the Ground Lease. The assignment of Borrower’s interest
set forth in this Section 2.12(b) is an absolute, unconditional and present
assignment from Borrower to Lender and not an assignment for security and the
existence or exercise of Borrower’s revocable license to take all actions with
respect to the Ground Lease shall not operate to subordinate this assignment to
any subsequent assignment. The exercise by Lender of any of its rights or
remedies pursuant to this Section 2.12(b) shall not be deemed to make Lender a
mortgagee-in-possession. So long as there is no existing or continuing Event of
Default, Borrower shall have a revocable license to take all actions with
respect to the Ground Lease subject to the terms of this Security Instrument.
Any surrender of the leasehold estate created by the Ground Lease or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Ground Lease without the prior written consent of Lender shall
be void and of no force and effect.
     (c) Lender shall have the right, but not the obligation, to perform any
obligations of Borrower under the terms of the Ground Lease during the
continuance of an Event of Default. All costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) so incurred, shall be
treated as an advance secured by this Security Instrument, shall bear interest
thereon at the Default Rate from the date of payment by Lender until paid in
full and shall be

48



--------------------------------------------------------------------------------



 



paid by Borrower to Lender during the continuance of an Event of Default within
five (5) Business Days after demand. No performance by Lender of any obligations
of Borrower shall constitute a waiver of any Event of Default arising by reason
of Borrower’s failure to perform the same. If Lender shall make any payment or
perform any act or take action in accordance with this Section 2.12(c), Lender
will notify Borrower of the making of any such payment, the performance of any
such act, or the taking of any such action. In any such event, subject to the
rights of lessees, sublessees and other occupants under the Leases, Lender and
any Person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property at any time and from time to time for the purpose of
taking any such action.
     (d) To the extent permitted by law, the price payable by Borrower or any
other Person in the exercise of any right of redemption following foreclosure of
the Property shall include all rents paid and other sums advanced by Lender on
behalf of Borrower, together with interest thereon at the Default Rate.
     (e) Unless Lender shall otherwise consent, the fee title and the leasehold
estate in the Premises shall not merge but shall always be kept separate and
distinct, notwithstanding the union of said estates either in Ground Lessor or
in Borrower, or in a third party, by purchase or otherwise.
     (f) If the Ground Lessor shall deliver to Lender a copy of any notice of
default sent by the Ground Lessor to Borrower, as tenant under the Ground Lease,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith in accordance with this Security
Instrument, in reliance thereon.
     (g) Borrower shall exercise each individual option, if any, to extend or
renew the term of the Ground Lease not less than thirty (30) days prior to the
last day upon which any such option may be exercised (and in all events within
five (5) days after demand by Lender made at any time within one (1) year of the
last day upon which any such option may be exercised), and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower to so exercise such
option if Borrower fails to exercise as herein required, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
Borrower shall give Lender notice of Borrower’s exercise of any such option to
extend or renew the term of the Ground Lease within five (5) days of the
exercise of any such option.
     (h) Each Space Lease hereafter made and each renewal of any existing Space
Lease shall provide that, in the event of any action for the foreclosure of this
Security Instrument, such Space Lease shall not terminate or be terminable by
the lessee by reason of the termination of the Ground Lease unless the lessee is
specifically named and joined in any such action and unless a judgment is
obtained therein against the lessee.
     (i) Borrower hereby assigns, transfers and sets over to Lender all of
Borrower’s claims and rights to the payment of damages arising from any
rejection by the Ground Lessor of the Ground Lease under the Bankruptcy Code.
Borrower shall notify Lender promptly (and in any event within ten (10) days) of
any claim, suit, action or proceeding relating to the rejection of the Ground
Lease. Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact,

49



--------------------------------------------------------------------------------



 



coupled with an interest, with exclusive power to file and prosecute, to the
exclusion of Borrower, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of the Ground Lessor under
the Bankruptcy Code during the continuance of an Event of Default. Borrower may
make any compromise or settlement in connection with such proceedings (subject
to Lender’s reasonable approval); provided, however, that Lender shall be
authorized and entitled to compromise or settle any such proceeding if such
compromise or settlement is made after the occurrence and during the continuance
of an Event of Default. Borrower shall promptly execute and deliver to Lender
any and all instruments reasonably required in connection with any such
proceeding after request therefor by Lender. Except as set forth above, Borrower
shall not adjust, compromise, settle or enter into any agreement with respect to
such proceedings without the prior written consent of Lender, which consent
shall not be unreasonably withheld or delayed.
     (j) Borrower shall not, without Lender’s prior written consent, elect to
treat the Ground Lease as terminated under Section 365(h)(1) of the Bankruptcy
Code. Any such election made without Lender’s prior written consent shall be
void.
     (k) If pursuant to Section 365(h)(2) of the Bankruptcy Code, Borrower seeks
to offset against the rent reserved in the Ground Lease the amount of any
damages caused by the non-performance by the Ground Lessor of any of the Ground
Lessor’s obligations under the Ground Lease after the rejection by the Ground
Lessor of the Ground Lease under the Bankruptcy Code, Borrower shall, prior to
effecting such offset, notify Lender of its intention to do so, setting forth
the amounts proposed to be so offset and the basis therefor. If Lender has
failed to object as aforesaid within ten (10) days after notice from Borrower in
accordance with the first sentence of this Section 2.12(k), Borrower may proceed
to effect such offset in the amounts set forth in Borrower’s notice. Neither
Lender’s failure to object as aforesaid nor any objection or other communication
between Lender and Borrower relating to such offset shall constitute an approval
of any such offset by Lender. Borrower shall indemnify and save Lender harmless
from and against any and all claims, demands, actions, suits, proceedings,
damages, losses, costs and expenses of every nature whatsoever (including,
without limitation, reasonable attorneys’ fees and disbursements) arising from
or relating to any such offset by Borrower against the rent reserved in the
Ground Lease.
     (l) Borrower shall immediately, after obtaining knowledge thereof, notify
Lender of any filing by or against the Ground Lessor of a petition under the
Bankruptcy Code. Borrower shall thereafter forthwith give written notice of such
filing to Lender, setting forth any information available to Borrower as to the
date of such filing, the court in which such petition was filed, and the relief
sought therein. Borrower shall promptly deliver to Lender following receipt any
and all notices, summonses, pleadings, applications and other documents received
by Borrower in connection with any such petition and any proceedings relating
thereto.
     (m) If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as the tenant under the Ground Lease, shall
determine to reject the Ground Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Borrower shall give Lender not less than ten (10) days
prior notice of the date on which Borrower shall apply to the bankruptcy court
for authority to reject the Ground Lease. Lender shall have the right, but not
the obligation,

50



--------------------------------------------------------------------------------



 



to serve upon Borrower within such 10-day period a notice stating that
(i) Lender demands that Borrower assume and assign the Ground Lease to Lender
pursuant to Section 365 of the Bankruptcy Code and (ii) Lender covenants to cure
or provide adequate assurance of prompt cure of all defaults and provide
adequate assurance of future performance under the Ground Lease. If Lender
serves upon Borrower the notice described in the preceding sentence, Borrower
shall not seek to reject the Ground Lease and shall comply with the demand
provided for in clause (i) of the preceding sentence within thirty (30) days
after the notice shall have been given, subject to the performance by Lender of
the covenant provided for in clause (ii) of the preceding sentence.
     (n) Effective upon the entry of an order for relief in respect of Borrower
under the Bankruptcy Code, Borrower hereby assigns and transfers to Lender a
non-exclusive right to apply to the appropriate bankruptcy court under
Section 365(d)(4) of the Bankruptcy Code for an order extending the period
during which the Ground Lease may be rejected or assumed.
     (o) Borrower will give Lender prompt (and in all events within five
(5) Business Days) notice of any default under the Ground Lease or of the
receipt by Borrower of any notice of default from Ground Lessor. Borrower will
promptly (and in all events within (5) Business Days) furnish to Lender copies
of all information furnished to Ground Lessor by the terms of the Ground Lease
or the provisions of this Section 2.12. Borrower will deposit with Lender an
exact copy of any notice, communication, plan, specification or other instrument
or document received or given by Borrower in any way relating to or affecting
the Ground Lease which may concern or affect the estate of Ground Lessor or
Borrower thereunder in or under the Ground Lease or in the real estate thereby
demised.
     (p) Upon acquisition of the fee title or any other estate, title or
interest in the Premises by Borrower, this Security Instrument shall,
automatically and without the necessity of execution of any other documents,
attach to and cover and be a lien upon such other estate so acquired, and such
other estate shall be considered as mortgaged, assigned and conveyed to Lender
and the lien hereof spread to cover such estate with the same force and effect
as though specifically herein mortgaged, assigned and conveyed. The provisions
of this subsection shall not apply if Lender acquires title to the Premises
unless Lender shall so elect.
ARTICLE III: INSURANCE AND CASUALTY RESTORATION
     Section 3.01. Insurance Coverage. Borrower shall, at its expense, maintain
the following insurance coverages with respect to the Property during the term
of this Security Instrument:
(a) (i) Insurance against loss or damage by fire, casualty and other hazards
included in an “all-risk” coverage endorsement or its equivalent (which, in the
case of insurance during the time of any construction work (“Construction”)
shall be in “builder’s risk completed value non-reporting form” together with
rents, earnings and extra expense insurance covering loss due to delay in
completion of the Improvements), with such endorsements as Lender may from time
to time reasonably require and which are customarily required by Institutional
Lenders of similar properties similarly situated, including, without limitation,
if the Property constitutes a legal non-conforming use, an ordinance of law
coverage endorsement which contains “Demolition Cost”, “Loss Due to

51



--------------------------------------------------------------------------------



 



Operation of Law” and “Increased Cost of Construction” coverages, covering the
Property in an amount not less than the greater of (A) 100% of the insurable
replacement value of the Property (exclusive of the Premises and footings and
foundations) and (B) such other amount as is necessary to prevent any reduction
in such policy by reason of and to prevent Borrower, Lender or any other insured
thereunder from being deemed to be a co-insurer. Not less frequently than once
every three (3) years, Borrower, at its option, shall either (A) have the
Appraisal updated or obtain a new appraisal of the Property, (B) have a
valuation of the Property made by or for its insurance carrier conducted by an
appraiser experienced in valuing properties of similar type to that of the
Property which are in the geographical area in which the Property is located or
(C) provide such other evidence as will, in Lender’s sole judgment, enable
Lender to determine whether there shall have been an increase in the insurable
value of the Property and Borrower shall deliver such updated Appraisal, new
appraisal, insurance valuation or other evidence acceptable to Lender, as the
case may be, and, if such updated Appraisal, new appraisal, insurance valuation,
or other evidence acceptable to Lender reflects an increase in the insurable
value of the Property, the amount of insurance required hereunder shall be
increased accordingly and Borrower shall deliver evidence satisfactory to Lender
that such policy has been so increased.
     (ii) Commercial general liability insurance against claims for personal and
bodily injury and/or death to one or more persons or property damage, occurring
on, in or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender’s requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000 per occurrence and $2,000,000 general
aggregate on a per location basis and, in addition thereto, not less than
$25,000,000 excess and/or umbrella liability insurance shall be maintained for
any and all claims.
     (iii) Business interruption, rent loss or other similar insurance with an
unlimited restoration period (A) with loss payable to Lender, (B) covering all
risks required to be covered by the insurance provided for in Section 3.01(a)(i)
hereof and (C) in an amount not less than 100% of the projected total revenues
derived from the Property for the succeeding eighteen (18) month period based on
an occupancy rate taking into account historical and projected occupancy. The
amount of such insurance shall be determined upon the execution of this Security
Instrument, and not more frequently than once each calendar year thereafter
based on Borrower’s reasonable estimate of projected total revenues derived from
the Property for the next succeeding eighteen (18) months together with an
eighteen (18) month extended period of indemnity. In the event the Property
shall be damaged or destroyed, Borrower shall and hereby does assign to Lender
all payment of claims under the policies of such insurance, and all amounts
payable thereunder, and all net amounts, shall be collected by Lender under such
policies and shall be applied in accordance with this Security Instrument;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to timely pay all amounts due under the Loan
Documents.

52



--------------------------------------------------------------------------------



 



     (iv) Intentionally omitted.
     (v) Insurance against loss or damages from (A) leakage of sprinkler systems
and (B) explosion of steam boilers, air conditioning equipment, pressure vessels
or similar apparatus now or hereafter installed at the Property, in such amounts
as Lender may from time to time reasonably require and which are then
customarily required by Institutional Lenders of similar properties similarly
situated, but in no event less than $25,000,000.
     (vi) Flood insurance in an amount equal to the full insurable value of the
Property or the maximum amount available, whichever is less, if the Improvements
are located in an area designated by the Secretary of Housing and Urban
Development as being “an area of special flood hazard” under the National Flood
Insurance Program (i.e., having a one percent or greater chance of flooding),
and if flood insurance is available under the National Flood Insurance Act.
     (vii) Worker’s compensation insurance or other similar insurance which may
be required by Governmental Authorities or Legal Requirements.
     (viii) Insurance against loss resulting from mold, spores or fungus on or
about the Premises to the extent maintained as of the Closing Date.
     (ix) (A) During any period of the term of the Loan that the Terrorism Risk
Insurance Extension Act of 2005 (“TRIA”) is in effect in substantially the same
form as its current form, if “acts of terrorism” or other similar acts or events
are hereafter excluded from Borrower’s comprehensive all risk insurance policy
(including business interruption, rent loss or similar insurance coverage),
Borrower shall obtain an endorsement to such policy, or a separate policy
insuring against all “certified acts of terrorism” as defined by TRIA and “fire
following”, each in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of the Security Instrument shall mean
actual replacement value (exclusive of the Premises, footings and foundations)
with a waiver of depreciation; and
           (B) during any period of the term of the Loan that TRIA is not in
effect, if “acts of terrorism” or other similar acts or events or “fire
following” are hereafter excluded from Borrower’s comprehensive all risk
insurance policy or business interruption insurance coverage, Borrower shall
obtain an endorsement to such policy, or a separate policy insuring against all
such excluded acts or events, to the extent such policy or endorsement is
available, in an amount determined by Lender in its sole discretion (but in no
event greater than the total insurable value plus required business
interruption, rent loss or similar coverage); provided, however, Borrower shall
not be required to pay annual premiums for the insurance required pursuant to
this Section 3.01(a)(ix) in excess of three (3) times the premium as of the
Closing Date for the insurance required pursuant to this Section 3.01(a)(ix) for
such coverage.

53



--------------------------------------------------------------------------------



 



     (x) At all times during Construction, contractor’s liability insurance to a
limit of not less than $25,000,000 on a per occurrence basis covering each
contractor’s construction operation at the Premises.
     (xi) Such other insurance as may from time to time be required by Lender
and which is then customarily required by Institutional Lenders for similar
properties similarly situated, against other insurable hazards, including, but
not limited to, war risk, malicious mischief, vandalism, sinkhole and mine
subsidence, earthquake (in an amount equal to the probable maximum loss
multiplied by the insurable replacement value of the Property (exclusive of the
Premises and footings and foundations)) and/or windstorm, due regard to be given
to the size and type of the Premises, Improvements, Fixtures and Equipment and
their location, construction and use.
     (xii) If Borrower, any of its Affiliates or Manager holds a liquor license
for the Premises, liquor liability insurance in the amount of no less than
$10,000,000.
     (xiii) Automobile liability insurance covering owned, hired and not owned
vehicles in an amount of not less than $1,000,000 per accident.
     (b) Notwithstanding anything set forth herein, Lender hereby acknowledges
that the insurance coverage maintained by Borrower is, as of the Closing Date,
acceptable to Lender and shall, as of the Closing Date, be deemed to comply with
the provisions hereof.
     (c) Borrower shall cause any Manager of the Property to maintain fidelity
insurance in an amount equal to Five Hundred Thousand Dollars ($500,000).
     Section 3.02. Policy Terms. (a) All insurance required by this Article III
shall be in the form (other than with respect to Sections 3.01(a)(vi) and
(vii) above when insurance in those two sub-sections is placed with a
governmental agency or instrumentality on such agency’s forms) and amount and
with deductibles as, from time to time, shall be reasonably acceptable to
Lender, under valid and enforceable policies issued by financially responsible
insurers authorized to do business in the State where the Property is located,
with a general policyholder’s service rating of not less than A and a financial
rating of not less than XIII as rated in the most currently available Best’s
Insurance Reports (or the equivalent, if such rating system shall hereafter be
altered or replaced) and shall have a claims paying ability rating and/or
financial strength rating, as applicable, of not less than “AA” (or its
equivalent), or such lower claims paying ability rating and/or financial
strength rating, as applicable, as Lender shall, in its sole and absolute
discretion, consent to, from a Rating Agency (one of which after a
Securitization in which Standard & Poor’s rates any securities issued in
connection with such Securitization, shall be Standard & Poor’s). Originals or
certified copies of all insurance policies shall be delivered to and held by
Lender. All such policies (except policies for worker’s compensation) shall name
Lender, its successors and/or assigns as an additional named insured, with
respect to the insurance required pursuant to Section 3.01(a)(iii) above, shall
provide for loss payable to Lender, its successors and/or assigns and shall
contain (or have attached): (i) standard “non-contributory mortgagee”
endorsement or its equivalent relating, inter alia, to recovery by Lender
notwithstanding the negligent or willful acts or omissions of Borrower; (ii) a
waiver of subrogation endorsement as to Lender; (iii) an endorsement indicating
that neither Lender nor Borrower shall be or be deemed

54



--------------------------------------------------------------------------------



 



to be a co-insurer with respect to any casualty risk insured by such policies
and shall provide for a deductible per loss of an amount not more than $10,000,
and (iv) a provision that such policies shall not be canceled, terminated,
denied renewal or amended, including, without limitation, any amendment reducing
the scope or limits of coverage, without at least thirty (30) days’ prior
written notice to Lender in each instance. Not less than thirty (30) days, or,
with respect to non-payment of premiums, ten (10) days, prior to the expiration
dates of the insurance policies obtained pursuant to this Security Instrument,
originals or certified copies of renewals of such policies (or certificates
evidencing such renewals) bearing notations evidencing the payment of premiums
or accompanied by other reasonable evidence of such payment (which premiums
shall not be paid by Borrower through or by any financing arrangement which
would entitle an insurer to terminate a policy unless Borrower has on deposit in
the Basic Carrying Costs Escrow Account an amount, as reasonably determined by
Lender, equal to not less than one-fourth of the annual insurance premium with
respect to the insurance required by this Article III) shall be delivered by
Borrower to Lender. Borrower shall not carry separate insurance, concurrent in
kind or form or contributing in the event of loss, with any insurance required
under this Article III.
     (b) If Borrower fails to maintain and deliver to Lender the original
policies or certificates of insurance required by this Security Instrument, or
if there are insufficient funds in the Basic Carrying Costs Escrow Account to
pay the premiums for same, Lender may, at its option, following five (5) days
written notice to Borrower, procure such insurance, and Borrower shall pay, or
as the case may be, reimburse Lender for, all premiums thereon promptly, upon
demand by Lender, with interest thereon at the Default Rate from the date paid
by Lender to the date of repayment and such sum shall constitute a part of the
Debt.
     (c) Borrower shall notify Lender of the renewal premium of each insurance
policy and, if an Event of Default has occurred and is then continuing, Lender
shall be entitled to pay such amount on behalf of Borrower from the Basic
Carrying Costs Escrow Account.
     (d) The insurance required by this Security Instrument may, at the option
of Borrower, be effected by blanket and/or umbrella policies issued to Borrower
covering the Property provided that, in each case, the policies otherwise comply
with the provisions of this Security Instrument and allocate to the Property,
from time to time (but in no event less than once a year), the coverage
specified by this Security Instrument, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Borrower shall furnish to
Lender (i) original policies or certified copies thereof, or an original
certificate of insurance together with reasonable access to the original of such
policy to review such policy’s coverage of the Property, with schedules attached
thereto showing the amount of the insurance provided under such policies
applicable to the Property and (ii) an Officer’s Certificate setting forth
(A) the number of properties covered by such policy, (B) the location by city
(if available, otherwise, county) and state of the properties, (C) the average
square footage of the properties, (D) a brief description of the typical
construction type included in the blanket policy and (E) such other information
as Lender may reasonably request.

55



--------------------------------------------------------------------------------



 



     Section 3.03. Assignment of Policies. (a) Borrower hereby assigns to Lender
the proceeds of all insurance (other than worker’s compensation and liability
insurance) obtained pursuant to this Security Instrument, all of which proceeds
shall be payable to Lender as collateral and further security for the payment of
the Debt and the performance of Borrower’s obligations hereunder and under the
other Loan Documents, and Borrower hereby authorizes and directs the issuer of
any such insurance to make payment of such proceeds directly to Lender. Except
as otherwise expressly provided in Section 3.04 or elsewhere in this
Article III, Lender shall have the option, in its discretion, and without regard
to the adequacy of its security, to apply all or any part of the proceeds it may
receive pursuant to this Article in such manner as Lender may elect to any one
or more of the following: (i) the payment of the Debt, whether or not then due,
in any proportion or priority as Lender, in its discretion, may elect, (ii) the
repair or restoration of the Property, (iii) the cure of any Default or (iv) the
reimbursement of the costs and expenses of Lender incurred pursuant to the terms
hereof in connection with the recovery of the Insurance Proceeds. Nothing herein
contained shall be deemed to excuse Borrower from repairing or maintaining the
Property as provided in this Security Instrument or restoring all damage or
destruction to the Property, regardless of the sufficiency of the Insurance
Proceeds, and the application or release by Lender of any Insurance Proceeds
shall not cure or waive any Default or notice of Default.
     (b) In the event of the foreclosure of this Security Instrument or any
other transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Borrower in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Borrower
or the purchaser of the Property. If, prior to the receipt by Lender of any
proceeds, the Property or any portion thereof shall have been sold on
foreclosure of this Security Instrument or by deed in lieu thereof or otherwise,
or any claim under such insurance policy arising during the term of this
Security Instrument is not paid until after the extinguishment of the Debt, and
Lender shall not have received the entire amount of the Debt outstanding at the
time of such extinguishment, whether or not a deficiency judgment on this
Security Instrument shall have been sought or recovered or denied, then, the
proceeds of any such insurance to the extent of the amount of the Debt not so
received, shall be paid to and be the property of Lender, together with interest
thereon at the Default Rate, and the reasonable attorney’s fees, costs and
disbursements incurred by Lender in connection with the collection of the
proceeds which shall be paid to Lender and Borrower hereby assigns, transfers
and sets over to Lender all of Borrower’s right, title and interest in and to
such proceeds. Notwithstanding any provisions of this Security Instrument to the
contrary, Lender shall not be deemed to be a trustee or other fiduciary with
respect to its receipt of any such proceeds, which may be commingled with any
other monies of Lender; provided, however, that Lender shall use such proceeds
for the purposes and in the manner permitted by this Security Instrument. Any
proceeds deposited with Lender shall be held by Lender in an interest-bearing
account, but Lender makes no representation or warranty as to the rate or amount
of interest, if any, which may accrue on such deposit and shall have no
liability in connection therewith. Interest accrued, if any, on the proceeds
shall be deemed to constitute a part of the proceeds for purposes of this
Security Instrument. The provisions of this Section 3.03(b) shall survive the
termination of this Security Instrument by foreclosure, deed in lieu thereof or
otherwise as a consequence of the exercise of the rights and remedies of Lender
hereunder after a Default.

56



--------------------------------------------------------------------------------



 



Section 3.04. Casualty Restoration. (a) (i) In the event of any damage to or
destruction of the Property, Borrower shall give prompt written notice to Lender
(which notice shall set forth Borrower’s good faith estimate of the cost of
repairing or restoring such damage or destruction, or if Borrower cannot
reasonably estimate the anticipated cost of restoration, Borrower shall
nonetheless give Lender prompt notice of the occurrence of such damage or
destruction, and will diligently proceed to obtain estimates to enable Borrower
to quantify the anticipated cost and time required for such restoration,
whereupon Borrower shall promptly notify Lender of such good faith estimate)
and, provided that restoration does not violate any Legal Requirements, Borrower
shall promptly commence and diligently prosecute to completion the repair,
restoration or rebuilding of the Property so damaged or destroyed to a condition
such that the Property shall be at least equal in value to that immediately
prior to the damage to the extent practicable, in full compliance with all Legal
Requirements and the provisions of all Leases, and in accordance with Section
3.04(b) below. Such repair, restoration or rebuilding of the Property are
sometimes hereinafter collectively referred to as the “Work”.
     (ii) Borrower shall not adjust, compromise or settle any claim for
Insurance Proceeds without the prior written consent of Lender, which shall not
be unreasonably withheld or delayed and Lender shall have the right, at
Borrower’s sole cost and expense, to participate in any settlement or adjustment
of Insurance Proceeds; provided, however, that, except during the continuance of
an Event of Default, Lender’s consent shall not be required with respect to the
adjustment, compromising or settlement of any claim for Insurance Proceeds in an
amount less than $500,000.
     (iii) Subject to Section 3.04(a)(iv), Lender shall apply any Insurance
Proceeds which it may receive towards the Work in accordance with
Section 3.04(b) and the other applicable sections of this Article III.
     (iv) If (A) an Event of Default shall have occurred and be continuing,
(B) Lender is not reasonably satisfied that the Debt Service Coverage, within
eighteen (18) months after substantial completion of the Work, will be at least
equal to the Required Debt Service Coverage, (C) the cost of restoration exceeds
more than thirty percent (30%) of the reasonably estimated fair market value of
the Property immediately prior to the applicable damage or destruction is
damaged or destroyed, (D) Lender is not reasonably satisfied that the Work can
be completed six (6) months prior to Maturity, or (E) Lender is not reasonably
satisfied that the Work can be completed within fifteen (15) months of the
damage to or destruction of the Property (each, a “Substantial Casualty”),
Lender shall have the option, in its sole discretion to apply any Insurance
Proceeds it may receive pursuant to this Security Instrument (less any cost to
Lender of recovering and paying out such proceeds incurred pursuant to the terms
hereof and not otherwise reimbursed to Lender, including, without limitation,
reasonable attorneys’ fees and expenses) to the payment of the Debt, without any
prepayment fee or charge of any kind, or to allow such proceeds to be used for
the Work pursuant to the terms and subject to the conditions of Section 3.04(b)
hereof and the other applicable sections of this Article III.

57



--------------------------------------------------------------------------------



 



     (v) In the event that Lender elects or is obligated hereunder to allow
Insurance Proceeds to be used for the Work, any excess proceeds remaining after
completion of such Work shall be held by Lender as additional collateral for the
Loan and, if the Debt Service Coverage is 1.2:1.0 or greater for two
(2) consecutive calendar quarters at any time subsequent to the completion of
the Work, and a Default does not exist, shall, at the request of Borrower be
disbursed to Borrower.
     (b) If any Condemnation Proceeds in accordance with Section 6.01(a), or any
Insurance Proceeds in accordance with Section 3.04(a), are to be applied to the
repair, restoration or rebuilding of the Property, then such proceeds shall be
deposited into a segregated interest-bearing bank account at the Bank (and the
interest accrued thereon shall accrue to the benefit of Borrower), which shall
be an Eligible Account, held by Lender and shall be paid out from time to time
to Borrower as the Work progresses (less any cost to Lender of recovering and
paying out such proceeds, including, without limitation, reasonable attorneys’
fees and costs allocable to inspecting the Work and the plans and specifications
therefor) subject to Section 5.13 hereof and to all of the following conditions:
     (i) An Independent architect or engineer selected by Borrower and
reasonably acceptable to Lender (an “Architect” or “Engineer”) or a Person
(which Lender acknowledges may be personnel employed by Borrower or an Affiliate
thereof experienced in such matters) otherwise reasonably acceptable to Lender,
shall have delivered to Lender a certificate estimating the cost of completing
the Work, and, if the amount set forth therein is more than the sum of the
amount of Insurance Proceeds then being held by Lender in connection with a
casualty and amounts agreed to be paid as part of a final settlement under the
insurance policy upon or before completion of the Work, Borrower shall have
delivered to Lender (A) cash collateral in an amount equal to such excess,
(B) an unconditional, irrevocable, clean sight draft letter of credit, in form,
substance and issued by a bank reasonably acceptable to Lender, in the amount of
such excess and draws on such letter of credit shall be made by Lender to make
payments pursuant to this Article III following exhaustion of the Insurance
Proceeds therefor, (C) a completion bond in form, substance and issued by a
surety company reasonably acceptable to Lender, or (D) other evidence reasonably
satisfactory to Lender that any such excess shall be provided by Borrower.
     (ii) If the cost of the Work is reasonably estimated by an Architect or
Engineer in a certification reasonably acceptable to Lender to be equal to or
exceed five percent (5%) of the Loan Amount, such Work shall be performed under
the supervision of an Architect or Engineer, it being understood that the plans
and specifications with respect thereto shall provide for Work so that, upon
completion thereof, the Property shall be at least equal in replacement value
and general utility to the Property prior to the damage or destruction.
     (iii) Each request for payment shall be made on not less than ten
(10) days’ prior notice to Lender and shall be accompanied by a certificate of
an Architect or Engineer, or, if the Work is not required to be supervised by an
Architect or Engineer, by an Officer’s Certificate stating (A) that payment is
for Work completed in compliance

58



--------------------------------------------------------------------------------



 



with the plans and specifications, if required under clause (ii) above, (B) that
the sum requested is required to reimburse Borrower for payments by Borrower to
date, or is due to the contractors, subcontractors, materialmen, laborers,
engineers, architects or other Persons rendering services or materials for the
Work (giving a brief description of such services and materials), and that when
added to all sums previously paid out by Lender does not exceed the value of the
Work done to the date of such certificate, (C) if the sum requested is to cover
payment relating to repair and restoration of personal property required or
relating to the Property, that title to the personal property items covered by
the request for payment is vested in Borrower (unless Borrower is lessee of such
personal property), and (D) that the Insurance Proceeds and other amounts
deposited by Borrower held by Lender after such payment is more than or equal to
the estimated remaining cost to complete such Work; provided, however, that if
such certificate is given by an Architect or Engineer, such Architect or
Engineer shall certify as to clause (A) above, and such Officer’s Certificate
shall certify as to the remaining clauses above, and provided, further, that
Lender shall not be obligated to disburse such funds if Lender determines, in
Lender’s reasonable discretion, that Borrower shall not be in compliance with
this Section 3.04(b). Additionally, each request for payment shall contain a
statement signed by Borrower stating that the requested payment is for Work
satisfactorily done to date.
     (iv) Each request for payment shall be accompanied by waivers of lien, in
customary form and substance, covering that part of the Work for which payment
or reimbursement is being requested and, if required by Lender, a search
prepared by a title company or licensed abstractor, or by other evidence
reasonably satisfactory to Lender that there has not been filed with respect to
the Property any mechanic’s or other lien or instrument for retention of title
relating to any part of the Work not discharged of record. Additionally, as to
any personal property covered by the request for payment, Lender shall be
furnished with evidence of Borrower having incurred a payment obligation
therefor and such further evidence reasonably satisfactory to assure Lender that
UCC filings therefor provide a valid first lien on the personal property.
     (v) Lender shall have the right to inspect the Work at all reasonable times
upon reasonable prior notice and may condition any disbursement of Insurance
Proceeds upon satisfactory compliance by Borrower with the provisions hereof.
Neither the approval by Lender of any required plans and specifications for the
Work nor the inspection by Lender of the Work shall make Lender responsible for
the preparation of such plans and specifications, or the compliance of such
plans and specifications of the Work, with any applicable law, regulation,
ordinance, covenant or agreement.
     (vi) Insurance Proceeds shall not be disbursed more frequently than once
every thirty (30) days.
     (vii) Until such time as the Work has been substantially completed, Lender
shall not be obligated to disburse up to ten percent (10%) of the cost of the
Work (the “Retention Amount”) to Borrower. Upon substantial completion of the
Work, Borrower shall send notice thereof to Lender and, subject to the
conditions of Section 3.04(b)(i)-(iv), Lender shall disburse one-half of the
Retention Amount to Borrower; provided,

59



--------------------------------------------------------------------------------



 



however, that the remaining one-half of the Retention Amount shall be disbursed
to Borrower when Lender shall have received copies of any and all final
certificates of occupancy or other certificates, licenses and permits required
for the ownership, occupancy and operation of the Property in accordance with
all Legal Requirements, if any. Borrower hereby covenants to diligently, and in
a commercially reasonable fashion, seek to obtain any certificates, licenses and
permits required for the use and occupancy of the Property in accordance with
all Legal Requirements.
     (viii) Upon failure on the part of Borrower promptly to commence the Work
or to proceed diligently and continuously to completion of the Work, which
failure shall continue after written notice for thirty (30) days, Lender may
apply any Insurance Proceeds or Condemnation Proceeds it then or thereafter
holds to the payment of the Debt in accordance with the provisions of the Note;
provided, however, that Lender shall be entitled to apply at any time all or any
portion of the Insurance Proceeds or Condemnation Proceeds it then holds to the
extent necessary to cure any Event of Default.
     (c) If Borrower (i) within one hundred twenty (120) days after the
occurrence of any damage to the Property or any portion thereof (or such shorter
period as may be required under any Major Space Lease) shall fail to submit to
Lender for approval plans and specifications for the Work (approved by the
Architect and by all Governmental Authorities whose approval is required), (ii)
after any such plans and specifications are approved by all Governmental
Authorities, the Architect and Lender, shall fail to promptly commence such Work
or (iii) shall fail to diligently prosecute such Work to completion, then, in
addition to all other rights available hereunder, at law or in equity, Lender,
or any receiver of the Property or any portion thereof, upon five (5) Business
Days prior notice to Borrower (except in the event of emergency in which case no
notice shall be required), may (but shall have no obligation to) perform or
cause to be performed such Work, and may take such other steps as it reasonably
deems advisable. Borrower hereby waives, for Borrower, any claim, other than for
gross negligence or willful misconduct, against Lender and any receiver arising
out of any act or omission of Lender or such receiver pursuant hereto, and
Lender may apply all or any portion of the Insurance Proceeds (without the need
to fulfill any other requirements of this Section 3.04) to reimburse Lender and
such receiver, for all costs not reimbursed to Lender or such receiver upon
demand together with interest thereon at the Default Rate from the date such
amounts are advanced until the same are paid to Lender or the receiver.
     (d) Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to collect and receive any Insurance Proceeds paid
with respect to any portion of the Property or the insurance policies required
to be maintained hereunder in accordance with the terms hereof, and to endorse
any checks, drafts or other instruments representing any Insurance Proceeds
whether payable by reason of loss thereunder or otherwise.
     (e) Notwithstanding the foregoing provisions of this Section 3.04, upon the
occurrence of any damage to or destruction of the Property, provided that such
damage or destruction is not a Substantial Casualty, if in Lender’s reasonable
judgment the cost of repair of or restoration to the Property required as a
result of any damage or destruction is less than

60



--------------------------------------------------------------------------------



 



$500,000 in the aggregate and the Work can be completed in less than one hundred
twenty (120) days (but in no event beyond the date which is six (6) months prior
to the Maturity Date), then Lender, upon request by Borrower, shall permit
Borrower to apply for and receive the Insurance Proceeds directly from the
insurer (and Lender shall advise the insurer to pay over such Insurance Proceeds
directly to Borrower), to the extent required to pay for any such Work, with any
excess thereof after completion of such Work to be delivered to Lender to be
held by Lender as additional collateral for the Loan, and if the Debt Service
Coverage is 1.2:1.0 or greater for two (2) consecutive calendar quarters at any
time subsequent to the completion of the Work, and a Default does not exist,
shall at the request of Borrower be disbursed to Borrower.
     Section 3.05. Compliance with Insurance Requirements. Borrower promptly
shall comply with, and shall cause the Property to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of the
Property or any portion thereof; provided, however, Borrower shall have a right
to contest in good faith and with diligence such Insurance Requirements provided
(a) no Event of Default shall exist during such contest and such contest shall
not subject the Property or any portion thereof to any lien or affect the
priority of the lien of this Security Instrument, (b) failure to comply with
such Insurance Requirements will not subject Lender, Trustee or any of their
agents, employees, officers or directors to any civil or criminal liability,
(c) such contest will not cause any reduction in insurance coverage then
existing on the Property, (d) such contest shall not affect the ownership, use
or occupancy of the Property, (e) the Property or any part thereof or any
interest therein shall not be in any danger of being sold, forfeited or lost by
reason of such contest by Borrower, (f) Borrower has given Lender prompt notice
of such contest and, upon request by Lender from time to time, notice of the
status of such contest by Borrower and/or information of the continuing
satisfaction of the conditions set forth in clauses (a) through (e) of this
Section 3.05, (g) upon a final determination of such contest, Borrower shall
promptly comply with the requirements thereof, and (h) prior to and during such
contest, Borrower shall furnish to Lender security satisfactory to Lender, in
its reasonable discretion, against loss or injury by reason of such contest or
the non-compliance with such Insurance Requirement (and if such security is
cash, Lender shall deposit the same in an interest-bearing account and interest
accrued thereon, if any, shall be deemed to constitute a part of such security
for purposes of this Security Instrument, but Lender (i) makes no representation
or warranty as to the rate or amount of interest, if any, which may accrue
thereon and shall have no liability in connection therewith and (ii) shall not
be deemed to be a trustee or fiduciary with respect to its receipt of any such
security and any such security may be commingled with other monies of Lender).
If Borrower shall use the Property or any portion thereof in any manner which
permits the insurer to cancel any insurance required to be provided hereunder,
Borrower immediately shall obtain a substitute policy which shall satisfy the
requirements of this Security Instrument and which shall be effective on or
prior to the date on which any such other insurance policy shall be canceled.
Borrower shall not by any action or omission invalidate any insurance policy
required to be carried hereunder unless such policy is replaced as aforesaid, or
materially increase the premiums on any such policy above the normal premium
charged for such policy. Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Insurance Proceeds lawfully or equitably payable to
Lender in connection with the transaction contemplated hereby.

61



--------------------------------------------------------------------------------



 



     Section 3.06. Event of Default During Restoration. Notwithstanding anything
to the contrary contained in this Security Instrument including, without
limitation, the provisions of this Article III, if, at the time of any casualty
affecting the Property or any part thereof, or at any time during any Work, or
at any time that Lender is holding or is entitled to receive any Insurance
Proceeds pursuant to this Security Instrument, either a Default of which
Borrower has been given notice or an Event of Default exists and is continuing,
Lender shall then have no obligation to make such proceeds available for Work
(unless, provided no Event of Default exists, the disbursement of such Insurance
Proceeds will cure the Default, in which event Lender shall disburse Insurance
Proceeds for Work) and Lender shall have the right and option, to be exercised
in its sole and absolute discretion and election, with respect to the Insurance
Proceeds, either to retain and apply such proceeds in reimbursement for the
actual costs, fees and expenses incurred by Lender in accordance with the terms
hereof in connection with the adjustment of the loss and, after the occurrence
of an Event of Default, any balance toward payment of the Debt in such priority
and proportions as Lender, in its sole discretion, shall deem proper, or towards
the Work, upon such terms and conditions as Lender shall determine, or to cure
such Event of Default, or to any one or more of the foregoing as Lender, in its
sole and absolute discretion, may determine. If Lender shall receive and retain
such Insurance Proceeds, the lien of this Security Instrument shall be reduced
only by the amount thereof received, after reimbursement to Lender of expenses
of collection, and actually applied by Lender in reduction of the principal sum
payable under the Note in accordance with the Note.
     Section 3.07. Application of Proceeds to Debt Reduction. (a) No damage to
the Property, or any part thereof, by fire or other casualty whatsoever, whether
such damage be partial or total, shall relieve Borrower from its liability to
pay in full the Debt and to perform its obligations under this Security
Instrument and the other Loan Documents.
     (b) If any Insurance Proceeds are applied to reduce the Debt, Lender shall
apply the same in accordance with the provisions of the Note.
ARTICLE IV: IMPOSITIONS
     Section 4.01. Payment of Impositions, Utilities and Taxes, etc. Subject to
any right to contest pursuant to the terms of the Loan Documents and Lender’s
obligations pursuant to Article V hereof, Borrower shall pay or cause to be paid
all Impositions at least five (5) days prior to the date upon which any fine,
penalty, interest or cost for nonpayment is imposed, and furnish to Lender, upon
request, receipted bills of the appropriate taxing authority or other
documentation reasonably satisfactory to Lender evidencing the payment thereof.
If Borrower shall fail to pay any Imposition in accordance with this Section and
is not contesting or causing a contesting of such Imposition in accordance with
Section 4.04 hereof, or if there are insufficient funds in the Basic Carrying
Costs Escrow Account to pay any Imposition, Lender shall have the right, but
shall not be obligated, to pay that Imposition, and Borrower shall repay to
Lender, on demand, any amount paid by Lender, with interest thereon at the
Default Rate from the date of the advance thereof to the date of repayment, and
such amount shall constitute a portion of the Debt secured by this Security
Instrument.
     (a) Borrower shall, prior to the date upon which any fine, penalty,
interest or cost for the nonpayment is imposed, pay or cause to be paid all
charges for electricity, power, gas, water

62



--------------------------------------------------------------------------------



 



and other services and utilities in connection with the Property, and shall,
upon request, deliver to Lender receipts or other documentation reasonably
satisfactory to Lender evidencing payment thereof. If Borrower shall fail to pay
any amount required to be paid by Borrower pursuant to this Section 4.01 and is
not contesting such charges in accordance with Section 4.04 hereof, Lender shall
have the right, but shall not be obligated, to pay that amount, and Borrower
will repay to Lender, on demand, any amount paid by Lender with interest thereon
at the Default Rate from the date of the advance thereof to the date of
repayment, and such amount shall constitute a portion of the Debt secured by
this Security Instrument.
     (b) Borrower shall pay all taxes, charges, filing, registration and
recording fees, excises and levies imposed upon Lender by reason of or in
connection with its ownership of any Loan Document or any other instrument
related thereto, or resulting from the execution, delivery and recording of, or
the lien created by, or the obligation evidenced by, any of them, other than
income, franchise and other similar taxes imposed on Lender and shall pay all
corporate stamp taxes, if any, and other taxes, required to be paid on the Loan
Documents. If Borrower shall fail to make any such payment within ten (10) days
after written notice thereof from Lender, Lender shall have the right, but shall
not be obligated, to pay the amount due, and Borrower shall reimburse Lender
therefor, on demand, with interest thereon at the Default Rate from the date of
the advance thereof to the date of repayment, and such amount shall constitute a
portion of the Debt secured by this Security Instrument.
     Section 4.02. Deduction from Value. In the event of the passage after the
date of this Security Instrument of any Legal Requirement deducting from the
value of the Property for the purpose of taxation, any lien thereon or changing
in any way the Legal Requirements now in force for the taxation of this Security
Instrument and/or the Debt for federal, state or local purposes, or the manner
of the operation of any such taxes so as to adversely affect the interest of
Lender, or imposing any tax or other charge on any Loan Document, then Borrower
will pay such tax, with interest and penalties thereon, if any, within the
statutory period. In the event the payment of such tax or interest and penalties
by Borrower would be unlawful, or taxable to Lender or unenforceable or provide
the basis for a defense of usury, then in any such event, Lender shall have the
option, by written notice of not less than thirty (30) days, to declare the Debt
immediately due and payable, with no prepayment fee or charge of any kind.
     Section 4.03. No Joint Assessment. Borrower shall not consent to or
initiate the joint assessment of the Premises or the Improvements (a) with any
other real property constituting a separate tax lot and Borrower represents and
covenants that the Premises and the Improvements are and shall remain a separate
tax lot or (b) with any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property as a single lien.
     Section 4.04. Right to Contest. Borrower shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition or any charge described in Section 4.01,
provided that (a) no Event of Default shall exist during such proceedings and
such

63



--------------------------------------------------------------------------------



 



contest shall not (unless Borrower shall comply with clause (d) of this
Section 4.04) subject the Property or any portion thereof to any lien or affect
the priority of the lien of this Security Instrument, (b) failure to pay such
Imposition or charge will not subject Lender, Trustee or any of their agents,
employees, officers or directors to any civil or criminal liability, (c) the
contest suspends enforcement of the Imposition or charge (unless Borrower first
pays the Imposition or charge), (d) prior to and during such contest, Borrower
shall furnish to Lender security satisfactory to Lender, in its reasonable
discretion, against loss or injury by reason of such contest or the non-payment
of such Imposition or charge (and if such security is cash, Lender may deposit
the same in an interest-bearing account and interest accrued thereon, if any,
shall be deemed to constitute a part of such security for purposes of this
Security Instrument, but Lender (i) makes no representation or warranty as to
the rate or amount of interest, if any, which may accrue thereon and shall have
no liability in connection therewith and (ii) shall not be deemed to be a
trustee or fiduciary with respect to its receipt of any such security and any
such security may be commingled with other monies of Lender), (e) such contest
shall not affect the ownership, use or occupancy of the Property, (f) the
Property or any part thereof or any interest therein shall not be in any danger
of being sold, forfeited or lost by reason of such contest by Borrower,
(g) Borrower has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Borrower and/or confirmation of the continuing satisfaction of clauses
(a) through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Borrower shall promptly comply with the requirements thereof. Upon
completion of any contest, Borrower shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04. Borrower
shall not pay any Imposition in installments unless permitted by applicable
Legal Requirements, and shall, upon the request of Lender, deliver copies of all
notices and bills relating to any Imposition or other charge covered by this
Article IV to Lender.
     Section 4.05. No Credits on Account of the Debt. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt. In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
thirty (30) days, to declare the Debt immediately due and payable, and Borrower
hereby agrees to pay such amounts not later than thirty (30) days after such
notice.
     Section 4.06. Documentary Stamps. If, at any time, the United States of
America, any State or Commonwealth thereof or any subdivision of any such State
shall require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Borrower will pay the same, with interest and penalties thereon, if any.

64



--------------------------------------------------------------------------------



 



ARTICLE V: CENTRAL CASH MANAGEMENT
     Section 5.01. Cash Flow. Borrower hereby acknowledges and agrees that the
Rents (which for the purposes of this Section 5.01 shall not include security
deposits from tenants under Leases held by Borrower and not applied towards
Rent) derived from the Property and Loss Proceeds shall be utilized to fund the
Sub-Accounts. Borrower shall give each tenant under a Space Lease an irrevocable
direction in the form of Exhibit E attached hereto and made a part hereof to
deliver all rent payments made by tenants and other payments constituting Rent
directly into the Rent Account. All payments constituting Rent, other than
payments received from tenants under a Lease and payments made by credit cards,
shall be delivered to Manager. Manager shall collect all of such Rent and shall
deposit such funds, within three (3) Business Days after receipt thereof in the
Rent Account, the name and address of the bank in which such account is located
and the account number of which to be identified in writing by Manager to
Lender. Borrower shall cause Manager to give to the bank in which the Rent
Account is located an irrevocable written instruction, in form and substance
acceptable to Lender, that, upon receipt of notice from Lender that an Event of
Default exists (the “Trigger Notice”), all funds deposited in such account shall
be automatically transferred through automated clearing house funds (“ACH”) or
by Federal wire to the Central Account prior to 5:00 p.m. (New York City time)
on a daily basis. Provided that the bank in which the Rent Account is located
has not received a Trigger Notice, all sums on deposit in the Rent Account shall
be transferred on a daily basis to an account designated in writing by Borrower
(the “Borrower Account”). Within two (2) Business Days of the Closing Date,
Borrower shall deliver to Lender a copy of the irrevocable notice which Borrower
delivered to the bank in which the Rent Account is located pursuant to the
provisions of this Section 5.01, the receipt of which is acknowledged in writing
by such bank. Additionally, Borrower shall, or shall cause Manager to send to
each respective credit card company or credit card clearing bank with which
Borrower or Manager has entered into merchant’s agreements (each, a “Credit Card
Company”) a direction letter in the form of Exhibit F annexed hereto and made a
part hereof (the “Credit Card Payment Direction Letter”) directing such Credit
Card Company to make all payments due in connection with goods or services
furnished at or in connection with the Property by Federal wire or through ACH
directly to the Rent Account. Without the prior written consent of Lender,
neither Borrower nor Manager shall (i) terminate, amend, revoke or modify any
Credit Card Payment Direction Letter in any manner or (ii) direct or cause any
Credit Card Company to pay any amount in any manner other than as specifically
provided in the related Credit Card Payment Direction Letter. Lender may elect
to change the financial institution in which the Central Account shall be
maintained; however, Lender shall give Borrower and the bank in which the Rent
Account is located not fewer than five (5) Business Days’ prior notice of such
change. Neither Borrower nor Manager shall change such bank or the Rent Account
without the prior written consent of Lender, which shall not be unreasonably
withheld, conditioned or delayed. All fees and charges of the bank(s) in which
the Rent Account and the Central Account are located shall be paid by Borrower.
Promptly following the cure of any Event of Default which resulted in Lender
giving a Trigger Notice, Lender shall inform the bank holding the Rent Account
of the cure of such Event of Default, and at Borrower’s sole cost and expense
take all such actions and execute and deliver all such documents and instruments
as are reasonably required to restore Borrower’s right to daily withdrawals from
the Rent Account.

65



--------------------------------------------------------------------------------



 



     Section 5.02. Establishment of Accounts. Lender has established the Escrow
Accounts and the Central Account in the name of Lender as secured party and
Borrower has established the Rent Account in the joint names of Lender, as
secured party, and Borrower. The Escrow Accounts, the Rent Account and the
Central Account shall be under the sole dominion and control of Lender and funds
held therein shall not constitute trust funds. Borrower hereby irrevocably
directs and authorizes Lender to withdraw funds from the Rent Account and to
deposit into and withdraw funds from the Central Account and the Escrow
Accounts, all in accordance with the terms and conditions of this Security
Instrument. Borrower shall have no right of withdrawal in respect of the Central
Account, the Rent Account or the Escrow Accounts, except to the extent expressly
provided for in this Agreement, including without limitation as provided for in
Section 5.01. Each transfer of funds to be made hereunder shall be made only to
the extent that funds are on deposit in the Rent Account, the Central Account or
the affected Sub-Account or Escrow Account, and Lender shall have no
responsibility to make additional funds available in the event that funds on
deposit are insufficient. The Central Account shall contain the Basic Carrying
Costs Sub-Account, the Debt Service Payment Sub-Account, the Recurring
Replacement Reserve Sub-Account, the Management Fee Sub-Account and the
Operations and Maintenance Expense Sub-Account, each of which accounts shall be
Eligible Accounts or book-entry sub-accounts of an Eligible Account (each a
“Sub-Account” and collectively, the “Sub-Accounts”) to which certain funds shall
be allocated and from which disbursements shall be made pursuant to the terms of
this Security Instrument. Sums held in the Escrow Accounts may be commingled
with other monies held by Lender.
     Section 5.03. Intentionally Omitted.
     Section 5.04. Servicing Fees. Provided that no Default has occurred and is
continuing, Borrower shall have no obligation to reimburse Lender for servicing
fees incurred in connection with the ordinary, routine servicing of the Loan;
provided, however, that Borrower shall reimburse Lender for (a) any and all
costs and expenses incurred after the occurrence of a Default of which Borrower
has been given notice or an Event of Default and (b) as otherwise provided for
in this Security Instrument. Additionally, in the event that Borrower requests
more than one disbursement from an Escrow Account in any month and Lender, in
its sole and absolute discretion, consents to such disbursement, Borrower shall
pay Lender a disbursement fee in the amount of $250.00 with respect to each
Escrow Account from which the additional disbursement is sought.
     Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts. (a) On
or before each Payment Date during the term of the Loan, commencing on the first
(1st) Payment Date occurring after the month in which the Loan is initially
funded, Borrower shall pay or cause to be paid to the Central Account all sums
required to be deposited in the Sub-Accounts pursuant to this Section 5.05(a)
and all funds transferred or deposited into the Central Account shall be
allocated among the Sub-Accounts as follows and in the following priority:
     (i) first, to the Basic Carrying Costs Sub-Account, until an amount equal
to the Basic Carrying Costs Monthly Installment for such Payment Date has been
allocated to the Basic Carrying Costs Sub-Account;

66



--------------------------------------------------------------------------------



 



     (ii) second, but only if an Event of Default exists, to the Management Fee
Sub-Account, until an amount equal to the Required Management Fee for such
Payment Date has been allocated to the Management Fee Sub-Account;
     (iii) third, to the Debt Service Payment Sub-Account, until an amount equal
to the Required Debt Service Payment for such Payment Date has been allocated to
the Debt Service Payment Sub-Account;
     (iv) fourth, but only if an Event of Default exists, to the Operation and
Maintenance Expense Sub-Account until an amount equal to the Cash Expenses,
other than the Required Management Fee, for the Interest Accrual Period ending
immediately prior to such Payment Date pursuant to the related Approved Annual
Budget; and
     (v) fifth, the balance, if any, to the Recurring Replacement Reserve
Sub-Account, until an amount equal to the Recurring Replacement Reserve Monthly
Installment for such Payment Date has been allocated to the Recurring
Replacement Reserve Sub-Account.
     Provided that no Event of Default has occurred and is continuing, Lender
agrees that in each Interest Accrual Period any amounts deposited into or
remaining in the Central Account after the Sub-Accounts have been funded as set
forth in this Section 5.05(a) with respect to such Interest Accrual Period and
any periods prior thereto, shall be disbursed by Lender to Borrower on each
Payment Date applicable to such Interest Accrual Period. The balance of the
funds distributed to Borrower after payment of all Operating Expenses by or on
behalf of Borrower may be retained by Borrower. Other than as set forth in
Section 5.09 and Section 5.11, after the occurrence, and during the continuance,
of an Event of Default, no funds held in the Central Account shall be
distributed to, or withdrawn by, Borrower and Lender shall have the right to
apply all or any portion of the funds held in the Central Account or any Sub
Account or any Escrow Account to the Debt in Lender’s sole discretion; provided,
however, notwithstanding anything set forth herein, Lender shall disburse
(i) the Required Management Fee to Manager to the extent of amounts in the
Management Fee Escrow Account and (ii) Operating Expenses incurred by Borrower
to the extent of amounts then in the Operations and Maintenance Expense Escrow
Account pursuant to the Approved Annual Budget from the Operations and
Maintenance Expense Escrow Account until the later to occur of (a) sixty
(60) days after the occurrence of an Event of Default and (b) thirty (30) days
following the transfer of the Loan to “special servicing” as provided in the
pooling and servicing agreement, trust and servicing agreement or similar
agreement entered into in connection with a Securitization.
          (b) On each Payment Date, (i) sums held in the Basic Carrying Costs
Sub-Account shall be transferred to the Basic Carrying Costs Escrow Account,
(ii) sums held in the Debt Service Payment Sub-Account, together with any
amounts deposited into the Central Account that are either (x) Loss Proceeds
that Lender has elected to apply to reduce the Debt in accordance with the terms
of Article III hereof or (y) excess Loss Proceeds remaining after the completion
of any restoration required hereunder that have not been transferred to Borrower
in accordance with the provisions set forth in Section 5.13 hereof, shall be
transferred to Lender to be applied towards the Required Debt Service Payment
and (iii) sums held in the Recurring Replacement Reserve Sub-Account shall be
transferred to the Recurring Replacement Reserve

67



--------------------------------------------------------------------------------



 



Escrow Account, (iv) sums held in the Operation and Maintenance Expense
Sub-Account shall be transferred to the Operation and Maintenance Expense Escrow
Account and (v) sums held in the Management Fee Sub-Account shall be transferred
to the Management Fee Escrow Account.
     Section 5.06. Payment of Basic Carrying Costs. Borrower hereby agrees to
pay all Basic Carrying Costs (without regard to the amount of money in the Basic
Carrying Costs Sub-Account or the Basic Carrying Costs Escrow Account). At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Borrower may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Borrower on
or prior to the due date thereof, and, provided that no Event of Default has
occurred and that there are sufficient funds available in the Basic Carrying
Costs Escrow Account, Lender shall make such payments out of the Basic Carrying
Costs Escrow Account before same shall be delinquent. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
necessary, as reasonably determined by Lender, for the payment of the Basic
Carrying Costs which are the subject of such request. Borrower’s obligation to
pay (or cause Lender to pay) Basic Carrying Costs pursuant to this Security
Instrument shall include, to the extent permitted by applicable law, Impositions
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes or other Impositions or which otherwise adversely affect
Lender’s interests. Notwithstanding the foregoing, in the event that Lender
receives a tax bill directly from a Governmental Authority relating to any Real
Estate Taxes, Lender shall pay all sums due thereunder prior to the date such
Real Estate Taxes would accrue late charges or interest thereon or within ten
(10) Business Days of the receipt of such tax bill, whichever is later. In
making any payment of Real Estate Taxes, Lender may rely on any bill, statement
or estimate obtained from the applicable Governmental Authority without inquiry
into the accuracy of such bill, statement or estimate or into the validity of
any Real Estate Taxes or claim with respect thereto.
     Provided that no Event of Default shall have occurred and be continuing,
all funds deposited into the Basic Carrying Costs Escrow Account shall be held
by Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof.
Should an Event of Default occur and be continuing, the sums on deposit in the
Basic Carrying Costs Sub-Account and the Basic Carrying Costs Escrow Account may
be applied by Lender in payment of any Basic Carrying Costs or may be applied to
the payment of the Debt (subject to any obligations of Lender pursuant to
Section 5.05 hereof) or any other charges affecting all or any portion of the
Property as Lender in its sole discretion may determine; provided, however, that
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender as herein provided. Notwithstanding
anything set forth herein, provided no Event of Default has occurred and is
continuing, to the extent all funds required to be collected as part of any
future Basic Carrying Costs Monthly Installment with respect to Impositions
during any Fiscal Year of the Loan exceed the amounts reasonably required by
Lender to be escrowed in order to pay Impositions for such Fiscal Year in
accordance with the terms of this Security Instrument at least thirty (30) days
prior to their respective due dates for such Fiscal Year, such excess funds (if
any) shall, if requested by Borrower in writing, be promptly released to
Borrower.
     Section 5.07. Intentionally Omitted.

68



--------------------------------------------------------------------------------



 



     Section 5.08. Recurring Replacement Reserve Escrow Account. Borrower hereby
agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account). Provided that (a) Lender has received written notice from Borrower at
least five (5) Business Days prior to the due date of any payment relating to
Recurring Replacement Expenditures and not more frequently than once each month,
and further provided that no Event of Default has occurred and is continuing,
(b) there are sufficient funds available in the Recurring Replacement Reserve
Escrow Account, and (c) Borrower shall have theretofore furnished Lender with
lien waivers (which lien waivers may be conditional pending final payment, if
applicable), copies of bills, invoices and other reasonable documentation as may
be required by Lender to establish that the Recurring Replacement Expenditures
which are the subject of such request represent amounts due for completed or
partially completed additions, replacements, capital work and improvements
performed at the Property, then Lender shall make such payments out of the
Recurring Replacement Reserve Escrow Account.
     Provided that no Event of Default shall have occurred and be continuing,
all funds deposited into the Recurring Replacement Reserve Escrow Account shall
be held by Lender pursuant to the provisions of this Security Instrument and
shall be applied in payment of Recurring Replacement Expenditures. Should an
Event of Default occur and be continuing, the sums on deposit in the Recurring
Replacement Reserve Sub-Account and the Recurring Replacement Reserve Escrow
Account may be applied by Lender in payment of any Recurring Replacement
Expenditures or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Property, as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.
     Section 5.09. Operation and Maintenance Expense Escrow Account. Borrower
hereby agrees to pay all Operating Expenses with respect to the Property
(without regard to the amount of money then available in the Operation and
Maintenance Expense Sub-Account or the Operation and Maintenance Expense Escrow
Account). All funds allocated to the Operation and Maintenance Expense Escrow
Account shall be held by Lender pursuant to the provisions of this Security
Instrument. Any sums held in the Operation and Maintenance Expense Escrow
Account shall be disbursed to Borrower within five (5) Business Days of receipt
by Lender from Borrower of (a) a written request for such disbursement which
shall indicate the Operating Expenses (exclusive of Basic Carrying Costs and any
Required Management Fee payable to Borrower, or to any Affiliate of Borrower)
for which the requested disbursement is to pay and (b) an Officer’s Certificate
stating that no Operating Expenses with respect to the Property are more than
sixty (60) days past due; provided, however, in the event that Borrower
legitimately disputes any invoice for an Operating Expense, and (i) no Event of
Default has occurred and is continuing hereunder, (ii) Borrower shall have set
aside adequate reserves for the payment of such disputed sums together with all
interest and late fees thereon, (iii) Borrower has complied with all the
requirements of this Security Instrument relating thereto, and (iv) the
contesting of such sums shall not constitute a default under any other
instrument, agreement, or document to which Borrower is a party (other than any
agreement with the vendor with respect to which the unpaid Operating Expenses
relates), then Borrower may, after certifying to Lender as to items (i)

69



--------------------------------------------------------------------------------



 



through (iv) hereof, contest such invoice. Together with each such request,
Borrower shall furnish Lender with bills and all other documents necessary for
the payment of the Operating Expenses which are the subject of such request.
Borrower may request a disbursement from the Operation and Maintenance Expense
Escrow Account no more than one (1) time per calendar month. Should an Event of
Default occur and be continuing, the sums on deposit in the Operation and
Maintenance Expense Sub-Account or the Operation and Maintenance Expense Escrow
Account shall be applied by Lender in payment of any Operating Expenses for the
Property or, if Lender has accelerated the outstanding Principal Amount, may be
applied to the payment of the Debt or any other charges affecting all or any
portion of the Property as Lender, in its sole discretion, may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
     Section 5.10. Intentionally Omitted.
     Section 5.11. Management Fee Escrow Account. Borrower hereby agrees to pay
all Required Management Fees (without regard to the amount of money then
available in the Management Fee Sub-Account or the Management Fee Escrow
Account). All funds allocated to the Management Fee Escrow Account shall be held
by Lender pursuant to the provisions of this Security Instrument. Any sums held
in the Management Fee Escrow Account shall be disbursed to Borrower within five
(5) Business Days of receipt by Lender from Borrower of (a) a written request
for such disbursement which shall indicate the Required Management Fee for which
the requested disbursement is to pay and (b) an Officer’s Certificate stating
that no Required Management Fees are more than sixty (60) days past due;
provided, however, in the event that Borrower legitimately disputes any invoice
for a Required Management Fee, and (i) no Event of Default has occurred and is
continuing hereunder, (ii) Borrower shall have set aside adequate reserves for
the payment of such disputed sums together with all interest and late fees
thereon, (iii) Borrower has complied with all the requirements of this Security
Instrument relating thereto, and (iv) the contesting of such sums shall not
constitute a default under any other instrument, agreement, or document to which
Borrower is a party, then Borrower may, after certifying to Lender as to items
(i) through (iv) hereof, contest such invoice. Together with each such request,
Borrower shall furnish Lender with bills and all other documents necessary for
the payment of the Required Management Fees which are the subject of such
request. Borrower may request a disbursement from the Management Fee Escrow
Account no more than one (1) time per calendar month. Should an Event of Default
occur, the sums on deposit in the Management Fee Sub-Account or the Management
Fee Escrow Account shall be applied by Lender in payment of any Required
Management Fee or, if Lender has accelerated the outstanding Principal Amount,
may be applied to the payment of the Debt or any other charges affecting all or
any portion of the Property as Lender, in its sole discretion, may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
     Section 5.12. Performance of Engineering Work. (a) Borrower shall promptly
commence and diligently thereafter pursue to completion (without regard to the
amount of money then available in the Engineering Escrow Account) the Required
Engineering Work prior to the six (6) month anniversary of the Closing Date.
After Borrower completes an item of

70



--------------------------------------------------------------------------------



 



Required Engineering Work, Borrower may submit to Lender an invoice therefor
with lien waivers (which may be conditional pending payment, if applicable) and
a statement from the Engineer, reasonably acceptable to Lender, indicating that
the portion of the Required Engineering Work in question has been completed in
compliance with all Legal Requirements, and Lender shall, within twenty
(20) days thereafter, although in no event more frequently than once each month,
reimburse such amount to Borrower from the Engineering Escrow Account; provided,
however, that Borrower shall not be reimbursed out of the Engineering Escrow
Account more than the amount set forth on Exhibit D hereto as the amount
allocated to the portion of the Required Engineering Work for which
reimbursement is sought.
     (b) From and after the date all of the Required Engineering Work is
completed, Borrower may submit a written request, which request shall be
delivered together with final lien waivers and a statement from the Engineer, as
the case may be, reasonably acceptable to Lender, indicating that all of the
Required Engineering Work has been completed in compliance with all Legal
Requirements, and Lender shall, within twenty (20) days thereafter, disburse any
balance of the Engineering Escrow Account to Borrower. Should an Event of
Default occur and be continuing, the sums on deposit in the Engineering Escrow
Account may be applied by Lender in payment of any Required Engineering Work or
may be applied to the payment of the Debt or any other charges affecting all or
any portion of the Property, as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
     Section 5.13. Loss Proceeds. In the event of a casualty to the Property,
except to the extent Lender elects, or is required pursuant to Article III
hereof to make all or any portion of the Insurance Proceeds available to
Borrower for restoration, Lender and Borrower shall cause all such Insurance
Proceeds to be paid by the insurer directly to the Central Account, whereupon
Lender shall, after deducting Lender’s costs of recovering and paying out such
Insurance Proceeds, including without limitation, reasonable attorneys’ fees,
apply same to reduce the Debt in accordance with the terms of the Note;
provided, however, that if Lender elects, or is deemed to have elected, or is
otherwise required pursuant to the terms of this Security Instrument, to make
all or a portion of the Insurance Proceeds available for restoration, all
Insurance Proceeds in respect of rent loss, business interruption or similar
coverage shall be maintained in the Central Account, to be applied by Lender in
the same manner as Rent received with respect to the operation of the Property;
provided, further, however, that in the event that the Insurance Proceeds with
respect to such rent loss, business interruption or similar insurance policy are
paid in a lump sum in advance, Lender shall hold such Insurance Proceeds in a
segregated interest-bearing escrow account, which shall be an Eligible Account,
shall estimate, in Lender’s reasonable discretion, the number of months required
for Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse from such bank account into the Central
Account each month during the performance of such restoration such monthly
installment of said Insurance Proceeds until such time as the Debt Service
Coverage for two (2) consecutive calendar quarters, the first of which shall not
occur prior to the applicable casualty, shall equal the Required Debt Service
Coverage or greater, at which time, after receipt of a written request from
Borrower, all sums held by Lender which related to rent loss, business
interruption insurance or similar Insurance Proceeds shall be disbursed to
Borrower. In the event that

71



--------------------------------------------------------------------------------



 



Insurance Proceeds are to be applied toward restoration, Lender shall hold such
funds in a segregated bank account at the Bank, which shall be an Eligible
Account, and shall disburse same in accordance with the provisions of
Section 3.04 hereof. Except to the extent Lender elects, or is required pursuant
to Section 6.01 hereof to make all or a portion of the Condemnation Proceeds
available to Borrower for restoration, Lender and Borrower shall cause all such
Condemnation Proceeds to be paid to the Central Account, whereupon Lender shall,
after deducting Lender’s costs of recovering and paying out such Condemnation
Proceeds, including without limitation, reasonable attorneys’ fees, apply same
to reduce the Debt in accordance with the terms of the Note; provided, however,
that any Condemnation Proceeds received in connection with a temporary Taking
shall be maintained in the Central Account, to be applied by Lender in the same
manner as Rent received with respect to the operation of the Property; provided,
further, however, that in the event that the Condemnation Proceeds of any such
temporary Taking are paid in a lump sum in advance, Lender shall hold such
Condemnation Proceeds in a segregated interest-bearing bank account, which shall
be an Eligible Account, shall estimate, in Lender’s reasonable discretion, the
number of months that the Property shall be affected by such temporary Taking,
shall divide the aggregate Condemnation Proceeds in connection with such
temporary Taking by such number of months, and shall disburse from such bank
account into the Central Account each month during the pendency of such
temporary Taking such monthly installment of said Condemnation Proceeds. In the
event that Condemnation Proceeds are to be applied toward restoration, Lender
shall hold such funds in a segregated bank account at the Bank, which shall be
an Eligible Account, and shall disburse same in accordance with the provisions
of Section 3.04 hereof. If any Loss Proceeds are received by Borrower, such Loss
Proceeds shall be received in trust for Lender, shall be segregated from other
funds of Borrower, and shall be forthwith paid into the Central Account, or paid
to Lender to hold in a segregated bank account at the Bank, in each case to be
applied or disbursed in accordance with the foregoing. Any Loss Proceeds made
available to Borrower for restoration in accordance herewith, to the extent not
used by Borrower in connection with, or to the extent they exceed the cost of,
such restoration, shall be deposited into the Central Account, to be held by
Lender as additional collateral for the Loan, until such time, if any, at any
time subsequent to the completion of the Work, the Debt Service Coverage is
1.2:1.0 or greater for two (2) consecutive calendar quarters and provided a
Default does not exist, at the request of Borrower, such Loss Proceeds shall be
disbursed to Borrower provided any such excess Loss Proceeds still remain in the
Central Account.
ARTICLE VI: CONDEMNATION
     Section 6.01. Condemnation. (a) Borrower shall notify Lender promptly of
the commencement or threat of any Taking of the Property or any portion thereof.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain the
proceeds of any such Taking as to which Borrower is or may be entitled and to
make any compromise or settlement in connection with such proceedings (subject
to Borrower’s reasonable approval, except after the occurrence of an Event of
Default, in which event Borrower’s approval shall not be required), subject to
the provisions of this Security Instrument; provided, however, that Borrower may
participate in any such proceedings (without regard to the extent of the Taking)
and Borrower shall be authorized and entitled to compromise or settle any such
proceeding with respect to Condemnation Proceeds in an amount

72



--------------------------------------------------------------------------------



 



less than five percent (5%) of the Loan Amount. Borrower shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any such proceeding promptly after request therefor by Lender. Except as set
forth above, Borrower shall not adjust, compromise, settle or enter into any
agreement with respect to such proceedings without the prior consent of Lender.
All Condemnation Proceeds are hereby assigned to and shall be paid to Lender to
be applied in accordance with the terms hereof. With respect to Condemnation
Proceeds in an amount in excess of five percent (5%) of the Loan Amount,
Borrower hereby authorizes Lender to compromise, settle, collect and receive
such Condemnation Proceeds, and to give proper receipts and acquittance
therefor. Subject to the provisions of this Article VI, Lender may apply such
Condemnation Proceeds (less any cost to Lender of recovering and paying out such
proceeds, including, without limitation, reasonable attorneys’ fees and
disbursements and costs allocable to inspecting any repair, restoration or
rebuilding work and the plans and specifications therefor) toward the payment of
the Debt or to allow such proceeds to be used for the Work.
     (b) “Substantial Taking” shall mean (i) a Taking of such portion of the
Property that would, in Lender’s reasonable discretion, leave remaining a
balance of the Property which would not under then current economic conditions,
applicable Development Laws and other applicable Legal Requirements, permit the
restoration of the Property so as to constitute a complete, rentable facility of
the same type as existed prior to the Taking, having adequate ingress and egress
to the Property, capable of producing a projected Net Operating Income (as
reasonably determined by Lender) yielding a projected Debt Service Coverage
therefrom for the next two (2) years of not less than the Required Debt Service
Coverage, or (ii) a Taking which occurs less than two (2) years prior to the
Maturity Date, or (iii) a Taking which Lender is not reasonably satisfied could
be repaired within twelve (12) months and at least six (6) months prior to the
Maturity Date, or (iv) a Taking of fifteen percent (15%) or more of the
Premises.
     (c) In the case of a Substantial Taking, Condemnation Proceeds shall be
payable to Lender in reduction of the Debt but without any prepayment fee or
charge of any kind and, if Borrower elects to apply any Condemnation Proceeds it
may receive pursuant to this Security Instrument to the payment of the Debt,
Borrower may prepay the balance of the Debt without any prepayment fee or charge
of any kind.
     (d) In the event of a Taking which is less than a Substantial Taking,
Borrower at its sole cost and expense (whether or not the award shall have been
received or shall be sufficient for restoration) shall proceed diligently to
restore, or cause the restoration of, the remaining Improvements not so taken,
to maintain a complete, rentable, self-contained fully operational facility of
the same sort as existed prior to the Taking in as good a condition as is
reasonably possible. In the event of such a Taking, Lender shall receive the
Condemnation Proceeds and shall pay over the same:
          (i) first, provided no Event of Default shall have occurred and be
continuing, to Borrower to the extent of any portion of the award as may be
necessary to pay the reasonable cost of restoration of the Improvements
remaining, and
          (ii) second, to Lender to be held as additional collateral for the
Loan and, if the Debt Service Coverage is 1.2:1.0 or greater for two
(2) consecutive calendar

73



--------------------------------------------------------------------------------



 



quarters at any time subsequent to the completion of the Work, and a Default
does not exist, shall, at the request of Borrower be disbursed to Borrower.
     If one or more Takings in the aggregate create a Substantial Taking, then,
in such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.
     (e) In the event Lender is obligated to or elects to make Condemnation
Proceeds available for the restoration or rebuilding of the Property, such
proceeds shall be disbursed in the manner and subject to the conditions set
forth in Section 3.04(b) hereof. If, in accordance with this Article VI, any
Condemnation Proceeds are used to reduce the Debt, they shall be applied in
accordance with the provisions of the Note and, with no prepayment fee or charge
of any kind. Borrower shall promptly execute and deliver all instruments
requested by Lender for the purpose of confirming the assignment of the
Condemnation Proceeds to Lender. Application of all or any part of the
Condemnation Proceeds to the Debt shall be made in accordance with the
provisions of Sections 3.06 and 3.07 hereof. No application of the Condemnation
Proceeds to the reduction of the Debt shall have the effect of releasing the
lien of this Security Instrument until the remainder of the Debt has been paid
in full. In the case of any Taking, Lender, to the extent that Lender has not
been reimbursed by Borrower, shall be entitled, as a first priority out of any
Condemnation Proceeds, to reimbursement for all costs, fees and expenses
reasonably incurred in the determination and collection of any Condemnation
Proceeds. All Condemnation Proceeds deposited with Lender pursuant to this
Section, until expended or applied as provided herein, shall be held in
accordance with Section 3.04(b) hereof and shall constitute additional security
for the payment of the Debt and the payment and performance of Borrower’s
obligations, but Lender shall not be deemed a trustee or other fiduciary with
respect to its receipt of such Condemnation Proceeds or any part thereof. All
awards so deposited with Lender shall be held by Lender in an Eligible Account,
but Lender makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue on any such deposit and shall have no
liability in connection therewith. For purposes hereof, any reference to the
award shall be deemed to include interest, if any, which has accrued thereon.
ARTICLE VII: LEASES AND RENTS
     Section 7.01. Assignment. (a) Borrower does hereby bargain, sell, assign
and set over unto Lender, all of Borrower’s interest in the Leases and Rents
pursuant to the terms hereof. The assignment of Leases and Rents in this
Section 7.01 is an absolute, unconditional and present assignment from Borrower
to Lender and not an assignment for security and the existence or exercise of
Borrower’s revocable license to collect Rent shall not operate to subordinate
this assignment to any subsequent assignment. The exercise by Lender of any of
its rights or remedies pursuant to this Section 7.01 shall not be deemed to make
Lender a mortgagee-in-possession. In addition to the provisions of this
Article VII, Borrower shall comply with all terms, provisions and conditions of
the Assignment.
     (b) So long as no Event of Default exists or is continuing, Borrower shall
have a revocable license to take all actions with respect to all Leases and
Rents, present and future, including the right to collect and use the Rents,
subject to the terms of this Security Instrument and the Assignment.

74



--------------------------------------------------------------------------------



 



     (c) In a separate instrument Borrower shall, as requested from time to time
by Lender, assign to Lender or its nominee by specific or general assignment,
any and all Leases, such assignments to be in form and content reasonably
acceptable to Lender, but subject to the provisions of Sections 7.01(a) and
(b) hereof. Borrower agrees to deliver to Lender, within thirty (30) days after
Lender’s request, a true and complete copy of every Lease.
     (d) The rights of Lender contained in this Article VII, the Assignment or
any other assignment of any Lease shall not result in any obligation or
liability of Lender to Borrower or any lessee under a Lease or any party
claiming through any such lessee.
     (e) At any time during the continuation of an Event of Default, the license
granted hereinabove may be revoked by Lender, and Lender or a receiver appointed
in accordance with this Security Instrument may enter upon the Property, and
collect, retain and apply the Rents toward payment of the Debt in such priority
and proportions as Lender in its sole discretion shall deem proper.
     (f) In addition to the rights which Lender may have herein, upon the
occurrence of any Event of Default, Lender, at its option, may require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be used and occupied by Borrower and may require
Borrower to vacate and surrender possession of the Property to Lender or to such
receiver and, in default thereof, Borrower may be evicted by summary proceedings
or otherwise.
     Section 7.02. Management of Property. (a) Borrower shall manage the
Property or cause the Property to be managed in a manner which is consistent
with the Approved Manager Standard. All Space Leases shall provide for rental
rates comparable to then existing local market rates for comparable space in
hotel properties and terms and conditions which constitute good and prudent
business practice and are consistent with prevailing market terms and conditions
for comparable space in hotel properties, and shall be arms-length transactions.
All Space Leases shall be on a form reasonably acceptable to Lender and shall
provide that they are subordinate to this Security Instrument and that the
lessees thereunder attorn to Lender. Borrower shall deliver copies of all
Leases, amendments, modifications and renewals thereof to Lender. All proposed
Leases for the Property shall be subject to the prior written approval of
Lender, provided, however that Borrower may enter into new leases with unrelated
third parties without obtaining the prior consent of Lender provided that:
(i) the proposed leases conform with the requirements of this Section 7.02;
(ii) the space to be leased pursuant to such proposed lease together with any
space leased or to be leased to an Affiliate of the tenant thereunder does not
exceed 5,000 square feet; and (iii) the term of the proposed lease inclusive of
all extensions and renewals, does not exceed five (5) years or, if all
extensions and renewals are at the then prevailing market rates, does not exceed
ten (10) years.
     (b) Borrower (i) shall observe and perform all of its material obligations
under the Leases pursuant to applicable Legal Requirements and shall not do or
permit to be done anything to materially impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all written
notices of default which Borrower shall receive under the Leases; (iii) shall,
consistent with the Approved Manager Standard, enforce all of the terms,
covenants and conditions contained in the Leases to be observed or performed in
all material respects; (iv)

75



--------------------------------------------------------------------------------



 



shall not collect any of the Rents under the Leases more than one (1) month in
advance (except that Borrower may collect in advance such security deposits as
are permitted pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market); (v) shall not execute any other assignment
of lessor’s interest in the Leases or the Rents except as otherwise expressly
permitted pursuant to this Security Instrument; (vi) shall not cancel or
terminate any of the Leases or accept a surrender thereof in any manner
inconsistent with the Approved Manager Standard; (vii) shall not convey,
transfer or suffer or permit a conveyance or transfer of all or any part of the
Premises or the Improvements or of any interest therein so as to effect a merger
of the estates and rights of, or a termination or diminution of the obligations
of, lessees thereunder; (viii) shall not alter, modify or change the terms of
any guaranty of any Major Space Lease or cancel or terminate any such guaranty;
(ix) shall, in accordance with the Approved Manager Standard, make all
reasonable efforts to seek lessees for space as it becomes vacant and enter into
Leases in accordance with the terms hereof; (x) shall not cancel or terminate or
materially modify, alter or amend any Major Space Lease or Property Agreement
without Lender’s consent, which consent will not be unreasonably withheld or
delayed; (xi) shall notify Lender promptly if any agreement pursuant to which
uses all or any portion of any adjacent or adjoining property is adversely
affected in such a manner as would have a Material Adverse Effect; and
(xii) shall, without limitation to any other provision hereof, execute and
deliver at the request of Lender all such further assurances, confirmations and
assignments in connection with the Property as are required herein and as Lender
shall from time to time reasonably require.
     (c) Any bond or other instrument which Borrower is permitted to hold in
lieu of cash security deposits under applicable Legal Requirements shall be
maintained in full force and effect unless replaced by cash deposits as
hereinabove described, shall be issued by a Person reasonably satisfactory to
Lender, shall, if permitted pursuant to Legal Requirements, at Lender’s option,
name Lender as payee or mortgagee thereunder or be fully assignable to Lender
and shall, in all respects, comply with applicable Legal Requirements and
otherwise be reasonably satisfactory to Lender. Borrower shall, upon request,
provide Lender with evidence reasonably satisfactory to Lender of Borrower’s
compliance with the foregoing. Following the occurrence and during the
continuance of any Event of Default, Borrower shall, upon Lender’s request, if
permitted by applicable Legal Requirements, turn over the security deposits (and
any interest thereon) to Lender to be held by Lender in accordance with the
terms of the Leases and all Legal Requirements.
     (d) If requested by Lender, Borrower shall furnish, or shall cause the
applicable lessee to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any lessee of the Property if,
in connection with a Securitization, Lender expects there to be, with respect to
such lessee or any group of affiliated lessees, a concentration within all of
the mortgage loans included or expected to be included, as applicable, in such
Securitization such that such lessee or group of affiliated lessees would
constitute a Significant Obligor; provided, however, that in the event the
related Space Lease does not require the related lessee to provide the foregoing
information, Borrower shall use commercially reasonable efforts to cause the
applicable lessee to furnish such information.

76



--------------------------------------------------------------------------------



 



     (e) Borrower covenants and agrees with Lender that (i) the Property will be
managed at all times by Manager pursuant to the management agreement approved by
Lender, which management agreement at present is that certain Hotel Operating
Agreement between Kimpton Hotel & Restaurant Group, LLC, a Delaware limited
liability company (“Kimpton”), as “Operator” and Borrower dated as of
January 15, 2001, as the same may have been amended, modified or supplemented
from time to time with the consent of Lender (the “Management Agreement”),
(ii) after Borrower has knowledge of a fifty percent (50%) or more change in
control of the ownership of Manager, Borrower will promptly give Lender notice
thereof (a “Manager Control Notice”) and (iii) the Management Agreement may be
terminated by Lender if Borrower has the right to terminate pursuant to the
provisions of the Management Agreement (as a result of Manager’s gross
negligence, misappropriation of funds, willful misconduct or fraud) or at any
time following (A) the earlier to occur of (i) the later to occur of (a) sixty
(60) days after the occurrence of an Event of Default of which Manager has been
given notice or (b) from and after the occurrence of a Securitization, thirty
(30) days following the transfer of the Loan to “special servicing” as provided
in the pooling and servicing agreement, trust and servicing agreement or similar
agreement entered into in connection with a Securitization and (ii) transfer of
title to the Property by foreclosure or delivery of a deed in lieu thereof, or
(B) the receipt of a Manager Control Notice (except to the extent the same would
be an Approved Manager Transfer) and a substitute managing agent shall be
appointed by Borrower, subject to Lender’s prior written approval, which may not
be unreasonably withheld and which may be conditioned on, inter alia, a letter
from each Rating Agency confirming that any rating issued by the Rating Agency
in connection with a Securitization will not, as a result of the proposed change
of Manager, be downgraded from the then current ratings thereof, qualified or
withdrawn. Lender acknowledges that, as of the Closing Date, Kimpton is an
acceptable manager. Borrower may from time to time appoint a successor manager
to manage the Property with Lender’s prior written consent which consent shall
not be unreasonably withheld or delayed, provided that any such successor
manager shall be a reputable management company which meets the Approved Manager
Standard and each Rating Agency shall have confirmed in writing that any rating
issued by the Rating Agency in connection with a Securitization will not, as a
result of the proposed change of Manager, be downgraded from the then current
ratings thereof, qualified or withdrawn. Borrower further covenants and agrees
that Borrower shall require Manager (or any successor managers) to maintain at
all times during the term of the Loan worker’s compensation insurance as
required by Governmental Authorities.
     (f) There are no Franchise Agreements. Borrower will not enter into any
Franchise Agreement without the express written consent of Lender.
     (g) Borrower covenants that it shall not, nor permit Manager, to sell or
deliver rooms or suites and accept payment therefor for more than thirty
(30) days in advance of delivery except in the ordinary course of business and
in a manner consistent with the Approved Manager Standard.
     (h) Borrower shall fund and operate, or shall cause Manager to fund and
operate, the Property in a manner consistent with a hotel of the same type and
category as the Property.

77



--------------------------------------------------------------------------------



 



     (i) Borrower shall maintain or cause Manager to maintain Inventory in kind
and amount sufficient to meet hotel industry standards for hotels comparable to
the hotel located at the Premises and at levels sufficient for the operation of
the hotel located at the Premises at historic occupancy levels.
     (j) Borrower shall deliver to Lender all written notices of default or
termination received by Borrower or Manager with respect to any licenses and
permits, contracts, Property Agreements, Leases or insurance policies within
three (3) Business Days of receipt of the same.
     (k) Borrower shall not permit any Equipment or other personal property to
be removed from the Property unless the removed item is consumed or sold in the
ordinary course of business, removed temporarily for maintenance and repair, or,
if removed permanently, replaced by an article of equivalent suitability and not
materially less value, owned by Borrower free and clear of any lien.
ARTICLE VIII: MAINTENANCE AND REPAIR
     Section 8.01. Maintenance and Repair of the Property; Alterations;
Replacement of Equipment. Borrower hereby covenants and agrees:
     (a) Borrower shall not (i) desert or abandon the Property, (ii) change the
use of the Property or cause or permit the use or occupancy of any part of the
Property to be discontinued if such discontinuance or use change would violate
any zoning or other law, ordinance or regulation; (iii) consent to or seek any
lowering of the zoning classification, or greater zoning restriction affecting
the Property; or (iv) take any steps whatsoever to convert the Property, or any
portion thereof, to a condominium or cooperative form of ownership.
     (b) Borrower shall, at its expense, (i) take good care of the Property
including grounds generally, and utility systems and sidewalks, roads, alleys,
and curbs therein, and shall keep the same in good, safe and insurable condition
and in compliance with all applicable Legal Requirements, (ii) promptly make all
repairs to the Property necessary or appropriate for the use or operation
thereof, above grade and below grade, interior and exterior, structural and
nonstructural, ordinary and extraordinary, unforeseen and foreseen, and maintain
the Property in a manner appropriate for the facility and (iii) not commit or
suffer to be committed any waste of the Property or do or suffer to be done
anything which will increase the risk of fire or other hazard to the Property or
impair the value thereof. Borrower shall keep the sidewalks, vaults, gutters and
curbs comprising, or adjacent to, the Property, clean and free from dirt, snow,
ice, rubbish and obstructions. All repairs made by Borrower shall be made with
first-class materials, in a good and workmanlike manner, shall be equal or
better in quality and class to the original work and shall comply with all
applicable Legal Requirements and Insurance Requirements. To the extent any of
the above obligations are obligations of tenants under Space Leases or other
Persons under Property Agreements, Borrower may fulfill its obligations
hereunder by causing such tenants or other Persons, as the case may be, to
perform their obligations thereunder. As used herein, the terms “repair” and
“repairs” shall be deemed to include all necessary replacements.

78



--------------------------------------------------------------------------------



 



     (c) Borrower shall not demolish, remove, construct, or, except as otherwise
expressly provided herein, restore, or alter the Property or any portion
thereof; nor consent to or permit any such demolition, removal, construction,
restoration, addition or alteration which would diminish the value of the
Property without Lender’s prior written consent in each instance, which consent
shall not be unreasonably withheld or delayed; provided, however, Borrower may
make structural or exterior alterations to the Improvements or interior
alterations of a non-structural type without Lender’s prior written consent
provided that the aggregate cost of such alterations does not exceed $500,000.
     (d) Borrower represents and warrants to Lender that (i) there are no
fixtures, machinery, apparatus, tools, equipment or articles of personal
property attached or appurtenant to, or located on, or used in connection with
the management, operation or maintenance of the Property, except for the
Equipment and equipment leased by Borrower for the management, operation or
maintenance of the Property in accordance with the Loan Documents or that is
otherwise the property of tenants or hotel guests; (ii) the Equipment and the
leased equipment constitute all of the fixtures, machinery, apparatus, tools,
equipment and articles of personal property necessary to the proper operation
and maintenance of the Property; and (iii) all of the Equipment is free and
clear of all liens, except for the lien of this Security Instrument and the
Permitted Encumbrances, and further provided that Lender acknowledges that
certain items of software relating to the accounting system, property management
system and reservation system is presently leased to Manager, and that the
foregoing lease shall terminate, and the Property shall no longer have the use
thereof, in the event that Manager is no longer managing the Property pursuant
to the Management Agreement. All right, title and interest of Borrower in and to
all extensions, improvements, betterments, renewals and appurtenances to the
Property hereafter acquired by, or released to, Borrower or constructed,
assembled or placed by Borrower in the Property, and all changes and
substitutions of the security constituted thereby, shall be and, in each such
case, without any further mortgage, encumbrance, conveyance, assignment or other
act by Lender or Borrower, shall become subject to the lien and security
interest of this Security Instrument as fully and completely, and with the same
effect, as though now owned by Borrower and specifically described in this
Security Instrument, but at any and all times Borrower shall execute and deliver
to Lender any documents Lender may reasonably deem necessary or appropriate for
the purpose of specifically subjecting the same to the lien and security
interest of this Security Instrument.
     (e) Notwithstanding the provisions of this Security Instrument to the
contrary, Borrower shall have the right, at any time and from time to time, to
remove and dispose of Equipment which may have become obsolete or unfit for use
or which is no longer useful in the management, operation or maintenance of the
Property. Borrower shall promptly replace any such Equipment so disposed of or
removed with other Equipment of equal value and utility, free of any security
interest or superior title, liens or claims; except that, if by reason of
technological or other developments, replacement of the Equipment so removed or
disposed of is not necessary or desirable for the proper management, operation
or maintenance of the Property, Borrower shall not be required to replace the
same. All such replacements or additional equipment shall be deemed to
constitute “Equipment” and shall be covered by the security interest herein
granted.

79



--------------------------------------------------------------------------------



 



ARTICLE IX: TRANSFER OR ENCUMBRANCE OF THE PROPERTY
     Section 9.01. Other Encumbrances. Borrower shall not further encumber or
permit the further encumbrance in any manner (whether by grant of a pledge,
security interest or otherwise) of the Property or any part thereof or interest
therein, including, without limitation, of the Rents therefrom other than
Permitted Liens. In addition, Borrower shall not further encumber and shall not
permit the further encumbrance in any manner (whether by grant of a pledge,
security interest or otherwise) of Borrower or any direct or indirect interest
in Borrower except as expressly permitted pursuant to this Security Instrument.
     Section 9.02. No Transfer. Borrower acknowledges that Lender has examined
and relied on the expertise of Borrower and, if applicable, each General
Partner, in owning and operating properties such as the Property in agreeing to
make the Loan and will continue to rely on Borrower’s ownership of the Property
as a means of maintaining the value of the Property as security for repayment of
the Debt and Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property. Borrower shall not Transfer, nor permit
any Transfer, without the prior written consent of Lender, which consent Lender
may withhold in its sole and absolute discretion. Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Transfer without Lender’s consent. This provision shall apply to every
Transfer regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.
     Section 9.03. Due on Sale. Lender may declare the Debt immediately due and
payable upon any Transfer or further encumbrance without Lender’s consent
without regard to whether any impairment of its security or any increased risk
of default hereunder can be demonstrated. This provision shall apply to every
Transfer or further encumbrance of the Property or any part thereof or interest
in the Property or in Borrower regardless of whether voluntary or not, or
whether or not Lender has consented to any previous Transfer or further
encumbrance of the Property or interest in Borrower.
     Section 9.04. Permitted Transfer. Notwithstanding the foregoing provisions
of this Article IX, a sale, conveyance or transfer of the Property in its
entirety (hereinafter, “Sale”) shall be permitted hereunder provided that each
of the following terms and conditions are satisfied:
     (a) no Event of Default is then continuing hereunder or under any of the
other Loan Documents;
     (b) Lender shall have, in its reasonable discretion, consented to the Sale,
and, if the proposed Sale is to occur at any time after a Securitization, each
Rating Agency shall have delivered written confirmation that any rating issued
by such Rating Agency in connection with the Securitization will not, as a
result of the proposed Sale, be downgraded from the then current ratings
thereof, qualified or withdrawn; provided, however, that no request for consent
to the Sale will be entertained by Lender if the proposed Sale is to occur
within sixty (60) days of any contemplated sale of the Loan by Lender, whether
in connection with a Securitization or otherwise;

80



--------------------------------------------------------------------------------



 



     (c) Borrower gives Lender written notice of the terms of the proposed Sale
not less than sixty (60) days before the date on which such Sale is scheduled to
close and, concurrently therewith, gives Lender (i) all such information
concerning the proposed transferee of the Property (hereinafter, “Buyer”) as
Lender would require in evaluating an initial extension of credit to a borrower
and Lender determines, in its sole discretion that the Buyer is acceptable to
Lender in all respects and (ii) a non-refundable application fee equal to
$7,500;
     (d) Borrower pays Lender, concurrently with the closing of such Sale, a
non-refundable assumption fee in an amount equal to one-half of one percent
(.5%) of the then outstanding Loan Amount together with all out-of-pocket costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred by Lender in connection with the Sale;
     (e) Buyer assumes all of the obligations under the Loan Documents and,
prior to or concurrently with the closing of such Sale, Buyer executes, without
any cost or expense to Lender, such documents and agreements as Lender shall
reasonably require to evidence and effectuate said assumption and delivers such
legal opinions as Lender may require;
     (f) Borrower and Buyer execute, without any cost or expense to Lender, new
financing statements or financing statement amendments and any additional
documents reasonably requested by Lender;
     (g) Borrower delivers to Lender, without any cost or expense to Lender,
such endorsements to Lender’s title insurance policy, hazard insurance policy
endorsements or certificates and other similar materials as Lender may deem
necessary at the time of the Sale, all in form and substance satisfactory to
Lender, including, without limitation, an endorsement or endorsements to
Lender’s title insurance policy insuring the lien of this Security Instrument,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above in subparagraph (e) of this Section, with no additional exceptions added
to such policy, and insuring that leasehold title to the Property is vested in
Buyer;
     (h) Borrower executes and delivers to Lender, without any cost or expense
to Lender, a release of Lender, its officers, directors, employees and agents,
from all claims and liability relating to the transactions evidenced by the Loan
Documents, through and including the date of the closing of the Sale, which
agreement shall be in form and substance satisfactory to Lender and shall be
binding upon Buyer;
     (i) subject to the provisions of Section 18.32 hereof, such Sale is not
construed so as to relieve Borrower of any personal liability under the Note or
any of the other Loan Documents for any acts or events occurring or obligations
arising prior to or simultaneously with the closing of such Sale, and Borrower
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate the ratification
of said personal liability;
     (j) such Sale is not construed so as to relieve any Guarantor of its
obligations under any guaranty or indemnity agreement executed in connection
with the Loan and each such Guarantor executes, without any cost or expense to
Lender, such documents and agreements as

81



--------------------------------------------------------------------------------



 



Lender shall reasonably require to evidence and effectuate the ratification of
each such guaranty agreement, provided that if Buyer or a party associated with
Buyer approved by Lender in its sole discretion assumes the obligations of the
current Guarantor under its guaranty and Buyer or such party associated with
Buyer, as applicable, executes, without any cost or expense to Lender, a new
guaranty in similar form and substance to the existing guaranty and otherwise
satisfactory to Lender, then Lender shall release the current Guarantor from all
obligations arising under its guaranty after the closing of such Sale; and
     (k) Buyer is a Single Purpose Entity and Lender receives a
non-consolidation opinion relating to Buyer from Buyer’s counsel, which opinion
is in form and substance reasonably acceptable to Lender.
ARTICLE X: CERTIFICATES
     Section 10.01. Estoppel Certificates. (a) After request by Lender,
Borrower, within fifteen (15) days and at its expense, will furnish Lender with
a statement, duly acknowledged and certified, setting forth (i) the amount of
the original principal amount of the Note, and the unpaid principal amount of
the Note, (ii) the rate of interest of the Note, (iii) the date payments of
interest and/or principal were last paid, (iv) any offsets or defenses to the
payment of the Debt, and, if any are alleged, the nature thereof, (v) that the
Note, this Security Instrument and the other Loan Documents have not been
modified or if modified, giving particulars of such modification and (vi) that
there has occurred and is then continuing no Event of Default or if such Event
of Default exists, the nature thereof, the period of time it has existed, and
the action being taken to remedy such Event of Default.
     (b) Within fifteen (15) days after written request by Borrower, Lender
shall furnish to Borrower a written statement confirming the amount of the Debt,
the maturity date of the Note and the date to which interest has been paid.
     (c) Borrower shall use all reasonable efforts to obtain estoppel
certificates from tenants under Space Leases (if any) in form and substance
reasonably acceptable to Lender upon request from Lender.
ARTICLE XI: NOTICES
     Section 11.01. Notices. Any notice, demand, statement, request or consent
made hereunder shall be in writing and delivered personally or sent to the party
to whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given when delivered personally or one (1) Business Day after being deposited
with Federal Express or such other nationally recognized delivery service:

     
If to Lender:
  Wachovia Bank, National Association
 
  Commercial Real Estate Services
 
  8739 Research Drive URP 4
 
  NC 1075
 
  Charlotte, North Carolina 28262

82



--------------------------------------------------------------------------------



 



     
 
  Loan Number: 509850510
 
  Attention: Portfolio Management
 
  Fax No.: (704) 715-0036
 
   
 
  with a copy to:
 
   
 
  Proskauer Rose llp
 
  1585 Broadway
 
  New York, New York 10036
 
  Attn: David J. Weinberger, Esq.
 
  Fax No.: (212) 969-2900
 
   
If to Borrower:
  To Borrower, c/o Chief Financial Officer, at the address first written above,
 
   
 
  with a copy to:
 
   
 
  Heller Ehrman LLP
 
  333 Bush Street
 
  San Francisco, California 94104
 
  Attn: Judith C. Miles, Esq.
 
   
 
  with a copy to (if a default notice):
 
   
 
  U.S. General Services Administration
 
  Portfolio Management — Suite 7600
 
  7th & D Streets, S.W.
 
  Washington, D.C. 20407
 
  Attn: Asset Manager, Square 430
 
   
 
  and with a copy to (if a default notice):
 
   
 
  U.S. General Services Administration
 
  Office of Regional Counsel, Suite 7048
 
  7th & D Streets, S.W.
 
  Washington, D.C. 20407
 
  Attn: Regional Counsel
 
   
If to Trustee:
  To Trustee at the address first written above,

or such other address as Borrower, Trustee or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.

83



--------------------------------------------------------------------------------



 



ARTICLE XII: INDEMNIFICATION
     Section 12.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender, Trustee
and their successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Borrower to perform or
comply with any of the terms of this Security Instrument or the Assignment;
(e) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (f) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Property or any
part thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien or claim arising on or
against the Property or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Security Instrument, the Note
or any of the other Loan Documents; (j) a Default under Sections 2.02(f),
2.02(g), 2.02(k), 2.02(t) or 2.02(w) hereof, (k) the failure of any Person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with the Loan, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the Loan;
(l) the claims of any lessee or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease or (m) the failure to
pay any insurance premiums. Notwithstanding the foregoing provisions of this
Section 12.01 to the contrary, Borrower shall have no obligation to indemnify
the Indemnified Parties pursuant to this Section 12.01 for liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
relative to the foregoing which result from Lender’s, and its successors’ or
assigns’, willful misconduct or gross negligence or if the condition or event
which gave rise to liability first arose or accrued following the date of
transfer of title to the Property to Lender in connection with any foreclosure
of the Property or acceptance by Lender of a deed-in-lieu thereof. Any amounts
payable to Lender by reason of the application of this Section 12.01 shall
constitute a part of the Debt secured by this Security Instrument and the other
Loan Documents and shall become immediately due and payable and shall bear
interest at the Default Rate from the date the liability, obligation, claim,
cost or expense is sustained by Lender, as applicable, until paid. The
provisions of this Section 12.01 shall survive the termination of this Security
Instrument whether

84



--------------------------------------------------------------------------------



 



by repayment of the Debt, foreclosure or delivery of a deed in lieu thereof,
assignment or otherwise. In case any action, suit or proceeding is brought
against any of the Indemnified Parties by reason of any occurrence of the type
set forth in (a) through (m) above, Borrower shall, at Borrower’s expense, take
all commercially reasonable steps to resist and defend such action, suit or
proceeding or will cause the same to be resisted and defended by counsel at
Borrower’s expense for the insurer of the liability or by counsel designated by
Borrower (unless reasonably disapproved by Lender promptly after Lender has been
notified of such counsel); provided, however, that nothing herein shall
compromise the right of Lender (or any other Indemnified Party) to appoint its
own counsel at Borrower’s expense for its defense with respect to any action
which, in the reasonable opinion of Lender or such other Indemnified Party, as
applicable, presents a conflict or potential conflict between Lender or such
other Indemnified Party that would make such separate representation advisable.
Any Indemnified Party will give Borrower prompt notice after such Indemnified
Party obtains actual knowledge of any potential claim by such Indemnified Party
for indemnification hereunder. The Indemnified Parties shall not settle or
compromise any action, proceeding or claim as to which it is indemnified
hereunder without notice to Borrower.
ARTICLE XIII: DEFAULTS
     Section 13.01. Events of Default. The Debt shall become immediately due at
the option of Lender upon any one or more of the following events (“Event of
Default”):
     (a) if the final payment or prepayment premium, if any, due under the Note
shall not be paid on Maturity;
     (b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder;
     (c) if payment of any sum (other than the sums described in (a) above or
(b) above) required to be paid pursuant to the Note, this Security Instrument or
any other Loan Document shall not be paid within five (5) days after Lender
delivers written notice to Borrower that same is due and payable thereunder or
hereunder;
     (d) if Borrower, Guarantor or, if Borrower or Guarantor is a partnership,
any general partner of Borrower or Guarantor, or, if Borrower or Guarantor is a
limited liability company, any member of Borrower or Guarantor, shall institute
or cause to be instituted any proceeding for the termination or dissolution of
Borrower, Guarantor or any such general partner or member;
     (e) if the insurance policies required hereunder are not kept in full force
and effect, or if the insurance policies are not assigned and delivered to
Lender as herein provided;
     (f) if Borrower or Guarantor attempts to assign its rights under this
Security Instrument or any other Loan Document or any interest herein or
therein, or if any Transfer occurs other than in accordance with the provisions
hereof;

85



--------------------------------------------------------------------------------



 



     (g) if any representation or warranty of Borrower or Guarantor made herein
or in any other Loan Document or in any certificate, report, financial statement
or other instrument or agreement furnished to Lender shall prove false or
misleading in any material respect;
     (h) if Borrower, Guarantor or any general partner of Borrower or Guarantor
shall make an assignment (or with respect to Guarantor only, a general
assignment or any assignment which relates to the Property or any interest in
Borrower) for the benefit of creditors or shall admit in writing its inability
to pay its debts generally as they become due;
     (i) if a receiver, liquidator or trustee of Borrower, Guarantor or any
general partner of Borrower or Guarantor shall be appointed or if Borrower,
Guarantor or their respective general partners shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Guarantor
or their respective general partners or if any proceeding for the dissolution or
liquidation of Borrower, Guarantor or their respective general partners shall be
instituted; however, if such appointment, adjudication, petition or proceeding
was involuntary and not consented to by Borrower, Guarantor or their respective
general partners, as applicable, upon the same not being discharged, stayed or
dismissed within sixty (60) days or if Borrower, Guarantor or their respective
general partners shall generally not be paying its debts as they become due;
     (j) if Borrower shall be in default beyond any notice or grace period, if
any, under any other mortgage or deed of trust or security agreement covering
any part of the Property without regard to its priority relative to this
Security Instrument; provided, however, this provision shall not be deemed a
waiver of the provisions of Article IX prohibiting further encumbrances
affecting the Property or any other provision of this Security Instrument;
     (k) if the Property becomes subject (i) to any lien which is superior to
the lien of this Security Instrument, other than a lien for real estate taxes
and assessments not due and payable, or (ii) to any mechanic’s, materialman’s or
other lien which is or is asserted to be superior to the lien of this Security
Instrument, and such lien shall remain undischarged (by payment, bonding, or
otherwise) for ten (10) days unless contested in accordance with the terms
hereof;
     (l) if Borrower discontinues the operation of the Property or any part
thereof for reasons other than repair or restoration arising from a casualty or
condemnation for ten (10) consecutive days or more;
     (m) except as permitted in this Security Instrument, any material
alteration, demolition or removal of any of the Improvements without the prior
consent of Lender;
     (n) if Borrower consummates a transaction which would cause this Security
Instrument or Lender’s rights under this Security Instrument, the Note or any
other Loan Document to constitute a non-exempt prohibited transaction under
ERISA or result in a violation of a state statute regulating government plans
subjecting Lender to liability for a violation of ERISA or a state statute;

86



--------------------------------------------------------------------------------



 



     (o) if Borrower shall fail in the payment of any rent, additional rent or
other charge mentioned in or made payable by the Ground Lease when said rent or
other charge is due and payable subject to Borrower’s right, if any, to timely
and properly contest said rent or other charge, so long as (i) Borrower shall
not be in default under the Ground Lease for failure to pay said rent or other
charge during the pendency of such contest and (ii) Borrower is diligently and
continuously contesting said rent or other charge;
     (p) if there shall occur any default by Borrower in the observance or
performance of any term, covenant or condition of the Ground Lease on the part
of Borrower to be observed or performed, and said default is not cured prior to
the expiration of any applicable grace period therein provided, or if any one or
more of the events referred to in the Ground Lease shall occur which would cause
the Ground Lease to terminate without notice or action by the Ground Lessor or
which would entitle the Ground Lessor to terminate the Ground Lease and the term
thereof by giving notice to Borrower, as lessee thereunder, or if the leasehold
estate created by the Ground Lease shall be surrendered or the Ground Lease
shall be terminated or cancelled for any reason or under any circumstances
whatsoever, or if any of the terms, covenants or conditions of the Ground Lease
shall in any manner be modified, changed, supplemented, altered, or amended
without the prior written consent of Lender, or if Borrower shall fail to
exercise any option to renew the Ground Lease or shall fail to or neglect to
pursue diligently all actions necessary to exercise such renewal rights, if any,
pursuant to the terms of the Ground Lease; or
     (q) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (p) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional sixty (60) days if Borrower is diligently and
continuously effectuating a cure of a curable non-monetary default, other than
as set forth in (a) through (n) above.
     Section 13.02. Remedies. (a) Upon the occurrence and during the continuance
of any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against Borrower and in and to the Property
including, but not limited to, the following actions, each of which may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting any other rights and remedies of Lender hereunder, at law or in
equity: (i) declare all or any portion of the unpaid Debt to be immediately due
and payable; provided, however, that upon the occurrence of any of the events
specified in Section 13.01(i), the entire Debt will be immediately due and
payable without notice or demand or any other declaration of the amounts due and
payable; or (ii) bring, or instruct Trustee to bring, an action to foreclose
this Security Instrument and without applying for a receiver for the Rents, but
subject to the rights of the tenants under the Leases, enter into or upon the
Property or any part thereof, either personally or by its agents, nominees or
attorneys, and dispossess Borrower and its agents and servants therefrom, and
thereupon Lender may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat, (B) make alterations,

87



--------------------------------------------------------------------------------



 



additions, renewals, replacements and improvements to or on the Property or any
part thereof, (C) exercise all rights and powers of Borrower with respect to the
Property or any part thereof, whether in the name of Borrower or otherwise,
including, without limitation, the right to make, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for, collect and receive all
earnings, revenues, rents, issues, profits and other income of the Property and
every part thereof and Borrower shall have no liability under this clause
(C) for any actions taken by Lender which are grossly negligent or which
constitute willful misconduct, and (D) apply the receipts from the Property or
any part thereof to the payment of the Debt, after deducting therefrom all
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) reasonably incurred in connection with the aforesaid operations
and all amounts necessary to pay the Impositions, insurance and other charges in
connection with the Property or any part thereof, as well as just and reasonable
compensation for the services of Lender’s third-party agents; or (iii) have an
appraisal or other valuation of the Property or any part thereof performed by an
Appraiser (and Borrower covenants and agrees it shall cooperate in causing any
such valuation or appraisal to be performed) and any cost or expense incurred by
Lender in connection therewith shall constitute a portion of the Debt and be
secured by this Security Instrument and shall be immediately due and payable to
Lender with interest, at the Default Rate, until the date of receipt by Lender;
or (iv) sell, or instruct Trustee to sell, the Property or institute, or
instruct Trustee to institute, proceedings for the complete foreclosure of this
Security Instrument, or take such other action as may be allowed pursuant to
Legal Requirements, at law or in equity, for the enforcement of this Security
Instrument in which case the Property or any part thereof may be sold for cash
or credit in one or more parcels; or (v) with or without entry, and to the
extent permitted and pursuant to the procedures provided by applicable Legal
Requirements, institute proceedings for the partial foreclosure of this Security
Instrument, or take such other action as may be allowed pursuant to Legal
Requirements, at law or in equity, for the enforcement of this Security
Instrument for the portion of the Debt then due and payable, subject to the lien
of this Security Instrument continuing unimpaired and without loss of priority
so as to secure the balance of the Debt not then due; or (vi) sell, or instruct
Trustee to sell, the Property or any part thereof and any or all estate, claim,
demand, right, title and interest of Borrower therein and rights of redemption
thereof, pursuant to power of sale or otherwise, at one or more sales, in whole
or in parcels, in any order or manner, at such time and place, upon such terms
and after such notice thereof as may be required or permitted by law, at the
discretion of Lender, and in the event of a sale, by foreclosure or otherwise,
of less than all of the Property, this Security Instrument shall continue as a
lien on the remaining portion of the Property; or (vii) institute an action,
suit or proceeding in equity for the specific performance of any covenant,
condition or agreement contained in the Loan Documents, or any of them; or
(viii) recover judgment on the Note or any guaranty either before, during or
after (or in lieu of) any proceedings for the enforcement of this Security
Instrument; or (ix) apply, or direct Trustee to apply, ex parte, for the
appointment of a custodian, trustee, receiver, keeper, liquidator or conservator
of the Property or any part thereof, irrespective of the adequacy of the
security for the Debt and without regard to the solvency of Borrower or of any
Person liable for the payment of the Debt, to which appointment Borrower does
hereby consent and such receiver or other official shall have all rights and
powers permitted by applicable law and such other rights and powers as the court
making such appointment may confer, but the appointment of such receiver or
other official shall not impair or in any manner prejudice the rights of Lender
to receive the Rent with respect to any of the Property pursuant to this
Security Instrument or the Assignment; or (x) require, at

88



--------------------------------------------------------------------------------



 



Lender’s option, Borrower to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Property occupied by Borrower and may
require Borrower to vacate and surrender possession to Lender of the Property or
to such receiver and Borrower may be evicted by summary proceedings or
otherwise; or (xi) without notice to Borrower (A) apply all or any portion of
the cash collateral in any Sub-Account and Escrow Account, including any
interest and/or earnings therein, to carry out the obligations of Borrower under
this Security Instrument and the other Loan Documents, to protect and preserve
the Property and for any other purpose permitted under this Security Instrument
and the other Loan Documents (but in all events subject to Lender’s obligations
pursuant to Section 5.05 hereof) and/or (B) have all or any portion of such cash
collateral immediately paid to Lender to be applied against the Debt in the
order and priority set forth in the Note (but in all events subject to Lender’s
obligations pursuant to Section 5.05 hereof); or (xii) pursue any or all such
other rights or remedies as Lender and Trustee may have under applicable law or
in equity; provided, however, that the provisions of this Section 13.02(a) shall
not be construed to extend or modify any of the notice requirements or grace
periods provided for hereunder or under any of the other Loan Documents.
Borrower hereby waives, to the fullest extent permitted by Legal Requirements,
any defense Borrower might otherwise raise or have by the failure to make any
tenants parties defendant to a foreclosure proceeding and to foreclose their
rights in any proceeding instituted by Lender or Trustee.
     (b) Any time after and during the continuance of an Event of Default
Trustee, at the request of Lender, shall have the power to sell the Property or
any part thereof at public auction, in such manner, at such time and place, upon
such terms and conditions, and upon such public notice as Lender may deem best
for the interest of Lender, or as may be required or permitted by applicable
law, consisting of advertisement in a newspaper of general circulation in the
jurisdiction and for such period as applicable law may require and at such other
times and by such other methods, if any, as may be required by law to convey the
Property by Lender’s assignment of ground lease with special warranty of title,
to and at the cost of the purchaser, who shall not be liable to see to the
application of the purchase money. The proceeds or avails of any sale made under
or by virtue of this Section 13.02, together with any other sums which then may
be held by Lender under this Security Instrument, whether under the provisions
of this Section 13.02 or otherwise, shall be applied as follows:
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s and Trustee’s legal
counsel as applicable, and of any judicial proceedings wherein the same may be
made, and of all expenses, liabilities and advances reasonably made or incurred
by Lender or Trustee under this Security Instrument, together with interest as
provided herein on all such advances made by Lender, and all Impositions, except
any Impositions or other charges subject to which the Property shall have been
sold;
Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;

89



--------------------------------------------------------------------------------



 



Third: To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and
Fourth: The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.
Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.
     (c) Lender or Trustee, as applicable, may adjourn from time to time any
sale by it to be made under or by virtue of this Security Instrument by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales and, except as otherwise provided by any applicable provision of
Legal Requirements, Lender or Trustee, without further notice or publication,
may make such sale at the time and place to which the same shall be so
adjourned.
     (d) Upon the completion of any sale or sales made by Lender or Trustee
under or by virtue of this Section 13.02, Lender or Trustee, as applicable, or
any officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, granting, conveying, assigning and transferring all
estate, right, title and interest in and to the property and rights sold. Lender
is hereby irrevocably appointed the true and lawful attorney-in-fact of Borrower
(coupled with an interest), in its name and stead, to make all necessary
conveyances, assignments, transfers and deliveries of the property and rights so
sold and for that purpose Lender may execute all necessary instruments of
conveyance, assignment, transfer and delivery, and may substitute one or more
Persons with like power, Borrower hereby ratifying and confirming all that its
said attorney-in-fact or such substitute or substitutes shall lawfully do by
virtue hereof. Nevertheless, Borrower, if so requested by Lender, shall ratify
and confirm any such sale or sales by executing and delivering to Lender, or to
such purchaser or purchasers all such instruments as may be advisable, in the
sole judgement of Lender, for such purpose, and as may be designated in such
request. Any such sale or sales made under or by virtue of this Section 13.02,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Borrower in and to the property and
rights so sold, and shall, to the fullest extent permitted under Legal
Requirements, be a perpetual bar, both at law and in equity against Borrower and
against any and all Persons claiming or who may claim the same, or any part
thereof, from, through or under Borrower.
     (e) In the event of any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), the
entire Debt immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.
     (f) Upon any sale made under or by virtue of this Section 13.02 (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale), Lender may bid for
and acquire the Property or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon

90



--------------------------------------------------------------------------------



 



the Debt the net sales price after deducting therefrom the expenses of the sale
and the costs of the action.
     (g) No recovery of any judgment by Lender and no levy of an execution under
any judgment upon the Property or any part thereof or upon any other property of
Borrower shall release the lien of this Security Instrument upon the Property or
any part thereof, or any liens, rights, powers or remedies of Lender hereunder,
but such liens, rights, powers and remedies of Lender shall continue unimpaired
until all amounts due under the Note, this Security Instrument and the other
Loan Documents are paid in full.
     (h) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Security Instrument which requires any consent, approval,
registration, qualification, or authorization of any Governmental Authority
(including, if applicable, Ground Lessor), Borrower agrees to execute and
deliver, or will cause the execution and delivery of, all applications,
certificates, instruments, assignments and other documents and papers that
Lender or any purchaser of the Property may be required to obtain for such
governmental consent, approval, registration, qualification, or authorization
and Lender is hereby irrevocably appointed the true and lawful attorney-in-fact
of Borrower (coupled with an interest), in its name and stead, to execute all
such applications, certificates, instruments, assignments and other documents
and papers.
     (i) Nothing contained in this Security Instrument or any other Loan
Document shall waive any defense by Borrower that Lender and/or Trustee has
failed to comply with the terms of this Security Instrument and the other Loan
Documents.
     Section 13.03. Payment of Debt After Default. If, following the occurrence
of any Event of Default, Borrower shall tender payment of an amount sufficient
to satisfy the Debt in whole or in part at any time prior to a foreclosure sale
of the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Borrower shall, in addition to the entire Debt, also pay to Lender a sum equal
to (a) all accrued interest on the Note and all other fees, charges and sums due
and payable hereunder, (b) all costs and expenses in connection with the
enforcement of Lender’s rights hereunder, and (c) a prepayment charge (the
“Prepayment Charge”) equal to the greater of (i) 2% of the Principal Amount and
(ii) the present value of a series of payments each equal to the Payment
Differential (as hereinafter defined) and payable on each Payment Date over the
remaining original term of the Note and on the Payment Date occurring two months
prior to the Maturity Date, discounted at the Reinvestment Yield (as hereinafter
defined) for the number of months remaining as of the date of such prepayment to
each such Payment Date and the Payment Date occurring two months prior to the
Maturity Date. The term “Payment Differential” shall mean an amount equal to
(i) the Interest Rate less the Reinvestment Yield, divided by (ii) twelve
(12) and multiplied by (iii) the Principal Amount after application of the
constant monthly payment due under the Note on the date of such prepayment,
provided that the Payment Differential shall in no event be less than zero. The
term “Reinvestment Yield” shall mean an amount equal to the lesser of (i) the
yield on the U.S. Treasury issue (primary issue) with a maturity date closest to
the Payment Date occurring two months prior to the Maturity Date, or (ii) the
yield on the U.S. Treasury issue (primary issue) with a term equal to the
remaining

91



--------------------------------------------------------------------------------



 



average life of the indebtedness evidenced by the Note, with each such yield
being based on the bid price for such issue as published in the Wall Street
Journal on the date that is fourteen (14) days prior to the date of such
prepayment set forth in the notice of prepayment (or, if such bid price is not
published on that date, the next preceding date on which such bid price is so
published) and converted to a monthly compounded nominal yield. In addition to
the amounts described above, if, during the first (1st) Loan Year, Borrower
shall tender payment of an amount sufficient to satisfy the Debt in whole or in
part following the occurrence of any Event of Default, Borrower shall, in
addition to the entire Debt, also pay to Lender a sum equal to three percent
(3%) of the Principal Amount. Failure of Lender to require any of these payments
shall not constitute a waiver of the right to require the same in the event of
any subsequent default or to exercise any other remedy available to Lender
hereunder, under any other Loan Document or at law or in equity. In the event
that any prepayment charge is due hereunder, Lender shall deliver to Borrower a
statement setting forth the amount and determination of the prepayment fee, and,
provided that Lender shall have in good faith applied the formula described
above, Borrower shall not have the right to challenge the calculation or the
method of calculation set forth in any such statement in the absence of manifest
error, which calculation may be made by Lender on any day during the fifteen
(15) day period preceding the date of such prepayment. Lender shall not be
obligated or required to have actually reinvested the prepaid principal balance
at the Reinvestment Yield or otherwise as a condition to receiving the
prepayment charge. If at the time of such tender, prepayment of the principal
balance of the Note is permitted, such tender by Borrower shall be deemed to be
a voluntary prepayment of the principal balance of the Note, and Borrower shall,
in addition to the entire Debt, also pay to Lender the applicable prepayment
consideration specified in the Note and this Security Instrument.
Notwithstanding the foregoing, Lender acknowledges that, pursuant to Section
15.01, the Loan may be prepaid at any time in accordance with said Section 15.01
and that upon the occurrence of an Event of Default the only prepayment charge
due pursuant to this Section 13.03 will be as set forth in Section 15.01.
     Section 13.04. Possession of the Property. Upon the occurrence and during
the continuance of any Event of Default and the acceleration of the Debt or any
portion thereof, Borrower, if an occupant of the Property or any part thereof,
upon demand of Lender, shall immediately surrender possession of the Property
(or the portion thereof so occupied) to Lender, and if Borrower is permitted to
remain in possession, the possession shall be as a month-to-month tenant of
Lender and, on demand, Borrower shall pay to Lender monthly, in advance, a
reasonable rental for the space so occupied and in default thereof Borrower may
be dispossessed. The covenants herein contained may be enforced by a receiver of
the Property or any part thereof. Nothing in this Section 13.04 shall be deemed
to be a waiver of the provisions of this Security Instrument making the Transfer
of the Property or any part thereof without Lender’s prior written consent an
Event of Default.
     Section 13.05. Interest After Default. If any amount due under the Note,
this Security Instrument or any of the other Loan Documents is not paid within
any applicable notice and grace period after same is due, whether such date is
the stated due date, any accelerated due date or any other date or at any other
time specified under any of the terms hereof or thereof, then, in such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and

92



--------------------------------------------------------------------------------



 



payable at such rate until the earlier of the cure of all Events of Default or
the payment of the entire amount due to Lender, whether or not any action shall
have been taken or proceeding commenced to recover the same or to foreclose this
Security Instrument. All unpaid and accrued interest shall be secured by this
Security Instrument as part of the Debt. Nothing in this Section 13.05 or in any
other provision of this Security Instrument shall constitute an extension of the
time for payment of the Debt.
     Section 13.06. Borrower’s Actions After Default. After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Borrower will
(a) after receipt of notice of the institution of any such action, waive the
issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver or receivers of the Property or any part thereof and
of all the earnings, revenues, rents, issues, profits and income thereof.
     Section 13.07. Control by Lender After Default. Notwithstanding the
appointment during the continuance of an Event of Default of any custodian,
receiver, liquidator or trustee of Borrower, or of any of its property, or of
the Property or any part thereof, to the extent permitted by Legal Requirements,
Lender shall be entitled to obtain possession and control of all property now
and hereafter covered by this Security Instrument and the Assignment in
accordance with the terms hereof.
     Section 13.08. Right to Cure Defaults. (a) Upon the occurrence and during
the continuance of any Event of Default, Lender or its agents may, but without
any obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, make or do the same in such
manner and to such extent as Lender may deem necessary to protect the security
hereof. Lender and its agents are authorized to enter upon the Property or any
part thereof for such purposes, or appear in, defend, or bring any action or
proceedings to protect Lender’s interest in the Property or any part thereof or
to foreclose this Security Instrument or collect the Debt, and the cost and
expense thereof (including reasonable attorneys’ fees to the extent permitted by
law), with interest as provided in this Section 13.08, shall constitute a
portion of the Debt and shall be immediately due and payable to Lender upon
demand. All such costs and expenses incurred by Lender or its agents in
remedying such Event of Default or in appearing in, defending, or bringing any
such action or proceeding shall bear interest at the Default Rate, for the
period from the date so demanded to the date of payment to Lender. All such
costs and expenses incurred by Lender or its agents together with interest
thereon calculated at the above rate shall be deemed to constitute a portion of
the Debt and be secured by this Security Instrument.
     (b) If Lender makes any payment or advance that Lender is authorized by
this Security Instrument to make in the place and stead of Borrower (i) relating
to the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance,

93



--------------------------------------------------------------------------------



 



claim or charge, Lender will be the sole judge of the legality or validity of
same; or (iii) relating to any other purpose authorized by this Security
Instrument but not enumerated in this Section 13.08, Lender may do so whenever,
in its judgment and discretion, the payment or advance seems necessary or
desirable to protect the Property and the full security interest intended to be
created by this Security Instrument. In connection with any payment or advance
made pursuant to this Section 13.08, Lender has the option and is authorized,
but in no event shall be obligated, to obtain a continuation report of title
prepared by a title insurance company. The payments and the advances made by
Lender pursuant to this Section 13.08 and the cost and expenses of said title
report will be due and payable by Borrower on demand, together with interest at
the Default Rate, and will be secured by this Security Instrument.
     Section 13.09. Late Payment Charge. If any portion of the Debt is not paid
in full on or before the day on which it is due and payable hereunder, Borrower
shall pay to Lender an amount equal to five percent (5%) of such unpaid portion
of the Debt (“Late Charge”) to defray the expense incurred by Lender in handling
and processing such delinquent payment, and such amount shall constitute a part
of the Debt.
     Section 13.10. Recovery of Sums Required to Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due and payable hereunder
(after the expiration of any grace period or the giving of any notice herein
provided, if any), without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.
     Section 13.11. Marshalling and Other Matters. Borrower hereby waives, to
the fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, whether equitable or statutory and on behalf
of each and every Person acquiring any interest in or title to the Property or
any part thereof subsequent to the date of this Security Instrument and on
behalf of all Persons to the fullest extent permitted by applicable law.
     Section 13.12. Tax Reduction Proceedings. During the continuance of an
Event of Default, Borrower shall be deemed to have appointed Lender as its
attorney-in-fact to seek a reduction or reductions in the assessed valuation of
the Property for real property tax purposes or for any other purpose and to
prosecute any action or proceeding in connection therewith. This power, being
coupled with an interest, shall be irrevocable for so long as any part of the
Debt remains unpaid and any Event of Default shall be continuing.
     Section 13.13. General Provisions Regarding Remedies.
     (a) Right to Terminate Proceedings. Lender or Trustee may terminate or
rescind any proceeding or other action brought in connection with its exercise
of the remedies provided in

94



--------------------------------------------------------------------------------



 



Section 13.02 at any time before the conclusion thereof, as determined in
Lender’s sole discretion and without prejudice to Lender or Trustee.
     (b) No Waiver or Release. The failure of Lender or Trustee to exercise any
right, remedy or option provided in the Loan Documents shall not be deemed a
waiver of such right, remedy or option or of any covenant or obligation
contained in the Loan Documents. No acceptance by Lender of any payment after
the occurrence of an Event of Default and no payment by Lender of any payment or
obligation for which Borrower is liable hereunder shall be deemed to waive or
cure any Event of Default. No sale of all or any portion of the Property, no
forbearance on the part of Lender, and no extension of time for the payment of
the whole or any portion of the Debt or any other indulgence given by Lender to
Borrower or any other Person, shall operate to release or in any manner affect
the interest of Lender in the Property or the liability of Borrower to pay the
Debt. No waiver by Lender shall be effective unless it is in writing and then
only to the extent specifically stated.
     (c) No Impairment; No Releases. The interests and rights of Lender under
the Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Property or any
portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.
ARTICLE XIV: COMPLIANCE WITH REQUIREMENTS
     Section 14.01. Compliance with Legal Requirements. (a) Borrower shall
promptly comply with all present and future Legal Requirements, foreseen and
unforeseen, ordinary and extraordinary, whether requiring structural or
nonstructural repairs or alterations including, without limitation, all zoning,
subdivision, building, safety and environmental protection, land use and
development Legal Requirements, all Legal Requirements which may be applicable
to the curbs adjoining the Property or to the use or manner of use thereof, and
all rent control, rent stabilization and all other similar Legal Requirements
relating to rents charged and/or collected in connection with the Leases.
     (b) Borrower shall have the right to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or Trustee, the validity or application of any Legal Requirement and to
suspend compliance therewith if permitted under applicable Legal Requirements,
provided (i) failure to comply therewith may not subject Lender or Trustee to
any civil or criminal liability, (ii) prior to and during such contest, Borrower
shall furnish to Lender security reasonably satisfactory to Lender, in its
discretion, against loss or injury by reason of such contest or non-compliance
with such Legal Requirement, (iii) no Default or Event of Default shall exist
during such proceedings and such contest shall not otherwise violate any of the
provisions of any of the Loan Documents, (iv) such contest shall not, (unless
Borrower shall comply with the provisions of clause (ii) of this
Section 14.01(b)) subject the Property to any lien or encumbrance the
enforcement of which is not suspended or otherwise affect the priority of the
lien of this Security Instrument, (v) such contest shall not affect the
ownership, use or occupancy of the Property, (vi) the Property or any part
thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by

95



--------------------------------------------------------------------------------



 



Borrower, (vii) Borrower shall give Lender prompt notice of the commencement of
such proceedings and, upon request by Lender, notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) — (vi) of this Section 14.01(b), and (viii) upon a
final determination of such proceeding, Borrower shall take all steps necessary
to comply with any requirements arising therefrom.
     (c) Borrower shall at all times comply with all applicable Legal
Requirements with respect to the construction, use and maintenance of any vaults
adjacent to the Property. If by reason of the failure to pay taxes, assessments,
charges, permit fees, franchise taxes or levies of any kind or nature, the
continued use of the vaults adjacent to Property or any part thereof is
discontinued, Borrower nevertheless shall, with respect to any vaults which may
be necessary for the continued use of the Property, take such steps (including
the making of any payment) to ensure the continued use of vaults or
replacements.
     Section 14.02. Compliance with Recorded Documents; No Future Grants.
Borrower shall promptly perform and observe or cause to be performed and
observed, all of the material terms, covenants and conditions of all Property
Agreements and all things necessary to preserve intact and unimpaired any and
all appurtenances or other interests or rights affecting the Property.
ARTICLE XV: PREPAYMENT
     Section 15.01. Prepayment. (a) Except as set forth in this Section 15.01 or
as otherwise specifically provided in the Loan Documents, no prepayment of the
Debt may be made in whole or in part.
     (b) Borrower may prepay the Loan in whole, but not in part, as of the last
day of an Interest Accrual Period in accordance with the following provisions:
     (i) Lender shall have received from Borrower, not less than thirty
(30) days’, nor more than ninety (90) days’, prior written notice specifying the
date proposed for such prepayment and the amount which is to be prepaid.
     (ii) Borrower shall also pay to Lender all interest due through and
including the last day of the Interest Accrual Period in which such prepayment
is being made, together with any and all other amounts due and owing pursuant to
the terms of the Note, this Security Instrument or the other Loan Documents.
     (iii) Any partial prepayment shall be in a minimum amount not less than
$25,000 and shall be in whole multiples of $1,000 in excess thereof.
     (iv) In the event that the Loan is prepaid on or prior to the Payment Date
in December, 2011, Borrower shall pay to Lender, together with such prepayment
and all other amounts due in connection therewith, a non-refundable amount which
shall be deemed earned by Lender upon the funding of the Loan and shall not
count to or be credited to payment of the Principal Amount, any interest thereon
or any other amounts payable under the Note, the Security Instrument or any of
the Loan Documents, equal to

96



--------------------------------------------------------------------------------



 



the greater of (x) one percent (1%) of the Principal Amount being repaid and
(y) the Yield Maintenance Premium. For the purposes hereof, the term “Yield
Maintenance Premium” shall mean the premium which shall be the product of (A) a
fraction, the numerator of which is the positive excess, if any, of (1) the
present value of all future payments of principal and interest due pursuant to
the Note, including the principal amount due at maturity, to be made on the Note
before the prepayment in question, discounted at an interest rate per annum
equal to the average yield for “This Week” as reported by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (the “Treasury Constant
Maturity Yield Index”) published during the second full week preceding the date
on which such premium is payable for instruments having a maturity coterminous
with the Payment Date occurring in December, 2011 (the “Lockout Expiration
Date”), over (2) the Principal Amount evidenced by the Note immediately before
such prepayment, and the denominator of which is the Principal Amount evidenced
by the Note immediately prior to the prepayment, and (B) the Principal Amount
evidenced by the Note being prepaid; provided, however, that if there is no
Treasury Constant Maturity Yield Index for instruments having a maturity
coterminous with the Lockout Expiration Date, then the index referred to in (1)
above shall be equal to the weighted average yield to maturity of the Treasury
Constant Maturity Yield Indices with maturities next longer and shorter than
such remaining average life to maturity, calculated by averaging (and rounding
upward to the nearest whole multiple of 1/100 of 1% per annum, if the average is
not such a multiple) the yields of the relevant Treasury Constant Maturity Yield
Indices (rounded, if necessary, to the nearest 1/100 of 1% with any figure of
1/200 of 1% or above rounded upward). Subsequent to the Payment Date occurring
in December, 2011, no sum shall be due pursuant to this paragraph 15.01(b)(iv).
ARTICLE XVI: ENVIRONMENTAL COMPLIANCE
     Section 16.01. Covenants, Representations and Warranties. (a) Borrower has
not, at any time, and, to Borrower’s knowledge after due inquiry and
investigation, except as set forth in the Environmental Report, no other Person
has at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured, generated, produced, spilled, allowed to seep, leak,
escape or leach, or pumped, poured, emitted, emptied, discharged, injected,
dumped, transferred or otherwise disposed of or dealt with Hazardous Materials
on, to or from the Premises or any other real property owned and/or occupied by
Borrower other than Permitted Materials, and Borrower does not intend to and
shall not use the Property or any part thereof or any such other real property
for the purpose of handling, burying, storing, retaining, refining,
transporting, processing, manufacturing, generating, producing, spilling,
seeping, leaking, escaping, leaching, pumping, pouring, emitting, emptying,
discharging, injecting, dumping, transferring or otherwise disposing of or
dealing with Hazardous Materials, except for use and storage for use of heating
oil, cleaning fluids, pesticides and other substances customarily used in the
operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or Environmental
Statutes or be the basis for a lien against the Property or any part thereof
(collectively, “Permitted Materials”). In addition, without limitation to the
foregoing provisions,

97



--------------------------------------------------------------------------------



 



Borrower represents and warrants that, to the best of its knowledge, after due
inquiry and investigation, except as previously disclosed in writing to Lender,
including the Environmental Report, there is no asbestos in, on, over, or under
all or any portion of the fire-proofing or any other portion of the Property.
     (b) Borrower, after due inquiry and investigation, knows of no seepage,
leak, escape, leach, discharge, injection, release, emission, spill, pumping,
pouring, emptying or dumping of Hazardous Materials into waters on, under or
adjacent to the Property or any part thereof or any other real property owned
and/or occupied by Borrower, or onto lands from which such Hazardous Materials
might seep, flow or drain into such waters, except as disclosed in the
Environmental Report and other than Permitted Materials.
     (c) Borrower shall not permit any Hazardous Materials to be handled,
buried, stored, retained, refined, transported, processed, manufactured,
generated, produced, spilled, allowed to seep, leak, escape or leach, or to be
pumped, poured, emitted, emptied, discharged, injected, dumped, transferred or
otherwise disposed of or dealt with on, under, to or from the Property or any
portion thereof at any time, except for use and storage for use of Permitted
Materials.
     (d) Other than as described in the Environmental Report, Borrower
represents and warrants that no actions, suits, or proceedings have been
commenced, or are pending, or to the knowledge of Borrower, are threatened with
respect to any Legal Requirement governing the use, manufacture, storage,
treatment, transportation, or processing of Hazardous Materials with respect to
the Property or any part thereof. Borrower has received no written notice of,
and, except as disclosed in the Environmental Report, after due inquiry, has no
knowledge of any fact, condition, occurrence or circumstance which with notice
or passage of time or both would give rise to a claim under or pursuant to any
Environmental Statute pertaining to Hazardous Materials on, in, under or
originating from the Property or any part thereof or any other real property
owned or occupied by Borrower or arising out of the conduct of Borrower,
including, without limitation, pursuant to any Environmental Statute.
     (e) Borrower has not waived any Person’s liability with regard to Hazardous
Materials in, on, under or around the Property, nor has Borrower retained or
assumed, contractually or by operation of law, any other Person’s liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.
     (f) In the event that there shall be filed a lien against the Property or
any part thereof pursuant to any Environmental Statute pertaining to Hazardous
Materials, Borrower shall, within sixty (60) days or, in the event that the
applicable Governmental Authority has commenced steps to cause the Premises or
any part thereof to be sold pursuant to the lien, within fifteen (15) days, from
the date that Borrower receives notice of such lien, either (i) pay the claim
and remove the lien from the Property, or (ii) furnish (A) a bond satisfactory
to Lender in the amount of the claim out of which the lien arises, (B) a cash
deposit in the amount of the claim out of which the lien arises, or (C) other
security reasonably satisfactory to Lender in an amount sufficient to discharge
the claim out of which the lien arises.
     (g) Borrower represents and warrants that (i) except as disclosed in the
Environmental Report, Borrower has no knowledge of any violation of any
Environmental

98



--------------------------------------------------------------------------------



 



Statute or any Environmental Problem in connection with the Property, nor has
Borrower been requested or required by any Governmental Authority to perform any
remedial activity or other responsive action in connection with any
Environmental Problem, and (ii) neither the Property nor any other property
owned by Borrower is included or, to Borrower’s best knowledge, after due
inquiry and investigation, proposed for inclusion on the National Priorities
List issued pursuant to CERCLA by the United States Environmental Protection
Agency (the “EPA”) or on the inventory of other potential “Problem” sites issued
by the EPA or has been identified by the EPA as a potential CERCLA site or
included or, to Borrower’s knowledge, after due inquiry and investigation,
proposed for inclusion on any list or inventory issued pursuant to any other
Environmental Statute, if any, or issued by any other Governmental Authority.
Borrower covenants that Borrower will comply with all Environmental Statutes
affecting or imposed upon Borrower or the Property.
     (h) Borrower covenants that it shall promptly notify Lender of the presence
and/or release of any Hazardous Materials (except for use and storage for use of
Permitted Materials) and of any request for information or any inspection of the
Property or any part thereof by any Governmental Authority with respect to any
Hazardous Materials and provide Lender with copies of such request and any
response to any such request or inspection. Borrower covenants that it shall, in
compliance with applicable Legal Requirements, conduct and complete all
investigations, studies, sampling and testing (and promptly shall provide Lender
with copies of any such studies and the results of any such test) and all
remedial, removal and other actions necessary to clean up and remove all
Hazardous Materials in, on, over, under, from or affecting the Property or any
part thereof in accordance with all such Legal Requirements applicable to the
Property or any part thereof to the reasonable satisfaction of Lender.
     (i) Following the occurrence and during the continuance of an Event of
Default hereunder, and without regard to whether Lender shall have taken
possession of the Property or a receiver has been requested or appointed or any
other right or remedy of Lender has or may be exercised hereunder or under any
other Loan Document, Lender shall have the right (but no obligation) to conduct
such investigations, studies, sampling and/or testing of the Property or any
part thereof as Lender may, in its discretion, determine to conduct, relative to
Hazardous Materials. All costs and expenses incurred in connection therewith
including, without limitation, consultants’ fees and disbursements and
laboratory fees, shall constitute a part of the Debt and shall, upon demand by
Lender, be immediately due and payable and shall bear interest at the Default
Rate from the date so demanded by Lender until reimbursed. Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate in all such
investigations, studies, samplings and/or testings including, without
limitation, providing all relevant information and making knowledgeable people
available for interviews.
     (j) Other than as described in the Environmental Report, Borrower
represents and warrants that all paint and painted surfaces existing within the
interior or on the exterior of the Improvements are not flaking, peeling,
cracking, blistering, or chipping, and do not contain lead or are maintained in
a condition that prevents exposure of young children to lead-based paint, as of
the date hereof, and that the current inspections, operation, and maintenance
program at the Property with respect to lead-based paint is consistent with FNMA
guidelines and sufficient to ensure that all painted surfaces within the
Property shall be maintained in a condition that

99



--------------------------------------------------------------------------------



 



prevents exposure of tenants to lead-based paint. To Borrower’s knowledge, there
are currently no claims for adverse health effects from exposure on the Property
to lead-based paint or requests for the investigation, assessment or removal of
lead-based paint at the Property.
     (k) Borrower represents and warrants that except in accordance with all
applicable Environmental Statutes and as disclosed in the Environmental Report,
(i) no underground treatment or storage tanks or pumps or water, gas, or oil
wells are or have been located about the Property, (ii) no PCBs or transformers,
capacitors, ballasts or other equipment that contain dielectric fluid containing
PCBs are located about the Property, (iii) no insulating material containing
urea formaldehyde is located about the Property, and (iv) no asbestos-containing
material is located about the Property.
     Section 16.02. Environmental Indemnification. Borrower shall defend,
indemnify and hold harmless the Indemnified Parties for, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
whether incurred or imposed within or outside the judicial process, including,
without limitation, reasonable attorneys’ and consultants’ fees and
disbursements and investigations and laboratory fees arising out of, or in any
way related to any Environmental Problem, including without limitation:
     (a) the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threat of release of any Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof whether or not
disclosed by the Environmental Report;
     (b) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Materials)
or property damage (real or personal) arising out of or related to any Hazardous
Materials in, on, over, under, from or affecting the Property or any part
thereof whether or not disclosed by the Environmental Report;
     (c) any action, suit or proceeding brought or threatened, settlement
reached, or order of any Governmental Authority relating to such Hazardous
Material whether or not disclosed by the Environmental Report; and/or
     (d) any violation of the provisions, covenants, representations or
warranties of Section 16.01 hereof or of any Legal Requirement which is based on
or in any way related to any Hazardous Materials in, on, over, under, from or
affecting the Property or any part thereof including, without limitation, the
cost of any work performed and materials furnished in order to comply therewith
whether or not disclosed by the Environmental Report.
     Notwithstanding the foregoing provisions of this Section 16.02 to the
contrary, Borrower shall have no obligation to indemnify Lender for
(i) liabilities, claims, damages, penalties, causes of action, costs and
expenses relative to the foregoing which result directly from (A) Lender’s
willful misconduct or gross negligence or (B) any Hazardous Materials initially
placed in, on or under the Property or any other condition relating to Hazardous
Materials created after foreclosure, delivery of a deed in lieu or other taking
of title to the Property by Lender or its successors and assigns. Any amounts
payable to Lender by reason of the application of this Section 16.02 shall be
secured by this Security Instrument and shall, upon demand by Lender,

100



--------------------------------------------------------------------------------



 



become immediately due and payable and shall bear interest at the Default Rate
from the date so demanded by Lender until paid.
     This indemnification shall survive the termination of this Security
Instrument whether by repayment of the Debt, foreclosure or deed in lieu
thereof, assignment, or otherwise. The indemnity provided for in this
Section 16.02 shall not be included in any exculpation of Borrower or its
principals from personal liability provided for in this Security Instrument or
in any of the other Loan Documents. Nothing in this Section 16.02 shall be
deemed to deprive Lender of any rights or remedies otherwise available to
Lender, including, without limitation, those rights and remedies provided
elsewhere in this Security Instrument or the other Loan Documents.
ARTICLE XVII: ASSIGNMENTS
     Section 17.01. Participations and Assignments. Lender, at its sole cost and
expense, shall have the right to assign this Security Instrument and/or any of
the Loan Documents, and to transfer, assign or sell participations and
subparticipations (including blind or undisclosed participations and
subparticipations) in the Loan Documents and the obligations hereunder to any
Person; provided, however, that no such participation shall increase, decrease
or otherwise affect either Borrower’s or Lender’s obligations under this
Security Instrument or the other Loan Documents.
ARTICLE XVIII: MISCELLANEOUS
     Section 18.01. Right of Entry. Lender and its agents shall have the right
to enter and inspect the Property or any part thereof at all reasonable times,
and, except in the event of an emergency, upon reasonable notice and to inspect
Borrower’s books and records and to make abstracts and reproductions thereof,
all at the cost and expense of Lender so long as there is no continuing Default.
     Section 18.02. Cumulative Rights. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Security
Instrument, to every right and remedy now or hereafter afforded by law.
     Section 18.03. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
     Section 18.04. Exhibits Incorporated. The information set forth on the
cover hereof, and the Exhibits annexed hereto, are hereby incorporated herein as
a part of this Security Instrument with the same effect as if set forth in the
body hereof.
     Section 18.05. Severable Provisions. If any term, covenant or condition of
the Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be

101



--------------------------------------------------------------------------------



 



invalid, illegal or unenforceable in any respect, such Loan Document shall be
construed without such provision.
     Section 18.06. Duplicate Originals. This Security Instrument may be
executed in any number of duplicate originals and each such duplicate original
shall be deemed to constitute but one and the same instrument.
     Section 18.07. No Oral Change. The terms of this Security Instrument,
together with the terms of the Note and the other Loan Documents, constitute the
entire understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Borrower or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
     Section 18.08. Waiver of Counterclaim, Etc. BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR IN ANY
COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE
ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY INSTRUMENT OR THE
DEBT.
     Section 18.09. Headings; Construction of Documents; etc. The table of
contents, headings and captions of various paragraphs of this Security
Instrument are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
Borrower acknowledges that it was represented by competent counsel in connection
with the negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.
     Section 18.10. Sole Discretion of Lender. Whenever Lender exercises any
right given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.
     Section 18.11. Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Security Instrument or the other Loan Documents specifically and
expressly provides for the giving of notice by Lender to Borrower and except
with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.

102



--------------------------------------------------------------------------------



 



     Section 18.12. Covenants Run with the Land. All of the grants, covenants,
terms, provisions and conditions herein shall run with the Premises, shall be
binding upon Borrower and shall inure to the benefit of Lender, subsequent
holders of this Security Instrument and their successors and assigns. Without
limitation to any provision hereof, the term “Borrower” shall include and refer
to the borrower named herein, any subsequent owner of the Property, and its
respective heirs, executors, legal representatives, successors and assigns. The
representations, warranties and agreements contained in this Security Instrument
and the other Loan Documents are intended solely for the benefit of the parties
hereto, shall confer no rights hereunder, whether legal or equitable, in any
other Person and no other Person shall be entitled to rely thereon.
     Section 18.13. Applicable Law. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH DISTRICT AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
Section 18.14. Security Agreement. (a) (i) This Security Instrument is both a
real property mortgage, deed to secure debt or deed of trust, as applicable, and
a “security agreement” within the meaning of the UCC. The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Borrower in the Property. This Security Instrument
is filed as a fixture filing and covers goods which are or are to become
fixtures on the Property. Borrower by executing and delivering this Security
Instrument has granted to Lender, as security for the Debt, a security interest
in the Property to the full extent that the Property may be subject to the UCC
(said portion of the Property so subject to the UCC being called in this
Section 18.14 the “Collateral”). If an Event of Default shall occur and be
continuing, Lender, in addition to any other rights and remedies which it may
have, shall have and may exercise immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the UCC,
including, without limiting the generality of the foregoing, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender during the continuance of an
Event of Default, Borrower shall, at its expense, assemble the Collateral and
make it available to Lender at a convenient place acceptable to Lender. Borrower
shall pay to Lender on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees, incurred or paid by Lender in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral. Any disposition pursuant to the UCC of so much of the Collateral
as may constitute personal property shall be considered commercially reasonable
if made pursuant to a public sale which is advertised at least twice in a
newspaper in which sheriff’s sales are advertised in the county where the
Premises is located. Any notice of sale, disposition or other intended action by
Lender with respect to the Collateral given to Borrower in accordance with the
provisions hereof at least ten (10) days prior to such action, shall constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of the
Debt in such priority and proportions as Lender in its discretion shall deem
proper. It is not necessary that the Collateral be present at any

103



--------------------------------------------------------------------------------



 



disposition thereof. Lender shall have no obligation to clean-up or otherwise
prepare the Collateral for disposition.
     (ii) The mention in a financing statement filed in the records normally
pertaining to personal property of any portion of the Property shall not
derogate from or impair in any manner the intention of this Security Instrument.
Lender hereby declares that all items of Collateral are part of the real
property encumbered hereby to the fullest extent permitted by law, regardless of
whether any such item is physically attached to the Improvements or whether
serial numbers are used for the better identification of certain items.
Specifically, the mention in any such financing statement of any items included
in the Property shall not be construed to alter, impair or impugn any rights of
Lender as determined by this Security Instrument or the priority of Lender’s
lien upon and security interest in the Property in the event that notice of
Lender’s priority of interest as to any portion of the Property is required to
be filed in accordance with the UCC to be effective against or take priority
over the interest of any particular class of persons, including the federal
government or any subdivision or instrumentality thereof. No portion of the
Collateral constitutes or is the proceeds of “Farm Products”, as defined in the
UCC.
     (iii) If Borrower is at any time a beneficiary under a letter of credit now
or hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (A) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (B) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in this Security
Instrument.
     (iv) Borrower and Lender acknowledge that for the purposes of Article 9 of
the UCC, the law of the District of Columbia shall be the law of the
jurisdiction of the bank in which the Central Account is located.
     (v) Lender may comply with any applicable Legal Requirements in connection
with the disposition of the Collateral, and Lender’s compliance therewith will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.
     (vi) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
     (vii) If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of Borrower. In the event the purchaser of the
Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Borrower will be credited with the proceeds of such sale.

104



--------------------------------------------------------------------------------



 



     (b) Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements signed only by Lender, as secured
party, or, to the extent permitted under the UCC, unsigned, in connection with
the Collateral covered by this Security Instrument.
     Section 18.15. Actions and Proceedings. Lender has the right to appear in
and defend any action or proceeding brought with respect to the Property in its
own name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Borrower, which Lender, in its reasonable discretion, decides should be brought
to protect its interest in the Property.
     Section 18.16. Usury Laws. This Security Instrument and the Note are
subject to the express condition, and it is the expressed intent of the parties,
that at no time shall Borrower be obligated or required to pay interest on the
principal balance due under the Note at a rate which could subject the holder of
the Note to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Borrower is permitted by law to contract or
agree to pay. If by the terms of this Security Instrument or the Note, Borrower
is at any time required or obligated to pay interest on the principal balance
due under the Note at a rate in excess of such maximum rate, such rate of
interest shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. No
application to the principal balance of the Note pursuant to this Section 18.16
shall give rise to any requirement to pay any prepayment fee or charge of any
kind due hereunder, if any.
     Section 18.17. Remedies of Borrower. In the event that a claim or
adjudication is made that Lender has acted unreasonably or unreasonably delayed
acting in any case where by law or under the Note, this Security Instrument or
the Loan Documents, it has an obligation to act reasonably or promptly, Lender
shall not be liable for any monetary damages, and Borrower’s remedies shall be
limited to injunctive relief or declaratory judgment.
     Section 18.18. Offsets, Counterclaims and Defenses. Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Note,
the Assignment or this Security Instrument which Borrower may otherwise have
against any assignor of this Security Instrument, the Assignment and the Note
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon this
Security Instrument, the Assignment or the Note and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
     Section 18.19. No Merger. If Borrower’s and Lender’s estates become the
same including, without limitation, upon the delivery of a deed by Borrower in
lieu of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine

105



--------------------------------------------------------------------------------



 



of merger and in such event Lender shall continue to have and enjoy all of the
rights and privileges of Lender as to the separate estates; and, as a
consequence thereof, upon the foreclosure of the lien created by this Security
Instrument, any Leases or subleases then existing and created by Borrower shall
not be destroyed or terminated by application of the law of merger or as a
result of such foreclosure unless Lender or any purchaser at any such
foreclosure sale shall so elect. No act by or on behalf of Lender or any such
purchaser shall constitute a termination of any Lease or sublease unless Lender
or such purchaser shall give written notice thereof to such lessee or sublessee.
     Section 18.20. Restoration of Rights. In case Lender shall have proceeded
to enforce any right under this Security Instrument by foreclosure sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.
     Section 18.21. Waiver of Statute of Limitations. The pleadings of any
statute of limitations as a defense to any and all obligations secured by this
Security Instrument are hereby waived to the full extent permitted by Legal
Requirements.
     Section 18.22. Advances. This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded.
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Borrower and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.
     Section 18.23. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Security Instrument,
any other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.
     Section 18.24. Intervening Lien. To the fullest extent permitted by law,
any agreement hereafter made pursuant to this Security Instrument shall be
superior to the rights of the holder of any intervening lien.
     Section 18.25. No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of mortgagor and
mortgagee or grantor and beneficiary or borrower and lender, as the case may be.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

106



--------------------------------------------------------------------------------



 



     Section 18.26. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.
     Section 18.27. Borrower’s Obligations Absolute. Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any Taking of the Property or any portion thereof
; (b) any restriction or prevention of or interference with any use of the
Property or any portion thereof; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Borrower, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Borrower or any such General Partner, guarantor or indemnitor, or by any
court, in any such proceeding; (e) any claim which Borrower has or might have
against Lender; (f) any default or failure on the part of Lender to perform or
comply with any of the terms hereof or of any other agreement with Borrower; or
(g) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not Borrower shall have notice or knowledge of any of the
foregoing.
     Section 18.28. Publicity. All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Lender shall be authorized to provide information relating to the
Property, the Loan and matters relating thereto to rating agencies,
underwriters, potential securities investors, auditors, regulatory authorities
and to any Persons which may be entitled to such information by operation of law
and may use basic transaction information (including, without limitation, the
name of Borrower, the name and address of the Property and the Loan Amount) in
press releases or other marketing materials.
     Section 18.29. Securitization Opinions. In the event the Loan is included
as an asset of a Securitization by Lender or any of its Affiliates, Borrower
shall, within ten (10) Business Days after Lender’s written request therefor,
deliver opinions in form and substance and delivered by counsel reasonably
acceptable to Lender and each Rating Agency, as may be reasonably required by
Lender and/or the Rating Agency in connection with such securitization.
Borrower’s failure to deliver the opinions required hereby within such ten
(10) Business Day period shall constitute an “Event of Default” hereunder. The
cost of any “bringdown” opinion of any legal opinion given in connection with
the origination of the Loan will be paid by Borrower. The reasonable cost of any
other opinion requested by Lender and/or any Rating Agency will be paid by
Lender.

107



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Borrower shall not be required to deliver a
“10b-5” or “REMIC” Opinion in connection with any Securitization.
     Section 18.30. Cooperation with Rating Agencies. Borrower covenants and
agrees that in the event the Loan is to be included as an asset of a
Securitization, Borrower shall, so long as the following may be accomplished at
no material expense to Borrower and with no more than an insignificant
allocation of Borrower’s time (a) gather any information reasonably required by
each Rating Agency in connection with such a Securitization to the extent in
Borrower’s possession or control or reasonably obtainable by Borrower, (b) at
Lender’s request, meet with representatives of each Rating Agency to discuss the
business and operations of the Property, and (c) cooperate with the reasonable
requests of each Rating Agency and Lender in connection with all of the
foregoing as well as in connection with all other matters and the preparation of
any offering documents with respect thereto, including, without limitation,
entering into any amendments or modifications to this Security Instrument or to
any other Loan Document which may be requested by Lender to conform to Rating
Agency or market standards for a Securitization provided that no such
modification shall modify (a) the interest rate payable under the Note, (b) the
stated maturity of the Note, (c) the amortization of principal under the Note,
(d) Section 18.32 hereof, (e) any other material economic term of the Loan,
(f) expand the scope of representation made hereunder or (g) any provision, the
effect of which would materially increase Borrower’s obligations or materially
decrease Borrower’s rights under the Loan Documents. Borrower acknowledges that
the information provided by Borrower to Lender may be incorporated into the
offering documents for a Securitization and to the fullest extent permitted,
Borrower irrevocably waives all rights, if any, to prohibit such disclosures
including, without limitation, any right of privacy. Lender and each Rating
Agency shall be entitled to rely on the information supplied by, or on behalf
of, Borrower, and Borrower indemnifies and holds harmless the Indemnified
Parties, their Affiliates and each Person who controls such Persons within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as same may be amended from time to time, for, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, whether incurred or imposed within or outside the
judicial process, including, without limitation, reasonable attorneys’ fees and
disbursements that arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in such information or
arise out of or are based upon the omission or alleged omission (collectively,
“Securities Liabilities”); provided, however, that Borrower will be liable under
the foregoing indemnity only to the extent that such Securities Liabilities
arise out of, or are based upon, any such untrue statement or omission made
therein in reliance upon, and in conformity with, information furnished to
Lender by or on behalf of Borrower or its Affiliates in connection with the
preparation of the disclosure documents or in connection with the underwriting
of the Loan; and provided further, however, that with respect to information
provided by third parties and with respect to statements made in the disclosure
documents that are based upon information provided by third parties, Borrower
will be liable only if Borrower or its Affiliates knew that such information was
false or omitted to state a material fact known to Borrower and necessary to
make the statements made, in light of the circumstances under which they were
made, not misleading.

108



--------------------------------------------------------------------------------



 



     Section 18.31. Securitization Financials. Borrower covenants and agrees
that, upon Lender’s written request therefor in connection with a
Securitization, Borrower shall, at Borrower’s sole cost and expense, promptly
deliver (a) audited financial statements and related documentation prepared by
an Independent certified public accountant that satisfy securities laws and
requirements for use in a public registration statement (which may include up to
three (3) years of historical audited financial statements) and (b) if, at the
time one or more Disclosure Documents are being prepared in connection with a
Securitization, Lender expects that Borrower alone or Borrower and one or more
of its Affiliates collectively, or the Property alone or the Property and any
other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor, to the Property (a “Related Property”)
collectively, will be a Significant Obligor, Borrower shall furnish to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, required under Item 1112(b)(1) of Regulation AB and meeting the
requirements thereof, if Lender expects that the principal amount of the Loan,
together with any loans made to an Affiliate of Borrower or secured by a Related
Property that is included in a Securitization with the Loan (a “Related Loan”),
as of the cut-off date for such Securitization may, or if the principal amount
of the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed ten percent (10%) (but less
than twenty percent (20%)) of the aggregate principal amount of all mortgage
loans included or expected to be included, as applicable, in the Securitization
or (ii) the financial statements required under Item 1112(b)(2) of Regulation AB
and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender within ten (10) Business Days after notice from Lender in connection
with the preparation of Disclosure Documents for the Securitization and, with
respect to the data or financial statements required pursuant to clause
(b) hereof, (A) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (B) not later than seventy-five (75) days after the end
of each Fiscal Year; provided, however, that Borrower shall not be obligated to
furnish financial data or financial statements pursuant to clauses (A) or (B) of
this sentence with respect to any period for which a filing pursuant to the
Securities Exchange Act of 1934 in connection with or relating to the
Securitization is not required.
     Section 18.32. Exculpation. Notwithstanding anything herein or in any other
Loan Document to the contrary, except as otherwise set forth in this
Section 18.32 to the contrary, Lender shall not enforce the liability and
obligation of Borrower or (a) if Borrower or any of its direct or indirect
owners is a partnership, its or their constituent partners or any of their
respective partners, (b) if Borrower or any of its direct or indirect owners is
a trust, its or their beneficiaries or any of their respective Partners (as
hereinafter defined), (c) if Borrower or any of its direct or indirect owners is
a corporation, any of its or their shareholders, directors, principals, officers
or employees, or (d) if Borrower or any of its direct or indirect owners is a
limited liability company, any of its or their members (the Persons described in
the foregoing clauses (a)

109



--------------------------------------------------------------------------------



 



- (d), as the case may be, are hereinafter referred to as the “Partners”) to
perform and observe the obligations contained in this Security Instrument or any
of the other Loan Documents by any action or proceeding, including, without
limitation, any action or proceeding wherein a money judgment shall be sought
against Borrower or the Partners, except that Lender may bring a foreclosure
action, action for specific performance, or other appropriate action or
proceeding (including, without limitation, an action to obtain a deficiency
judgment) solely for the purpose of enabling Lender to realize upon
(i) Borrower’s interest in the Property, (ii) the Rent to the extent received by
Borrower during the existence of an Event of Default (all Rent covered by this
clause (ii) being hereinafter referred to as the “Recourse Distributions”) and
not applied towards the operation or maintenance of the Property, and (iii) any
other collateral then subject to the Loan Documents (the collateral described in
the foregoing clauses (i) — (iii) is hereinafter referred to as the “Default
Collateral”); provided, however, that any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of any such
Default Collateral. The provisions of this Section shall not, however,
(a) impair the validity of the Debt evidenced by the Note or in any way affect
or impair the lien of this Security Instrument or any of the other Loan
Documents or the right of Lender to foreclose this Security Instrument following
the occurrence of an Event of Default; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for judicial foreclosure and
sale under this Security Instrument; (c) affect the validity or enforceability
of the Note, this Security Instrument, or any of the other Loan Documents, or
impair the right of Lender to seek a personal judgment against Guarantor to the
extent contained in the Guaranty; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment;
(f) impair the right of Lender to bring suit for a monetary judgment with
respect to fraud or material misrepresentation by Borrower, or any Affiliate of
Borrower in connection with this Security Instrument, the Note or the other Loan
Documents, and the foregoing provisions shall not modify, diminish or discharge
the liability of Borrower with respect to same; (g) impair the right of Lender
to bring suit for a monetary judgment to obtain the Recourse Distributions
received by Borrower; (h) impair the right of Lender to bring suit for a
monetary judgment with respect to Borrower’s misappropriation of tenant security
deposits or Rent collected more than one (1) month in advance and not applied to
the operation of the Property, and the foregoing provisions shall not modify,
diminish or discharge the liability of Borrower; (i) impair the right of Lender
to obtain Loss Proceeds due to Lender pursuant to this Security Instrument;
(j) impair the right of Lender to enforce the provisions of Sections 2.02(g),
12.01, 16.01 or 16.02, inclusive of this Security Instrument, even after
repayment in full by Borrower of the Debt or to bring suit for a monetary
judgment against Borrower with respect to any obligation set forth in said
Sections; (k) prevent or in any way hinder Lender from exercising, or constitute
a defense, or counterclaim, or other basis for relief in respect of the exercise
of, any other remedy against any or all of the collateral securing the Note as
provided in the Loan Documents; (l) impair the right of Lender to bring suit for
a monetary judgment with respect to any misapplication or conversion of Loss
Proceeds, and the foregoing provisions shall not modify, diminish or discharge
the liability of Borrower; (m) impair the right of Lender to sue for, seek or
demand a deficiency judgment against Borrower solely for the purpose of
foreclosing the Property or any part thereof, or realizing upon the Default
Collateral; provided, however, that any such deficiency judgment referred to in
this clause (m) shall be enforceable against Borrower only to the extent of any
of the Default Collateral; (n) impair the ability of Lender to bring suit for a
monetary judgment with respect to arson or waste to or of the Property or damage
to the Property resulting from the gross

110



--------------------------------------------------------------------------------



 



negligence or willful misconduct of Borrower or, to the extent that there is
sufficient cash flow, failure to pay any Imposition, or in lieu thereof, deposit
a sum equal to any Impositions into the Basic Carrying Costs Sub-Account;
(o) impair the right of Lender to bring a suit for a monetary judgment in the
event of the exercise of any right or remedy under any federal, state or local
forfeiture laws resulting in the loss of the lien of this Security Instrument,
or the priority thereof, against the Property; (p) be deemed a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt;
(q) impair the right of Lender to bring suit for monetary judgment with respect
to any actual losses resulting from any claims, actions or proceedings initiated
by Borrower (or any Affiliate of Borrower) alleging that the relationship of
Borrower and Lender is that of joint venturers, partners, tenants in common,
joint tenants or any relationship other than that of debtor and creditor;
(r) impair the right of Lender to bring suit for a monetary judgment in the
event of a Transfer in violation of the provisions of Article IX hereof;
(s) impair the right of Lender to bring suit for a monetary judgment in the
event that Borrower moves its principal place of business or its books and
records relating to the Property which are governed by the UCC, or changes its
name, its jurisdiction of organization, type of organization or other legal
structure or, if it has one, organizational identification number, without first
giving Lender thirty (30) days prior written notice; (t) impair the right of
Lender to bring suit for a monetary judgment in the event that Borrower changes
its name of otherwise does anything which would make the information set forth
in any UCC Financing Statements relating to the Property materially misleading
without giving Lender thirty (30) days prior written notice thereof; or impair
the right of Lender to bring suit for a monetary judgment in the event that
Borrower consents to any modification, change, supplement, alteration or
amendment of the Ground Lease without Lender’s prior written consent, which
shall not be unreasonably withheld, or termination of the Ground Lease without
Lender’s prior written consent, which consent shall be subject to Lender’s sole
and absolute discretion. The provisions of this Section 18.32 shall be
inapplicable to Borrower if (a) any proceeding, action, petition or filing under
the Bankruptcy Code, or any similar state or federal law now or hereafter in
effect relating to bankruptcy, reorganization or insolvency, or the arrangement
or adjustment of debts, shall be (A) filed by Borrower or Guarantor or (B) filed
against Borrower or Guarantor and consented to or acquiesced in by Borrower or
Guarantor or if any Affiliate of Borrower or Guarantor, or if Borrower or
Guarantor or any Affiliate of either of them shall institute any proceeding for
Borrower’s dissolution or liquidation, or Borrower or Guarantor shall make an
assignment for the benefit of creditors, or (b) Borrower or any Affiliate
contests or in any material way interferes in bad faith with, directly or
indirectly (collectively, a “Contest”), any foreclosure action, UCC sale or
other material remedy exercised by Lender upon the occurrence of any Event of
Default whether by making any motion, bringing any counterclaim (other than a
compulsory counterclaim), claiming any defense, seeking any injunction or other
restraint, commencing any action, or otherwise (provided that if any such Person
obtains a non-appealable order successfully asserting a Contest, Borrower shall
have no liability under this clause (b) and provided, further, that the
liability under this clause (b) shall be limited to the actual and consequential
costs, expenses and damages of Lender which result, directly or indirectly, from
any such Contest), in which event Lender shall have recourse against all of the
assets of Borrower including, without limitation, any right, title and interest
of Borrower in and to the Property, and any Recourse Distributions received by
Guarantor or Borrower (but excluding the other assets of such Guarantor to the
extent Lender

111



--------------------------------------------------------------------------------



 



would not have had recourse thereto other than in accordance with the provisions
of this Section 18.32).
     Section 18.33. Concerning the Trustee. Trustee shall be under no duty to
take any action hereunder except as expressly required hereunder or by law, or
to perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time by written instrument to that effect
delivered to Lender. Lender may remove Trustee at any time or from time to time
and select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for
any reason whatsoever Lender may, without notice and without specifying any
reasons therefor and without applying to any court, select and appoint a
successor trustee, by an instrument recorded wherever this Security Instrument
is recorded, and all powers, rights, duties and authority of Trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Lender. The procedure provided
for in this Section 18.33 for substitution of Trustee shall be in addition to
and not in exclusion of any other provisions for substitution, by law or
otherwise.
     Section 18.34. Trustee’s Fees. Borrower shall pay all costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder, and all such costs,
fees and expenses shall be secured by this Security Instrument.
     Section 18.35. Mezzanine Loan Option. (a) Lender, at its sole cost and
expense, shall have the right at any time to divide the Loan into two or more
parts (the “Mezzanine Option”): a “mortgage loan” and one or more “mezzanine
loans.” The principal amount of the mortgage loan plus the principal amount of
the mezzanine loan(s) shall equal the outstanding principal balance of the Loan
immediately prior to the creation of the mortgage loan and the mezzanine
loan(s). In effectuating the foregoing, Lender will make one or more loans to
one or more entities that will be the direct or indirect equity owner(s) of
Borrower as described in Section 18.35(b) (collectively, the “Mezzanine
Borrower(s)”). The Mezzanine Borrower(s) will contribute the amount of the
mezzanine loan(s) to Borrower (in its capacity as borrower under the mortgage
loan, “mortgage borrower”) and the mortgage borrower will apply the contribution
to pay down the Loan to the mortgage loan amount. The mortgage loan and the
mezzanine loan(s) will be on the same terms and subject to the same conditions
set forth in the Loan Documents except as follows. The mezzanine loan(s) shall
be made pursuant to Lender’s standard mezzanine loan documents.
     (b) Lender shall have the right to establish different interest rates and
debt service payments for the mortgage loan and the mezzanine loan(s) and to
require the payment of the mortgage loan and the mezzanine loan(s) in such order
of priority as may be designated by

112



--------------------------------------------------------------------------------



 



Lender; provided, that (i) the total loan amounts for the mortgage loan and the
mezzanine loan(s) shall equal the amount of the Loan immediately prior to the
creation of the mortgage loan and the mezzanine loan(s), (ii) the weighted
average interest rate of the mortgage loan and the mezzanine loan(s) shall on
the date created equal the interest rate which was applicable to the Loan
immediately prior to creation of the mortgage loan and mezzanine loan(s) and
(iii) the debt service payments on the mortgage loan note and the mezzanine loan
note(s) shall on the date created equal the debt service payment which was due
under the Loan immediately prior to creation of a mortgage loan and a mezzanine
loan(s).
     (c) The Mezzanine Borrower(s) shall be special purpose, bankruptcy remote
entities pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of the mortgage borrower. The security for
the mezzanine loan(s) shall be a pledge of one hundred percent (100%) of the
direct and indirect ownership interests in the mortgage borrower.
     (d) Borrower shall cooperate with all reasonable requests of Lender in
order to convert the Loan into a mortgage loan and one or more mezzanine loans
and shall execute and deliver such documents as shall reasonably be required by
Lender in connection therewith, including, without limitation, the delivery of
non-consolidation, enforceability, authorization and execution opinions and an
“Eagle 9” or “UCC plus” (or equivalent) UCC insurance policy and the
modification of organizational documents and loan documents and the transfer of
the membership interest in Borrower to the Mezzanine Borrower(s).
     It shall be an Event of Default if Borrower fails to comply with any of the
terms, covenants or conditions of this Section 18.35 after expiration of ten
(10) Business Days notice thereof.
     Section 18.36. Component Notes. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right at any time to require Borrower to execute and deliver “component”
notes (including senior and junior notes), which notes may be paid in such order
of priority as may be designated by Lender, provided that (a) the aggregate
principal amount of such “component” notes shall equal the outstanding principal
balance of the Loan immediately prior to the creation of such “component” notes,
(b) the weighted average interest rate of all such “component” notes shall on
the date created equal the interest rate which was applicable to the Loan
immediately prior to the creation of such “component” notes, (c) the debt
service payments on all such “component” notes shall on the date created equal
the debt service payment which was due under the Loan immediately prior to the
creation of such component notes and (d) the other terms and provisions of each
of the “component” notes shall be identical in substance and substantially
similar in form to the Loan Documents. Borrower shall cooperate with all
reasonable requests of Lender in order to establish the “component” notes and
shall execute and deliver such documents as shall reasonably be required by
Lender in connection therewith, all in form and substance reasonably
satisfactory to Lender, including, without limitation, the severance of security
documents if requested. It shall be an Event of Default if Borrower fails to
comply with any of the terms, covenants or conditions of this Section 18.36
after the expiration of ten (10) Business Days after notice thereof.
* * * * *

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly executed this Security Instrument the
day and year first above written.

          Borrower’s Organizational
Identification Number: 199814800015 TARIFF BUILDING ASSOCIATES, L.P., a
California limited partnership
      By:   Square 430, LLC,
a Delaware limited liability company, its
general partner    

        By:   Kimpton Group Holding LLC,
a Delaware limited liability company, its sole member    

        By:   /s/ Gregory Wolkom         Name:   Gregory J. Wolkom       
Title:   CFO   

 



--------------------------------------------------------------------------------



 



         

EXHIBITS
EXHIBIT A            Legal Description of Premises
EXHIBIT B            Summary Of Reserves
EXHIBIT C            Cash Flow Statement
EXHIBIT D            Required Engineering Work
EXHIBIT E            Form of Direction Letter
EXHIBIT F            Underwritten Rent Escrow
EXHIBIT G            Credit Card Payment Direction Letter

2